  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EDWARD BRAGGS, et al.,             )
                                   )
        Plaintiffs,                )
                                   )      CIVIL ACTION NO.
        v.                         )        2:14cv601-MHT
                                   )             (WO)
JEFFERSON S. DUNN, in his          )
official capacity as               )
Commissioner of                    )
the Alabama Department of          )
Corrections, et al.,               )
                                   )
        Defendants.                )

        PHASE 2A REMEDIAL OPINION ON IMMEDIATE RELIEF
                    FOR SUICIDE PREVENTION

       In this long-standing lawsuit, the court previously

found that the Alabama Department of Corrections (ADOC)

has failed to provide adequate mental-health care to

inmates      in   its   custody   in    violation   of   the   Eighth

Amendment to the United States Constitution.              See Braggs

v. Dunn, 257 F. Supp. 3d 1171 (M.D. Ala. 2017) (Thompson,

J.),    Braggs     v.    Dunn,    No.    2:14CV601-MHT,    2019   WL

539050, --- F. Supp. 3d --- (M.D. Ala. Feb. 11, 2019)

(Thompson, J.).         More recently, in the wake of 15 inmate
suicides in a 15-month period, the plaintiffs asked for

immediate suicide-prevention relief.        For reasons that

follow, the court concludes that these suicides, as well

as other evidence in the record, show that ADOC continues

to fail to provide adequate suicide-prevention measures

and, thus, subjects inmates to a substantial risk of

serious harm, including self-harm, continued pain and

suffering, and suicide.     The risk of suicide is so severe

and imminent that the court must redress it immediately.

Therefore, the court will grant the plaintiffs’ motion

for immediate relief by making permanent most provisions

of   an   interim   suicide-prevention   agreement   that   the

parties reached early in this litigation; by adopting,

in large measure, the recommendations proposed by experts

for both parties; and by requiring court monitoring that

is limited to the immediate relief ordered here.             By

agreement of the parties, the issue of non-immediate

suicide-prevention relief will be resolved by the court

later.




                               2
                   I.    PROCEDURAL BACKGROUND

       The plaintiffs in this class-action lawsuit include

a group of seriously mentally ill state prisoners and the

Alabama    Disabilities     Advocacy       Program        (ADAP),    which

represents mentally ill prisoners in Alabama.                 During the

liability trial, and in response to the suicide of class

member Jamie Wallace just days after he testified, the

parties agreed to a series of interim suicide-prevention

measures.     See Interim Agreement (doc. no. 1106-1).                 The

court reduced this ‘interim agreement’ to an order.                    See

Interim Relief Order (doc. nos. 1106, 1106-1).

       In June 2017, the court issued a liability opinion

in which it found that ADOC’s mental-health care for

prisoners     in   its    custody       was,    “[s]imply     put,     ...

horrendously       inadequate”      and        violated     the     Eighth

Amendment.     Braggs, 257 F. Supp. 3d at 1267.               The court

more specifically found that “ADOC’s inadequate crisis

care    and   long-term    suicide-prevention             measures    have

created a substantial risk of serious harm, including

self-harm, suicide, and continued pain and suffering.”


                                    3
Id.    at   1220.       The     “serious”     suicide-prevention

deficiencies identified by the court included ADOC’s

failure to provide crisis care to those who need it;

placement of prisoners in crisis in dangerous and harmful

settings,   including    unsafe      crisis   cells;   inadequate

treatment   for     prisoners   in   crisis    care;   inadequate

monitoring of suicidal prisoners; inappropriate release

of prisoners from suicide watch; and inadequate follow-up

care for prisoners released from suicide watch.           See id.

at 1218-31.   Moreover, the court found that these risks

are particularly heightened for prisoners with serious

mental illnesses.      “Serious mental illness” (SMI) is a

term of art used in the field of psychiatry which refers

to “a subset of particularly disabling conditions ...

defined by the diagnosis, duration, and severity of the

symptoms.” Id. at 1246.         Certain conditions are always

considered SMIs, such as schizophrenia, bipolar disorder,

and major depressive disorder.         See id. at 1186 n.6.

      Over a period of months, the court adopted several

‘remedial   orders’    regarding     mental-health     care   that


                                 4
touched     on      suicide     prevention. 1            To     fashion     a

comprehensive       suicide-prevention        remedy,          the    parties

agreed to, and the court accepted, a process whereby Drs.

Mary Perrien and Kathryn Burns, the defendants’ and

plaintiffs’         correctional          mental-health              experts,

respectively,        would      “assess      ADOC    facilities           and

operations related to suicide prevention and provide a

report with recommendations to resolve the constitutional

violation    determined        by   the   Court     in    the     Liability

Opinion and Order.”           Joint Notice (doc. no. 2014) at 1;

Order (doc. no. 2020) (adopting the parties’ plan for

assessing suicide-prevention measures).

    On January 18, 2019, before the parties’ experts

completed their report, and in response to a series of

suicides,    the     plaintiffs      filed    an    emergency          motion

regarding     the     placement     of    high-risk           prisoners    in



    1. “After two months of mediation to develop a
comprehensive remedial plan, it became apparent that the
remedy was too large and complex to be addressed all at
once. Therefore, the court severed the remedial phase
into discrete issues, to be addressed seriatim.” Braggs
v. Dunn, No. 2:14cv601-MHT, 2018 WL 985759 at * 1 (M.D.
Ala. Feb. 20, 2018) (Thompson, J.).
                            5
segregation. See Motion for Preliminary Injunction (doc.

no. 2276) at 1.            The court construed it as seeking

permanent, albeit immediate, relief.              See Order (doc. no.

2345).

    On March 8, the experts filed (1) a report with

recommendations for relief, (2) a report identifying a

subsection of those recommendations to be implemented

immediately    in    light    of    the   recent        suicide   crisis

plaguing ADOC, and (3) case summaries of many of the

recent     suicides.         See     Joint    Expert       Report      and

Recommendations, Immediate Relief Recommendations, Joint

Expert Case Summaries (doc. nos. 2416-1, 2416-4, 2416-2).

Their    reports    were    the    product   of    an    extensive     and

thorough    study,   in which they reviewed thousands of

documents from ADOC, toured multiple facilities, and

interviewed both prisoners and staff.

    In    March    and   April,     the   court    held    a   trial    to

determine      whether        immediate       and         non-immediate

suicide-prevention relief is needed and, if so, what it

should be.    The parties and the court decided during the


                                    6
hearing that the portion of the hearing on non-immediate

suicide-prevention relief would be continued to a future

date.   This opinion addresses only immediate relief in

response     to    the   ongoing       substantial     and   pervasive

inadequacies       in    ADOC’s    suicide-prevention         efforts,

exemplified by the 15 suicides that have occurred since

December 2017.

     As immediate relief, the plaintiffs first request

that the court enter an order making permanent most of

the provisions of the interim agreement.                The agreement

addressed     licensing     of     mental-health       professionals;

suicide-watch procedures, including inmates’ placement

on   and     discharge     from        suicide    watch,     follow-up

appointments        upon    discharge,           and    documentation

requirements; and suicide risk assessments, including a

monthly evaluation of assessments.

     The plaintiffs also request that the court adopt as

an   order   the    experts’      second   report.       This   report

identifies a subsection of their recommendations that

should be implemented on an immediate and permanent


                                   7
basis.   These ‘immediate relief recommendations’ address

suicide-watch follow-ups, referrals to higher levels of

care,    preventing     discharge        from     suicide    watch       to

segregation,      training    for   staff,       security    checks      in

segregation, confidentiality, and immediate life-saving

intervention.      In addition, the plaintiffs seek interim

monitoring of the immediate relief.

    Finally,      the    plaintiffs       also     argue     that       the

defendants are placing mentally ill prisoners in units

that, while not labelled as segregation or restrictive

housing,     impose     equally         severe     restrictions           on

out-of-cell time, and the same accompanying risk of

serious harm, particularly suicide.                 Therefore, they

contend,    the   court’s     relief     should    extend        to   these

“segregation like” settings.

    The court heard substantial evidence suggesting that

prisoners    in     certain     units      receive        very        little

out-of-cell time.       However, the court needs more time to

consider    the    evidence,    and      may     decide     to    solicit

additional input from the parties before deciding this


                                    8
critical issue. Therefore, the court’s findings remain

open as to this discrete issue, and the court will take

it up after this opinion is issued.



                     II. RECENT SUICIDES 2

    Fifteen men in ADOC custody have committed suicide

since December 30, 2017, an average of almost one suicide

per month.       An examination of their cases illustrates

severe     and      systemic        inadequacies     in    ADOC’s

suicide-prevention efforts.          Many of the inadequacies,

detailed in the 15 cases below, are instances of ADOC’s

pervasive and substantial noncompliance with the interim

agreement and other remedial measures that they agreed

to implement; that is, they are examples of what ADOC

recognized are “systemic failures to comply with court

orders.”     Pls.     Ex.    2710    at   ADOC0475738. 3    Other



    2. The court relies upon the record from the
liability trial and all prior remedial hearings.
However, in the interests of avoiding repetition, the
court does not describe that evidence here.

    3. On February          15, 2019, Deborah Crook, ADOC’s
Director of Mental          Health Services, wrote to the
                                 9
inadequacies,     while      not   necessarily   constituting

noncompliance with specific remedial orders to date, show

ADOC’s failure to live up to its obligations under the

Eighth Amendment.       In sum, both types of deficiencies

summarized   in   the   15   cases   below   demonstrate   that

immediate relief is necessary to address the substantial




department’s mental-health vendor, Wexford, complaining
of “a number of troubling failures by Wexford.” Pls. Ex.
2710 at ADOC0475738. Specifically, she wrote that “ADOC
has identified the following systemic failures to comply
with court orders in Braggs: (1) Failure to input the SMI
designation for all inmates into the Health Services
Module; (2) Failure to complete the Suicide Risk
Assessment    (SRA)  by   a    Qualified  Mental   Health
Professional (QMHP) when an inmate is placed in a crisis
cell; (3) Failure to place an inmate on acute suicide
watch with constant observation (rather than MHO) when
risk factors for potential suicidality are present until
a psychologist or psychiatrist is consulted; (4) Failure
to document consultation with a psychiatrist or
psychologist prior to discharging an inmate from crisis
placement; and (5) Failure to complete or timely complete
pre-placement screenings and 7-day assessments for
inmates placed in a restrictive housing unit (‘RHU’).”
Id. Crook noted that “Wexford’s failures are serious in
nature,” and “have the potential to contribute to
additional harm to inmates in the care and custody of the
ADOC.”    Id.    As the liability opinion makes clear,
Wexford’s failures are ADOC’s failures. See Braggs, 257
F. Supp. 3d at 1188-89, 1193 n.15 (“The State’s
obligation remains even if it has contracted with private
parties to provide medical care.”).
                            10
risk of serious harm to which prisoners remain exposed.

                       Rashaud Morrissette

    On March 8, 2019, Rashaud Morrissette hanged himself

with a belt in the shower of a segregation unit at

Fountain prison.      See Crook Apr. 2, 2019, Trial Tr. (doc.

no. 2488) at 184; Pls. Ex. 2661 at ADOC0470542.                    ADOC’s

suicide-prevention failures in his case include that

before    entering    segregation,        he     did   not    receive     a

critical    preplacement      screening        for     issues    such     as

whether he was at risk of suicide or had a serious mental

illness (SMI).       See Crook Apr. 2, 2019, Trial Tr. (doc.

no. 2488) at 185; Burns Apr. 9, 2019, Rough Draft (R.D.)

Trial Tr. at 191; see generally Pls. Ex. 2692.

                         Matthew Holmes

    Matthew Holmes killed himself on February 14, 2019,

roughly     12   hours       after       being       transferred        from

mental-health       observation      (MHO)       to    segregation       at

Limestone prison.       See Burns and Perrien Apr. 9, 2019,

R.D. Trial Tr. at 169, 186.                  (MHO is a short-term

placement    that     does    not    have      the     same     level     of


                                    11
protections as suicide watch.) ADOC’s suicide-prevention

failures in his case include (1) not placing him in

suicide watch despite his being suicidal, and (2) placing

him in segregation despite his having a SMI, and without

adequately assessing his suicide risk or referring him

for    the   emergency    mental-health        care     he   needed.

Specifically:

• On February 11, 2019, Holmes was improperly placed in

  MHO, rather than suicide watch.           See Defs. Ex. 3613 at

  SPA_13585.      A “Psychiatrist/CRNP Progress Note” on

  February 12 indicates that he had recently become

  suicidal after being placed in segregation, and that

  he   had   twice   attempted     suicide    in    2010.    Id.    at

  SPA_13582.     As acknowledged by Deborah Crook, ADOC’s

  Director of Mental Health Services, Holmes met the

  National     Commission    on        Correctional    Health     Care

  (NCCHC)’s     definition   of        nonacutely     suicidal,    and

  therefore, under the interim agreement, should have

  been placed on at least nonacute suicide watch (rather

  than MHO), at which point a suicide risk assessment


                                  12
  would have been required.       See Crook Apr. 2, 2019,

  Trial Tr. (doc. no. 2488) at 55. 4

• Because he was not placed on suicide watch, he did not

  receive a suicide risk assessment.         See id. at 55-56.

  Furthermore,   the   parties’   experts,    Drs.   Burns   and

  Perrien, flagged that while in MHO, Holmes’s contacts

  with mental-health staff were conducted inside his

  cell, “rather than in a confidential area out of cell.”

  Joint Expert Case Summaries (doc. no. 2416-2) at 4; see

  also Defs. Ex. 3613 at SPA_13581-84.

• On February 14, he was ordered released from MHO to

  segregation per the order of a nurse practitioner who

  “wrote no note in the chart explaining the rationale

  for this decision or the level of risk assessed.” Joint

  Expert Case Summaries (doc. no. 2416-2) at 4.       Holmes’s

  February 13 treatment plan review had stated that he



    4. Dr. Edward Kern, ADOC’s Director of Psychiatry,
similarly testified that Holmes should have been placed
on either acute or nonacute suicide watch rather than
MHO. See Kern March 29, 2019, Trial Tr. (doc. no. 2483)
at 108.   Crook also recognized that there were areas in
Holmes’s case that violated the interim agreement. See
Crook Apr. 2, 2019, Trial Tr. (doc. no. 2488) at 58.
                           13
  was “not making progress toward treatment plan goals,”

  Defs. Ex. 3613 at SPA_13577; however, suddenly, the

  next day, the treatment plan review concluded that he

  had “completed treatment goal,” id. at SPA_13576; see

  also Joint Expert Case Summaries (doc. no. 2416-2) at

  4.

• The segregation pre-placement screening completed on

  February 14 at 11:45 a.m. noted that Holmes had a SMI,

  and that there were “yes” responses to the following

  three questions: (1) Are you feeling sad, hopeless, or

  depressed?    (2)     Have    you    ever    intentionally      hurt

  yourself or attempted suicide? (3) Have you had any

  serious    problems    with   a     significant    other,     family

  member or friend recently?                See Defs. Ex. 3613 at

  SPA_13571.    As noted by the parties’ experts, despite

  these     responses,    Holmes      “was     not   diverted     from

  segregation    placement      and    an    ‘urgent’   rather    than

  ‘emergent’ referral to mental health was made.”                Joint

  Expert Case Summaries (doc. no. 2416-2) at 4.

• Later that night, he was discovered hanging from an


                                 14
  overhead light fixture in his segregation cell.               See

  id.

• Drs.   Burns   and   Perrien    concluded      that   his    case

  “illustrates the problems with use of MHO rather than

  approved suicide watch levels, poor documentation of

  rationale for release from watch, failure to generate

  an emergency referral to mental health in response to

  a   positive   pre-placement    screen   and    releasing     SMI

  inmates from watch directly into segregation.”              Id.

                       Daniel Gentry

      Daniel Gentry hanged himself at the Donaldson prison

Residential Treatment Unit (RTU) on February 6, 2019.

ADOC’s suicide-prevention failings include not placing

him on suicide watch despite his making clear that he

wanted to die, not conducting a suicide risk assessment

when indicated, and inadequate review of his suicide.

Specifically:

• A few weeks before his death, on January 24, 2019, a

  mental-health progress note reported that Gentry had

  asked a correctional officer to kill him.             See Pls.


                             15
  Ex. 2314 at SPA_13258.     In response, he was placed in

  MHO that day.   See id.   As plaintiffs’ expert Dr. Burns

  testified, the MHO placement was inappropriate, because

  “with someone who’s actively voicing the wish that

  someone kill him, you would expect to start a suicide

  watch, either acute or nonacute, but not just mental

  health observation status.”      Burns Apr. 9. 2019, R.D.

  Trial Tr. at 94.

• Five days into his MHO placement, Gentry continued to

  report   “auditory   hallucinations   and   a   desire   for

  someone to kill him.”     Pls. Ex. 2314 at SPA_13275.    His

  records indicate that he did not receive a suicide risk

  assessment in relation to his MHO placement.             See

  generally Pls. Ex. 2314.

• On January 31, 2019, Gentry was released from MHO to

  the RTU at Donaldson.       See id. at SPA_13235; Joint

  Expert Case Summaries (doc. no. 2416-2) at 3.       A week

  later, on February 6, he was discovered hanging from a

  light fixture inside his cell during a security check.

  See Joint Expert Case Summaries (doc. no. 2416-2) at


                              16
  3.     The correctional officers waited several minutes

  for medical staff, who upon arriving, told them to

  remove the sheet from his neck and initiated CPR.         See

  id.     Dr. Burns testified that this intervention was

  inadequate, as the officers should not have waited for

  medical staff to arrive before removing the noose and

  beginning CPR.      See Burns Apr. 9, 2019, R.D. Trial Tr.

  at 204.    Indeed, both Drs. Burns and Perrien noted with

  respect to Gentry’s suicide that correctional officers

  “need additional training and drills regarding first

  aid and responding to hanging attempts.”          Joint Expert

  Case    Summaries    (doc.   no.   2416-2)   at    3.     This

  observation coincides with the experts’ more general

  recommendation that ADOC policy and practice be revised

  to ensure that as soon as two security staff are

  present, “CPR should be immediately initiated while

  whatever method of suicide is eliminated.”              Joint

  Expert Report and Recommendations (doc. no. 2416-1) at

  29.

• In carrying out their suicide-prevention assessment,


                               17
  Drs. Burns and Perrien did not receive any medical or

  security reviews of the suicide, see Joint Expert Case

  Summaries (doc. no. 2416-2) at 3, even though, in their

  expert opinion, ADOC must conduct such reviews in cases

  of   suicides,       see     Joint         Expert      Report     and

  Recommendations (doc. no. 2416-1) at 34.               Here, and in

  the other cases detailed in this section in which Drs.

  Burns and Perrien did not receive medical or security

  reviews,    the    court   infers    from    ADOC’s     failure   to

  provide the reviews that either the reviews were never

  conducted,    or    that--like       the     limited     sample    of

  documents     reviewing       suicides        that      they      did

  receive--they were generally inadequate. 5



    5. In response to the plaintiffs’ assertion that Drs.
Burns and Perrien did not receive medical or security
reviews in multiple cases, the defendants repeatedly
stated in a post-trial filing that “Drs. Burns and
Perrien requested ‘non-privileged’ documents.       These
medical reviews were conducted by Wexford, and Wexford
maintains they are privileged documents.”     Defendants’
Response to Amended Chart (doc. no. 2500-1) at 4-17. This
argument is unpersuasive.      To start, it attempts to
excuse only the failure to provide the experts with
medical reviews but says nothing about the failure to
provide security reviews. And as to the medical reviews,
despite ample opportunity, the defendants provided no
                            18
                              Paul Ford

    Paul Ford killed himself in segregation at Kilby

prison on January 16, 2019, following two prior suicide

attempts in segregation in 2018, and less than a month

after being released from suicide watch.                     See Joint

Expert Case Summaries (doc. no. 2416-2) at 3.                   ADOC’s

suicide-prevention          failures    in   his      case     include

inadequate     (1)    follow-up       mental-health    appointments

after   release      from   suicide    watch,   (2)   suicide     risk

assessments, and (3) mental-health assessments while in

segregation.      Specifically:

• In April 2018, while in segregation, Ford set fire to

  his cell and attempted to hang himself.             See id.; Pls.

  Ex. 2309 at SPA_9757.         On July 30, he again attempted

  to hang himself while in segregation and was placed on

  suicide watch.       See Pls. Ex. 2309 at SPA_9741.



evidence to support their contention--made after the
remedial hearing ended--that (1) Wexford conducted the
reviews, or (2) that Wexford had in fact asserted that
they were privileged. In short, the defendants make no
argument concerning the security reviews, and their
privilege argument for the medical reviews is untimely
and unsupported.
                          19
• Following his release from suicide watch on August 2,

  he was placed in segregation, but records indicate

  that, following discharge from suicide watch, he did

  not receive the required three-, seven-, and 30-day

  follow-up appointments.          See id. at SPA_9730; see

  generally Pls. Ex. 2309.

• Ford’s initial mental-health assessment in segregation

  failed to note his history of suicide attempts and left

  the   “assessment”     section     blank.    See   id.    at

  SPA_9728-29.

• On December 12, he cut his wrist while in segregation,

  for which he was charged with a disciplinary violation.

  See id. at SPA_9670.

• Ford was placed on suicide watch on December 12.         See

  id. at SPA_9702.   A suicide risk assessment on December

  20     stated        that    he       had    no     recent

  “suicidal/self-injurious” behavior or ideation, even

  though he had cut his wrist just eight days earlier.

  Id. at SPA_9674.      He was released from suicide watch

  around December 21 and placed back in segregation at

                              20
  Kilby.    See Pls. Ex. 2352 at ADOC0462881; Joint Expert

  Case   Summaries      (doc.    no.    2416-2)   at    3.      Records

  indicate     that,      in    contravention     of    the    interim

  agreement,      staff    did    not    complete      the    follow-up

  appointments after his release from suicide watch. See

  generally Pls. Ex. 2309; Crook Apr. 2, 2019, Trial Tr.

  (doc. no. 2488) at 108; Burns and Perrien Apr. 9, 2019,

  R.D. Trial Tr. at 123-24.

• On January 16, 2019, Ford was found hanging from his

  segregation cell door.         See Pls. Ex. at SPA_9656.         Drs.

  Burns and Perrien did not receive medical or security

  reviews    of   his     suicide.       See   Joint     Expert    Case

  Summaries (doc. no. 2416-2) at 3.            While ADOC conducted

  a ‘quality improvement’ (QI) assessment of the case,

  both Drs. Burns and Perrien testified that it did not

  constitute an adequate review of the suicide.                     See

  Burns and Perrien Apr. 10, 2019, R.D. Trial Tr. at

  114-15.

                          Roderick Abrams

    Roderick Abrams committed suicide on January 2, 2019,


                                  21
the same day he was placed in segregation.           Rampant

suicide-prevention failures plagued his case, including

failing to place him on suicide watch when he expressed

suicidality,   repeatedly   failing   to   screen   him   for

mental-health issues prior to placing him in segregation,

failing to complete mental-health appointments due to

staffing and space shortages, and failing to immediately

initiate life-saving measures when he was found hanging

in his cell.   Specifically:

• Records indicate that Abrams was initially held in

  segregation between August 23 and December 4, 2018, see

  Pls. Ex. 2346 at ADOC0462894-95, without receiving a

  segregation preplacement screening, see generally Pls.

  Ex. 2304.

• A nursing record from September 3 reported that Abrams

  had suicidal thoughts and had told people he was going

  to hang himself.   See id. at SPA_9559.     Despite being

  suicidal, Abrams remained in segregation instead of

  being placed on suicide watch, see id. at SPA_9560, and

  did not receive a suicide risk assessment at that


                            22
  point, see Crook Apr. 2, 2019, Trial Tr. (doc. no.

  2488) at 69.

• The   segregation   initial     assessment     conducted   on

  September 4--several days after the seven-day timeframe

  in which it should have been completed--failed to

  mention that the day before, Abrams had told nursing

  staff that he was suicidal.         See Pls. Ex. 2304 at

  SPA_9582-83.

• Records indicate that, while in segregation, space and

  security staff shortages prevented Abrams from having

  his scheduled mental-health appointments on November

  20, 27, and 30, and December 4.       See id. at SPA_9601;

  Joint Expert Case Summaries (doc. no. 2416-2) at 3.

• On approximately December 21, he was placed on suicide

  watch after stating that he was suicidal.           See Pls.

  Ex. 2304 at SPA_9596, SPA_9599.           Apparently, he had

  gone to the infirmary to have stab wounds checked on,

  and then felt increased anxiety about returning to a

  particular prison block.        See id.      A mental-health

  progress note from December 26 also reported that he


                             23
  had safety concerns and wanted to change institutions

  because of a conflict he had with gang-affiliated

  inmates due to his sexuality.           See id. at SPA_9594.

  His records do not contain a single crisis treatment

  plan.   See generally Pls. Ex. 2304.

• Abrams was released from suicide watch on December 26,

  see id. at SPA_9571, and sometime between then and

  January 2, he was placed in segregation, see Crook Apr.

  2, 2019, Trial Tr. (doc. no. 2488) at 181; Defendants’

  Response to Amended Chart (doc. no. 2500-1) at 14.          The

  records indicate that he did not receive a segregation

  preplacement screening.      See Crook Apr. 2, 2019, Trial

  Tr. (doc. no. 2488) at 181-82; see generally Pls. Ex.

  2304.   Nor did he receive a three-day follow-up after

  being discharged from suicide watch.             See generally

  Pls. Ex. 2304.   The parties’ experts noted that despite

  his stay on suicide watch, he was not placed on the

  mental-health    caseload.        See    Joint    Expert   Case

  Summaries (doc. no. 2416-2) at 3; Pls. Ex. 2305 at

  SPA_9791.


                               24
• The segregation duty post logs indicate that, during

  the week running up to his suicide, there were several

  times where there was an hour, or even two hours,

  between security checks, see Vail Apr. 3, 2019, R.D.

  Trial Tr. at 149, even though ADOC policy requires that

  security checks in segregation be conducted every 30

  minutes.

• On January 2, 2019, at approximately 7:00 p.m., more

  than an hour after the last security check, see id., a

  correctional officer making a security check discovered

  Abrams hanging from a vent cover inside his cell, see

  Pls. Ex. 2307 at SPA_10451.           At 7:11 a.m., he was cut

  down and medical staff initiated CPR, according to one

  officer’s report.      See id. at SPA_10452.         According to

  both   experts,      this   emergency        response   time   was

  “inadequate     to   save   life,”     as     “11   minutes    from

  discovery to cut down is more than enough time for

  death to occur.”     Joint Expert Case Summaries (doc. no.

  2416-2) at 3.

• Drs.   Burns   and   Perrien    did    not    receive   a   medical


                                 25
  review. See id. at 3.         ADOC’s quality improvement

  report stated that there were no areas for improvement

  in mental-health treatment or institutional operation,

  and recommended no corrective actions.      See Pls. Ex.

  2305 at SPA_9792-93. 6

                           Ryan Rust

    On December 21, 2018, Ryan Rust was discovered in

his segregation cell “sitting on [the] floor with one end

of [a] belt around his neck and the other end tied to a

bar in the window of the cell.”         Joint Expert Case

Summaries (doc. no. 2416-2) at 2.      His case illustrates

ADOC’s failures to complete follow-up appointments after

a crisis placement and to conduct timely security checks

in segregation in the immediate lead-up to a suicide.

Specifically:

• Rust was placed on suicide watch from approximately



    6. The defendants contend that a “final” QI review
completed on March 4, 2019, found some shortcomings.
Defendants’ Response to Amended Chart (doc. no 2500-1)
at 14. However, the defendants never submitted evidence
of this “final” review, which, in any case, was completed
three months after Abrams’s suicide and after three more
prisoners had killed themselves.
                           26
  November 5 to 16, 2018, see Pls Ex. 2298 at SPA_9880-81,

  but his records indicate that he did not receive any

  follow-up appointments after his release, see generally

  Pls. Ex. 2298.

• Rust     attempted     to   escape     and     was     returned   to

  segregation on December 20 or 21.            See id. at SPA_9869,

  SPA_9872; Joint Expert Case Summaries (doc. no. 2416-2)

  at 2.     On December 21, shortly after his segregation

  placement, he was discovered hanging in his cell.                 See

  Joint Expert Case Summaries (doc. no. 2416-2) at 2.

• Prior to his death, Rust had received three separate

  segregation pre-placement screenings on December 20 and

  21.     See Pls. Ex. 2298 at SPA_9867-74.              According to

  Drs.     Burns   and   Perrien,      the     “reason     for   three

  pre-placement screenings was not clear. At best, the

  three    completed     screenings      raise    questions      about

  inefficiencies in the system regarding redundant work

  and/or    poor   communication       among    nursing    staff;   at

  worst, they raise concerns regarding the authenticity

  and validity of the screenings.”               Joint Expert Case


                                27
  Summaries   (doc.     no.    2416-2)    at   2.      As   Dr.   Burns

  elaborated, in the worst-case scenario, it represented

  “an attempt to say that the screening was done when

  the   screening   wasn’t      done,    and   still    very      poorly

  coordinated because they did it three times.”                    Burns

  Apr. 9, 2018, R.D. Trial Tr. at 190.

• Based on his review of the duty post logs, plaintiffs’

  expert Eldon Vail testified that about an hour passed

  from the last security check to the time Rust was

  discovered hanging.         See Vail Apr. 3, 2019, R.D. Trial.

  Tr. at 151; see also Pls. Ex. 2662 at ADOC0469207 (duty

  post log indicating that more than an hour had passed).

• Drs. Burns and Perrien reported inadequate review of

  Rust’s suicide.       Specifically, they stated that they

  did   not   receive    a     medical   review,      and   that     the

  psychological     autopsy      was    “limited”     and   did    “not

  contain any psychological information.”               Joint Expert

  Case Summaries (doc. no. 2416-2) at 2. They did receive

  a   document   labeled       only    “Ryan   Chas    Rust,”     whose

  authorship and purpose was unclear, but did “identify


                                  28
  deficiencies in mental health follow-ups, treatment

  planning and logistics.”        Id.

                            Kendall Chatter

       On November 25, 2018, Kendall Chatter was discovered

hanging from the ceiling of his cell in the temporary

holding unit at Staton prison.          ADOC’s failures in his

case    include    not     transitioning   him    from      acute   to

non-acute suicide watch prior to releasing him from

suicide watch, not providing follow-up appointments after

he was released from suicide watch, and not checking his

cell even though he was intensely yelling and banging on

his    cell   in   the    immediate   lead-up    to   his    suicide.

Specifically:

• On November 16, 2018, Chatter cut his right wrist,

  possibly after being sexually assaulted. See Defs. Ex.

  3577 at SPA_10176-81.         He was placed on acute suicide

  watch that same day, see id. at SPA_10180, and then

  released directly to MHO the next day, without any

  intervening period on non-acute suicide watch, see id.

  at SPA_10178.          He was released from MHO on November


                                 29
  20.   See id. at SPA_10164; Joint Expert Case Summaries

  (doc. no. 2416-2) at 2.

• His records indicate that he did not receive three- or

  seven-day follow-ups after being released from suicide

  watch.      Crook Apr. 2, 2019, Trial Tr. (doc. no. 2488)

  at 35.      Director of Mental Health Services Crook said

  that the failures to do the follow-ups were violations

  of    the   interim     agreement,     but   that   she   did   not

  immediately discover the violations because no one in

  her office did a detailed review of his mental-health

  records until February 2019, more than two months after

  he died.     See id. at 35-40.

• On November 25, Chatter loudly and intensely yelled and

  banged against his cell for a prolonged period of time.

  See Defs. Ex. 3577 at SPA_10200; Joint Expert Case

  Summaries (doc. no. 2416-2) at 2; Pls. Ex. 2401 at

  SPA_13483.         The     correctional       shift   supervisor

  instructed his officer to “just allow him to continue

  banging and being disruptive and he would get tired and

  stop,”      according    to   a    written   reprimand    of    the


                                    30
  supervisor.      Pls. Ex. 2401 at SPA_13483.          Shortly after

  Chatter started making noise--according to one record,

  less     than   an    hour      later--a   correctional        officer

  distributing meals discovered him hanging from the

  ceiling by a sheet tied around his neck.                   See id. at

  SPA_10200-01.

• ADOC’s    review     of   the    suicide   was     inadequate.      No

  medical or security reviews were provided to Drs. Burns

  and Perrien.     See Joint Expert Case Summaries (doc. no.

  2416-2) at 2.        Furthermore, according to the experts,

  the    “mental       health     QI     review     contained     little

  information and no recommendations for improvement in

  spite of failing to provide follow-up after watch

  placement and failure to provide an actual mental

  health     assessment         after    referral     from      security

  11/14/18. ...        The Psychological Autopsy states both

  that the treatment plan was up to date and included

  goals that were implemented but also states that there

  were no goals on the treatment plan because he wasn’t

  on the mental health caseload.”             Id.


                                    31
                          Mark Araujo

    Mark Araujo used a sheet to hang himself from a door

in his segregation cell at Limestone prison on November

23, 2018.   Inadequacies in his case include not properly

responding to his request for mental-health attention

after he was placed in segregation, and not adequately

reviewing his suicide.        Specifically:

• On October 29, 2018, during his initial mental-health

  assessment following placement in segregation, Araujo

  requested to be placed on the mental-health caseload

  and    begin   medication.          See    Pls.     Ex.    2291    at

  SPA_10221-22.        Yet,   according      to     Drs.    Burns   and

  Perrien, he was not seen by mental-health staff prior

  to his death almost a month later.               See Joint Expert

  Case Summaries (doc. no. 2416-2) at 2.

• Drs.   Burns   and   Perrien    noted     that    the    “QI   review

  contains no recommendations” and that the psychological

  autopsy    also      “contained     little       information--and

  neglected to note that he wanted [mental-health] help

  and asked for it 10/29/18 when seen in seg[regation].”


                                 32
  Id.

                                   John Barker

       John Barker hanged himself from a vent cover in his

cell    at    St.      Clair       prison    on     September     26,    2018.

Deficiencies          in     his    case     include    housing     him    in

segregation despite his serious mental illness (SMI), and

inadequate interventions to save his life after he was

discovered hanging.               Specifically:

• Despite being flagged as having a SMI, major depressive

  disorder, see Pls. Ex. 1758 at SPA_3343-44, Barker had

  been housed in segregation for several months in the

  lead-up to his suicide, see Joint Expert Case Summaries

  (doc. no. 2416-2) at 1.

• On     September           1,     2018,     mental-health        personnel

  recommended his administrative referral for removal

  from segregation due to his SMI diagnosis, see Pls. Ex.

  1758 at SPA_3343-44, but records indicate that he was

  released from segregation on September 24, just two

  days       before        his    suicide,    see     Joint     Expert    Case




                                       33
  Summaries (doc. no. 2416-2) at 1. 7

• On September 26 at 6:30 p.m., a correctional officer

  observed Barker hanging from a vent cover over a toilet

  in his cell. See id. Troublingly, “[n]o actions [were]

  taken until 6:36 p.m. when medical [staff] arrived at

  which time [they] entered cell, cut prisoner down and

  began CPR.”   Id.    Drs. Burns and Perrien concluded that

  the   correctional    officer   response   was   inadequate

  because, as explained above, security officers “must

  intervene and begin life-sustaining efforts rather than

  waiting for medical,” and also because the medical

  emergency response time of six minutes was inadequate.

  Id.

• Drs. Burns and Perrien did not receive security or

  medical reviews of the suicide, and the mental-health

  review “was cursory and found no problems and no areas




    7. It is not clear from the records whether he
remained in segregation between September 1 and September
24, or rather had been released after the September 1
recommendation for removal, and then readmitted to
segregation. See Joint Expert Case Summaries (doc. no.
2416-2) at 1.
                           34
  for improvement.”      Id.

                        Ross Wolfinger

    Ross    Wolfinger    was    discovered     hanging   in   his

segregation cell at Fountain prison on August 22, 2018,

less than a month after cutting his wrist and being placed

in acute suicide watch.        His case shows ADOC’s failure

to provide adequate treatment following release from

suicide    watch   to   segregation,   the    falsification   of

security logs and failure to conduct security checks in

segregation in the time immediately leading up to his

suicide, and the failure to initiate life-saving measures

immediately when he was discovered.          Specifically:

• Wolfinger’s records state that on July 26, 2018, he was

  placed on acute suicide watch after attempting suicide

  by cutting his left wrist with a razor blade.          See Pls.

  Ex. 1823 at SPA_4134, SPA_4187-90.            He remained on

  acute suicide watch until July 31, see id. at SPA_4167,

  when he was placed on nonacute suicide watch, id. at

  SPA_4153.

• On August 3, he was discharged from nonacute suicide


                               35
  watch to segregation.             See Burns Dec. 7, 2018, Trial

  Tr. (doc. no. 2256) at 117; Pls. Ex. 1823 at SPA_4155,

  SPA_4163.      The records indicate that he did not receive

  adequate follow-ups after his release from suicide

  watch.     See Burns Dec. 7, 2018, Trial Tr. (doc. no.

  2256) at 119; see generally Pls. Ex. 1823.

• According to Dr. Burns, Wolfinger’s suicide risk was

  elevated       by    ADOC’s      failure        to    provide    adequate

  treatment to him when he was returned to segregation.

  See Burns Dec. 7, 2018, Trial Tr. (doc. no. 2256) at

  119.

• The    night    of    Wolfinger’s         death,       the   correctional

  officer assigned to conduct security checks every 30

  minutes in Wolfinger’s area of segregation not only

  failed   to     do    a    single      check,    but    also    put   false

  information in his duty post log indicating that he had

  completed the required checks, according to an ADOC

  memorandum discussing disciplinary action against the

  officer.        See       Pls.   Ex.     2403    at    SPA_13487.       The

  memorandum      states       that      the   correctional       officer’s


                                      36
  actions       “resulted        in”     Wolfinger’s       death.       Id.    at

  SPA_13488.

• On        August    22,       around    1:00     a.m.,       Wolfinger      was

  discovered hanging in his cell. See id.                            Drs. Burns

  and Perrien reported that the immediate intervention

  was inadequate: he was “discovered hanging at 12:57

  a.m.,” but “there was no intervention except to call

  for       assistance       which       arrived    at     1:03      a.m.      No

  intervention until others arrived and then he was cut

  down and taken to HCU [the health care unit], arriving

  there at 1:08 a.m.                LPNs attempted CPR and ambulance

  was called.”             Joint Expert Case Summaries (doc. no.

  2416-2) at 2.

• Drs. Burns and Perrien also criticized the inadequate

  reviews of Wolfinger’s suicide.                  No medical review was

  provided;          the   QI    program      review     did   not    make    any

  recommendations; the psychological autopsy provided no

  additional analysis or information.                     See id.

                                 Jeffery Borden

       On    June     3,    2018,    Jeffery     Borden,       who    had    been


                                         37
diagnosed with schizoaffective disorder, hanged himself

on death row at Holman prison.     See Pls. Ex. 1643 at

ADOC0424844.    His case is an example of ADOC failing to

adequately intervene with potential life-saving measures

and inadequately completing a suicide incident review.

Specifically:

• Neither the correctional officers who originally found

  him hanging nor the nurse that later arrived at the

  scene attempted CPR or other life-saving efforts.   See

  Joint Expert Case Summaries (doc. no. 2416-2) at 1;

  Pls. Ex. 1760 at SPA_2965.

• Drs. Burns and Perrien did not receive a medical or

  security review. See Joint Expert Case Summaries (doc.

  no. 2416-2) at 1.

                        Timothy Chumney

    On May 12, 2018, “[w]ithin 1 day of being released

from MHO to a housing unit where he expressed concern for

his safety from other inmates,” Timothy Chumney “was

discovered hanging in his [segregation] cell having tied

a bed sheet to a cell window and then around his neck.”


                            38
Id.   ADOC’s failures in his case include inadequate

treatment planning, not placing him on suicide watch even

though he was found to have a moderate risk of suicide,

and an inadequate review of his suicide.   Specifically:

• On May 7, 2018, Chumney was determined to be at a

  “moderate” risk for suicide, after telling medical

  staff that he had suicidal ideation at night and would

  rather harm himself than have someone else harm him.

  Pls. Ex. 1646 at ADOC0425086.   That same day, however,

  he was admitted to MHO instead of suicide watch.   See

  id. at ADOC0425042.

• On May 11, Chumney was discharged from MHO.    See id.

  at ADOC0425011.   The next day, at approximately 3:05

  a.m., correctional officers conducting security rounds

  discovered him hanging from his segregation cell window

  in Limestone prison.   See Pls. Ex. 1780 at SPA_3144;

  Joint Expert Case Summaries (doc. no. 2416-2) at 1.

• Dr. Burns and Perrien criticized that no “CPR, actual

  medical assessment or life-sustaining measures [were]

  attempted.   LPN responding to the emergency said to


                           39
  leave him in the cell on the unit and called the

  physician to pronounce him dead.               Hours later, the

  deputy coroner arrived and ‘confirmed inmate Chumney

  deceased.’”      Joint Expert Case Summaries (doc. no.

  2416-2) at 1.

• ADOC also inadequately reviewed his suicide.                    Drs.

  Burns and Perrien did not receive medical or security

  reviews; the mental-health QI program review had no

  criticism       or     recommendation        for     anyone;    the

  psychological        autopsy   revealed      no    additional    or

  substantive information.        See id.

• Drs. Burns and Perrien further criticized that there

  was “[n]o transitional care planned; treatment plan

  called   only    for    a   monthly   contact      with   treatment

  coordinator and quarterly appointment with CRNP,” and

  there    was   “[n]o    plan   to   follow    more    closely   (or

  intervene to prevent placement in [segregation] based

  on his anxiety and paranoia).”          Id.

                         Robert Martinez

    By the time Robert Martinez took his life on March


                                 40
31, 2018, he had been in segregation at St. Clair prison

for more than one year.     Pls. Ex. 1493 at ADOC0420976-77.

In his case, ADOC’s failures included not conducting

security rounds in segregation and not timely cutting him

down when he was found hanging.

• Two weeks before his death, he told mental-health staff

  that he was “doing real bad” and needed to go to a

  psychiatric ward.    Id. at ADOC0421023.     ADOC left him

  in   segregation    and   failed   to   connect   him   with

  mental-health staff.

• Correctional officers failed to conduct security checks

  in Martinez’s unit for at least two hours during the

  morning of his suicide.      See A.A. Apr. 23, 2018, R.D.

  Trial Tr. at 203-04.

• When ADOC staff discovered Martinez hanging from a

  sheet tied to a vent in his cell, they waited more than

  30 minutes before cutting him down, a delay that, in

  the experts’ words, was “inexcusable and inhumane.” 8


    8. A nurse and correctional officer doing pill call
in segregation discovered him unresponsive at 12:25 p.m.;
medical staff arrived at 12:35 p.m., and he was not cut
                           41
  Joint Expert Case Summaries (doc. no. 2416-2) at 1.

                       Billy Thornton

    Billy Thornton died on March 2, 2018, as the result

of a head injury he sustained when attempting to hang

himself in segregation at Holman prison on February 26.

See Joint Expert Case Summaries (doc. no. 2416-2) at 1;

Stewart Apr. 23, 2018, Trial Tr. (doc. no. 1797) at 57.

The failures by ADOC in his case include not placing him

on suicide watch after he was found attempting to hang

himself and said he wanted to kill himself, and not

completing   suicide    risk    assessments   or   providing

follow-up appointments after releasing him from crisis



down until 12:58 p.m. See Joint Expert Case Summaries
(doc. no. 2416-2) at 1. According to the experts, the
“[m]edical emergency response time of 10 minutes is
unacceptable” and the “[f]ailure to cut the inmate down
for more than 30 minutes after discovery is inexcusable
and inhumane.” Id. The defendants claim that the failure
to cut down Martinez’s body “was due to the officers’
chain of command communication process,” and note that
the incident occurred the day before Wexford’s contract
began. Defendants’ Response to Amended Chart (doc. no.
2500-1) at 5. The court does not see how this in any way
excuses what the experts described as ADOC’s “inexcusable
and inhumane” failure to cut him down for more than 30
minutes.

                               42
watch.

• A nursing record from December 27, 2017 reports that

  Thornton said he wanted to kill himself, had been found

  attempting to hang himself, had suicidal thoughts, and

  auditory hallucinations of “kill, kill yourself.” Pls.

  Ex.    1489   at   ADOC0420855.   Drs.   Burns    and   Perrien

  testified that he should have been placed on suicide

  watch; however, the records show that he was improperly

  placed on MHO.        See id. at ADOC0420856; Burns and

  Perrien Apr. 9, 2019, R.D. Trial Tr. at 89-90.

• The records indicate that no suicide risk assessment

  was conducted at the time.        See Burns Apr. 9, 2019,

  R.D. Trial Tr. at 90; see generally Pls. Ex. 1489.

• Records indicate that he did not receive adequate

  follow-up     appointments   after   release     from   MHO    on

  January 2 or 3, 2018, given that he actually should

  have been placed on suicide watch rather than MHO.            See

  Joint Expert Case Summaries (doc. no. 2416-2) at 1;

  Burns and Perrien Apr. 9, 2019, R.D. Trial Tr. at 121;

  Stewart Apr. 23, 2018, Trial Tr. (doc. no. 1797) at


                               43
  50-52; see generally Pls. Ex. 1489.

• Thornton was again transferred to crisis watch on

  February 22, and then released back to segregation on

  February 23.     See Stewart Apr. 23, 2018, Trial Tr.

  (doc. no. 1797) at 6-8.             The records indicate that

  Thornton did not receive follow-up attention after his

  release from crisis watch.             See Joint Expert Case

  Summaries (doc. no. 2416-2) at 1.

• On February 26, as a correctional officer was speaking

  to him in his segregation cell, Thornton “stepped onto

  his bed put a shoe string around his neck and was

  hanging   from   the   light    fixture,”    according   to   an

  incident report.       Pls. Ex. 1488 at ADOC0421089.          As

  the officer reached toward Thornton, the string broke,

  and Thornton fell and hit his head on the floor. See

  id.

• Officers put Thornton in a wheelchair and took him to

  the medical unit.       See id.       According to Drs. Burns

  and Perrien, the “decision to place him in wheelchair

  after sustaining head/neck injury rather than a back


                                 44
  board and/or calling for medical to respond requires

  further review and supports need for additional and

  on-going first aid training for correctional staff.”

  Joint Expert Case Summaries (doc. no. 2416-2) at 1.

• Thornton died on March 2 as a result of the head injury.

  See id.; Stewart Apr. 23, 2018, Trial Tr. (doc. no.

  1797) at 57; Pls. Ex. 1488 at ADOC0421089.

• ADOC’s review of the incident leading to Thornton’s

  death was inadequate.       Drs. Burns and Perrien did not

  receive   a   medical     or    security    review;     and   the

  mental-health QI review “did not identify any issues

  with mental health’s failure to provide any follow-up

  to Mr. Thornton after crisis placements.” Joint Expert

  Case Summaries (doc. no. 2416-2) at 1.

• Ultimately,   Dr.   Burns      testified   that   she   believed

  ADOC’s    noncompliance     with    the    interim      agreement

  increased Thornton’s risk of suicide, “because the risk

  was never measured and quantified, in spite of multiple

  crisis placements,” and “there doesn’t appear to be any

  effort to reduce that risk.”        Burns Dec. 7, 2019, Trial


                                 45
  Tr. (doc. no. 2256) at 106.

                         Ben McClure

    On December 30, 2017, Ben McClure jumped to his death

from the top tier of a dormitory at Limestone prison.

See Incident Report (doc. no. 1966-25) at 2; Pls. Ex.

1669 at ADOC0424820.     ADOC failed to initiate immediate

life-saving measures.     Namely, the officers who found

McClure did not immediately conduct CPR, but rather

waited until Licensed Practice Nurses arrived a few

minutes later, according to ADOC reports.         See id.    As

stated above, Drs. Burns and Perrien emphasized that CPR

should be initiated as soon as two security staff are

present, regardless of whether medical staff has arrived.

See Joint Expert Report and Recommendations (doc. no.

2416-1) at 29.



                       III. DISCUSSION

          A.   Permanent Injunction Requirements

    The plaintiffs’ emergency motion seeks permanent,

albeit   immediate,    relief.    To     obtain   a   permanent


                             46
injunction, plaintiffs must show: (1) actual success on

the merits; (2) that irreparable injury will be suffered

without an injunction; (3) that the threatened injury

outweighs any damage the proposed injunction may cause

the opposing party; and (4) that the injunction, if

issued, would not be adverse to public interest.              See

Klay v. United Healthgroup, Inc., 376 F.3d 1092, 1097

(11th Cir. 2004).     As discussed below, the plaintiffs

meet all these requirements.



 i.    Success on the Merits: Eighth Amendment Violation

      The plaintiffs satisfy the first requirement for a

permanent injunction because they have succeeded on the

merits of their claim.      To prevail on an Eighth Amendment

challenge, plaintiffs must show that: (1) objectively,

prisoners   had   serious    medical   needs   and   either   had

already been harmed or were subject to a substantial risk

of serious harm; and (2) subjectively, the defendants

acted with deliberate indifference to that harm or risk

of harm; that is, they knew and disregarded an excessive


                               47
risk to inmate health or safety.                See Braggs, 257 F.

Supp. 3d at 1189.             As the court held in 2017, the

plaintiffs met this standard and therefore established

an   Eighth      Amendment     violation,       given    that   ADOC’s

mental-health care for prisoners was, “[s]imply put, ...

horrendously inadequate” Braggs, 257 F. Supp. 3d at 1267.

     The court specifically found that ADOC’s inadequate

suicide prevention contributed to the Eighth Amendment

violation.        As the court explained, deficient suicide

prevention--both alone and in combination with six other

inadequacies--"subject[s]           mentally     ill    prisoners     to

actual harm and a substantial risk of serious harm.”                Id.

at 1193.         ADOC’s suicide prevention was found to be

deficient in multiple ways.          These included inadequately

identifying       prisoners    at   risk   of   suicide,    providing

inadequate treatment and monitoring to at-risk prisoners,

as   well   as    inappropriately        releasing     prisoners    from

suicide watch and not giving them follow-up care.                    See

id. at 1220, 1231.        Additionally, the court found that

the “skyrocketing number of suicides within ADOC, the


                                    48
majority of which occurred in segregation,” reflected the

“combined effect” of inadequate screening for the impact

of segregation on mental health, and inadequate treatment

and monitoring in segregation units.                  Id. at 1245.

      As extensively detailed in the liability opinion,

see id. at 1194-1200, ADOC’s “persistent and severe

shortages”      of    mental-health       and     correctional        staff

significantly contributed to all these deficiencies. Id.

at 1268.      Since then, the court has repeatedly reaffirmed

the    centrality      of    mental-health            and     correctional

understaffing to ADOC’s mental-health care failings, and

thus, Eighth Amendment violations.               See Braggs, 2019 WL

539050, --- F. Supp. 3d --- at *5, 9-10; Braggs v. Dunn,

2019 WL 78949, --- F. Supp. 3d --- at *1 (M.D. Ala. Jan.

2,    2019)    (Thompson,    J.);       Braggs    v.    Dunn,      2018   WL

5410915, --- F. Supp. 3d --- at *1 (M.D. Ala. Oct. 29,

2018) (Thompson, J.).

      Now, in addition to the liability findings, the court

further       finds   that   the    substantial             and   pervasive

deficiencies      identified       in    the     15    recent     suicides


                                   49
demonstrate    that     ADOC’s     suicide-prevention           efforts

remain inadequate and continue to contribute to the

ongoing Eighth Amendment violation originally found in

the    liability    opinion.          ADOC        still   has   serious

deficiencies in the identification of prisoners at risk

of suicide, as well as in their treatment, monitoring,

and follow-up care.         The deficiencies include:

  • Failing to place suicidal prisoners on suicide watch;

  • Failing to conduct suicide risk assessments;

  • Failing    to     appropriately      monitor          prisoners   on

      suicide watch;

  • Failing    to     put    prisoners       on    the    mental-health

      caseload when appropriate;

  • Inadequate treatment planning; and

  • Inadequate follow-up treatment after release from

      suicide watch.

      ADOC’s segregation practices also continue to suffer

from the serious flaws the court found in the 2017

liability opinion, including:

  • Inadequate screening of prisoners for suicidality

                                 50
    and SMIs prior to placing them in segregation;

  • Placing prisoners with SMIs in segregation absent

    extenuating circumstances; 9 and

  • Failing      to    conduct   30-minute    security     checks      in

    segregation, and failing to make sure the checks are

    staggered.

Given   these         serious    inadequacies       in   segregation

practices,    it      is   unsurprising     that,   similar      to   the

liability    opinion’s       finding   in    June   2017   that       the

“majority” of suicides occurred in segregation, Braggs,

257 F. Supp. 3d at 1245, ADOC recognized nearly two years

later, in March 2019, that the “majority of inmates who

committed suicide within ADOC have been men who were

alone   in   a   restrictive      housing     cell, 10   after    being

released from suicide watch.”             Pls. Ex. 2706 (Mar. 21,



    9. The liability opinion found that “one particular
subset of prisoners with serious mental-health needs
should never been placed in segregation in the absence
of extenuating circumstances: those who suffer from a
‘serious mental illness.’” Id. at 1245-46.

    10. The term “restrictive housing” is simply another
name for segregation, and the parties and the court use
them interchangeably.
                           51
2019, Daniels’s memorandum announcing directive).

     These   continuing       deficiencies         are     compounded    by

ADOC’s repeated failure to initiate immediate life-saving

measures.      Although not identified in the liability

opinion,     this     problem       clearly        exacerbates     ADOC’s

inadequate suicide-prevention efforts, and illustrates

that prisoners remain at substantial risk of serious

harm.

     Critically,        mental-health              and      correctional

understaffing       remains     a     driving      force     behind     the

suicide-prevention deficiencies putting prisons at risk.

As   of    December    2018,    ADOC      reported        that   62 %    of

correctional officer positions were vacant, see March

2019 Quarterly Staffing Report (doc no. 2386-1) at 3, and

as   of   September    2018,        23.6 %    of    the    mental-health

positions    were     vacant,       see   December        2018   Quarterly

Staffing Report (doc. no. 2378-1) at 9.                     Commissioner

Dunn admitted that ADOC is currently “struggling” to

comply with court orders because of inadequate staffing

levels, Dunn Apr. 1, 2019, R.D. Trial Tr. at 145, and


                                     52
affirmed that understaffing remains one of the problems

driving the spike in suicides.      See id. at 154-55.

    In addition to showing that prisoners remain at a

substantial risk of serious harm, the 15 suicides also

demonstrate that ADOC continues to act with deliberate

indifference.      As found in the liability opinion, “the

state of the mental-health care system is itself evidence

of ADOC’s disregard of harm and risk of harm: in spite

of ... notice of the actual harm and substantial risks

of serious harm posed by the identified inadequacies in

mental-health care, those inadequacies have persisted for

years and years.”         Braggs, 257 F. Supp. 3d at 1256.

Almost two years since the court wrote those words, the

inadequacies continue to persist, as evidenced by the

problems pervading the recent suicides.

    Furthermore, many of the inadequacies in the 15

suicides     constitute    noncompliance    with   the    interim

agreement and other remedial orders that ADOC agreed to

implement.     ADOC’s continued inability to carry out the

terms   of   the   interim   agreement     and   other   remedial


                               53
measures thus far illustrates “a striking indifference

by ADOC to a substantial risk of serious harm.”              Id. at

1264.

       Finally, ADOC’s inadequate internal review of the 15

suicides shows ongoing deliberate indifference, just like

the court originally found deliberate indifference in

part    because   ADOC    had   “done      vanishingly   little   to

exercise oversight of the provision” of mental-health

care.    Id. at 1257.      ADOC’s ongoing broader failures to

self-monitor      are    also   extensively     detailed    in    the

monitoring section below.

       ADOC has recently adopted some promising measures to

improve suicide prevention, such as the March 21, 2019,

announcement by ADOC Deputy Commissioner Charles Daniels

of a directive generally prohibiting the release of

inmates from suicide watch directly to segregation.               See

Pls.    Ex.   2706.      However,     as   elaborated    below,   the

measures are insufficient to address the scope of a

problem that is many years in the making, and, as they

were implemented quite recently, it remains to be seen


                                 54
whether they will even be effectively implemented.           In

any case, several of the key measures came only after the

spike in suicides had taken more than a dozen lives, and

after the plaintiffs brought attention the problem by

requesting    emergency   relief.    Put   differently,     the

measures have been too little, too late.

    To    conclude,   while   the   liability    findings   by

themselves would justify the relief ordered here, the

court’s      additional   factual     findings     concerning

inadequate suicide prevention in the 15 recent suicides

underscores that the constitutional violation remains

ongoing and requires immediate relief.     Accordingly, the

plaintiffs satisfy the first requirement for a permanent

injunction.

    With this in mind, the court will now briefly discuss

why the plaintiffs satisfy the remaining requirements for

a permanent injunction.



    ii. Remaining Permanent Injunction Requirements

    The plaintiffs meet the remaining three requirements


                              55
for    a    permanent       injunction.         As   to    the    second

requirement,       the    immediate       and   substantial      risk    of

suicide, as reflected in the recent wave of suicides,

satisfies the irreparable harm inquiry.              As to the third,

the threatened injury absent an injunction--a higher risk

of    suicides      and   suffering--outweighs        any     harm      the

injunction        would     cause,    particularly        because,       as

discussed below, the defendants agree with or claim to

be already enacting most of the measures the plaintiffs

seek. Finally, an injunction is not adverse to the public

interest,     for    “the    public       interest   is   served     when

constitutional rights are protected.”                Democratic Exec.

Comm. of Fla. v. Lee, 915 F.3d 1312, 1327 (11th Cir.

2019).



       B.    The Defendants’ Arguments Against Relief

             i.     The Defendants’ Notice Argument

      The defendants contend that any relief based on

provisions of the interim agreement would exceed the

scope of the evidentiary hearing on this matter, because


                                     56
they did not have the opportunity to present evidence on

the interim agreement at the hearing.               See Defendants’

Response to Plaintiffs’ Proposed Opinion and Order (doc.

no. 2499) at 13-17.        The court rejects this argument.

The defendants had adequate notice as to the scope of the

requested immediate relief: In the plaintiffs’ pretrial

brief, the interim agreement was among the provisions

that they requested be immediately implemented.                   See

Plaintiffs’    Pretrial      Brief   (doc.    no.    2435)   at   15

(requesting entry of an order for the relief provided in

the Interim Order as “immediate permanent relief”).               The

defendants also had an opportunity to cross Dr. Burns on

the interim agreement.

    Nevertheless,      the     court    recognizes       that     the

defendants likely were confused as to this issue.            During

the discussion about restricting the trial to immediate

relief,   it   was   not   specifically      mentioned    that    the

interim agreement was encompassed in the immediate relief

the court would be considering, and defense counsel

seemed to be focused on the supplemental recommendations.


                                57
Furthermore, the defendants’ lead attorney was out sick

at the time of the discussion, and his associate may not

have realized that the immediate relief requested by the

plaintiffs encompassed the interim agreement.

    Because there is an urgent need for immediate relief,

and because the defendants previously agreed to the terms

of the interim agreement, the court will issue an order

for relief today that includes many of the agreement’s

provisions.   However, if the defendants disagree with the

parts of the order addressing the interim agreement and

would like another opportunity to present evidence about

it, the court will consider their evidence and modify or

vacate the relevant portions of this opinion and order

if appropriate.



 ii. The Defendants’ Arguments on Mootness and Ongoing
               and Continuous Violation

    The defendants argue that steps they have taken since

the start of the litigation to improve suicide prevention

render unnecessary many, if not all, aspects of the

relief the plaintiffs request.   They frame this argument

                            58
in several ways.   First, they contend that their remedial

actions mean that certain requested provisions would fail

to meet the requirement of an “ongoing and continuous”

violation, Summit Med. Assocs., P.C. v. Pryor, 180 F.3d

1326, 1337 (11th Cir. 1999), a phrase drawn from caselaw

on the Ex parte Young exception to Eleventh Amendment

immunity, see 209 U.S. 123 (1908).   Second, they contend

that claims to certain requested relief are moot because

they voluntarily ceased the offending conduct. 11

    As to the first argument, the defendants rely on the

statement in Summit that the Ex parte Young exception



    11. The defendants also contend that certain
provisions are unnecessary in light of improvements ADOC
has    made,    and     thus    do   not   satisfy    the
PLRA’s   needs-narrowness-intrusiveness     test.      As
discussed below, the PLRA arguments fail for essentially
the reasons as the mootness and Ex parte Young
contentions do.
    To the extent that the defendants rely on the PLRA's
"current and ongoing violation" language, 18 U.S.C.
§ 3626(b)(3), their reliance is misplaced.       The PLRA
refers to an "ongoing" violation in its provision on
terminating relief: “Prospective relief shall not
terminate if the court makes written findings based on
the    record”     that     such   relief     meets   the
needs-narrowness-intrusiveness      standard.         Id.
Therefore, the “current and ongoing requirement is
distinct from the standard governing the initial entry
                             59
“applies only to ongoing and continuous violations of

federal law.” 180 F.3d at 1337. The plaintiffs in Summit

sought to enjoin the enforcement of a criminal law, but

the defendants argued that the case should be dismissed

because there was no ongoing and continuous violation.

The court rejected that argument, explaining that “[t]he

ongoing and continuous requirement merely distinguishes

between cases where the relief sought is prospective in

nature, i.e., designed to prevent injury that will occur

in the future, and cases where relief is retrospective.”

Id.   at   1338.   The   court   further   opined   that   the

requirement for ongoing and continuous violations is

satisfied “where there is a threat of future enforcement

[of the law] that may be remedied by prospective relief.”

Id.   Applying that reasoning to the case at hand, the

court must answer the question whether the plaintiffs

face a threat of being subjected in the future to the

challenged prison conditions that may be remedied by




of injunctive relief.” Thomas v. Bryant, 614 F.3d 1288,
1320 (11th Cir. 2010) (internal quotation marks omitted).
                            60
prospective relief.            As shown by the earlier discussion

of the court’s findings, and as detailed below, the court

finds that there is a continuing threat of the plaintiffs

being subjected in the future to the challenged prison

conditions        and   that    this   continuing   threat      may   be

remedied by prospective relief.

     As to their second argument, the defendants cite

three     cases    to   support     their   contention    that    their

remedial actions have mooted certain requested relief.

First, the defendants cite County of Los Angeles v.

Davis, where the Supreme Court reiterated that, “as a

general rule, voluntary cessation of allegedly illegal

conduct does ... not make the case moot.”             440 U.S. 625,

631 (1979) (internal quotation marks omitted).                 The Court

explained that a case may become moot if two conditions

are met: “(1) it can be said with assurance that there

is   no    reasonable          expectation ... that      the    alleged

violation will recur ... , and (2) interim relief or

events have completely and irrevocably eradicated the




                                    61
effects   of   the   alleged   violation.”     Id.   (internal

quotation marks omitted).

    The defendants also cite two subsequent Eleventh

Circuit   cases   explaining--with   respect    to   voluntary

cessation--that when the defendant is a government actor

rather than a private citizen, “there is a rebuttable

presumption that the objectionable behavior will not

recur.”   Troiano v. Supervisor of Elections in Palm Beach

Cty., Fla., 382 F.3d 1276, 1283 (11th Cir. 2004) (citing

Coral Springs St. Sys., Inc. v. City of Sunrise, 371 F.3d

1320, 1328-29 (11th Cir. 2004)).         Troiano involved a

lawsuit for injunctive relief to address a county’s

alleged failure to make auxiliary audio devices available

in voting booths.     See id. at 1278.   The court held that

the case was moot based on the defendant’s voluntary

installation of the audio devices in all precincts and

strong evidence that they would be available in all

future elections, including the fact that the defendant

ended the allegedly illegal practice prior to receiving

notice of the litigation.       See id. at 1285-86.      Coral


                               62
Springs     involved     a    challenge          to     an      allegedly

unconstitutional       city   ordinance.          See    371     F.3d   at

1323-24.     There, the court clarified that the repeal of

an ordinance moots a challenge to it unless the court

finds that it is “reasonably likely” to be reenacted or

it is replaced with another constitutionally suspect law.

371 F.3d at 1330, 1331 n.9.

    Taken together, these mootness cases stand for the

following propositions.       A claim may become moot through

voluntary    cessation    only    if     there    is    no     reasonable

expectation that the alleged violation will recur, and

interim relief or events have completely and irrevocably

eradicated the effects of the alleged violation.                     If the

defendant is a governmental actor, and the defendant has

eliminated the challenged conduct or law, that defendant

is entitled to a rebuttable presumption that the conduct

or law will not recur.

    Two     Eleventh    Circuit        cases   not      cited    by     the

defendants    specifically       address       the     issue    of    when

injunctions targeting Eighth Amendment violations become


                                  63
unnecessary due to a prison system’s remedial efforts.

See Thomas v. Bryant, 614 F.3d 1288 (11th Cir. 2010);

LaMarca v. Turner, 995 F.2d 1526 (11th Cir. 1993).               In

these cases, the defendants argued that injunctive relief

was unnecessary because they had taken steps to address

the challenged condition or practice by the time of

trial.     Faced      with    these      arguments,    the   courts

“recognized    that     ‘[s]ubsequent        events,     such    as

improvements   in   the      allegedly    infirm   conditions    of

confinement,    while     potentially       relevant,    are    not

determinative’ of whether injunctive relief is no longer

warranted.”    Thomas, 614 F.3d at 1320 (quoting LaMarca,

995 F.2d at 1541). 12     The Eleventh Circuit opined that,



    12. While not explicitly using the term “moot” in
the discussion, the LaMarca court clearly had that
jurisdictional inquiry in mind.      In reviewing the
applicable   standard,   the   court   explained   that
“[j]urisdiction may abate if there is no reasonable
expectation the alleged violations will recur and if
intervening events have completely and irrevocably
eradicated the effects of the alleged violations.    To
defeat jurisdiction on this basis, however, defendants
must offer more than their mere profession that the
conduct has ceased and will not be revived.” LaMarca,
995 F.2d at 1542 (citations omitted) (emphasis added).
Furthermore, the LaMarca and Thomas courts both applied
                           64
when defendants attempt to avoid injunctions based on

changes    they    made    after    a    suit   started,       they      “must

satisfy the heavy burden of establishing that these such

events ‘have completely and irrevocably eradicated the

effects    of   the      alleged    violations.’”            Id.   (quoting

LaMarca, 995 F.2d at 1542); compare Cty. of Los Angeles,

440 U.S. at 631 (reciting same standard).                    Applying that

heavy burden in Thomas, for example, the court held that,

“[a]lthough       DOC’s      recent       reforms        may       represent

affirmative responses to recognized deficiencies in its

ability to address the needs of its growing mentally ill

inmate population, the defendants have not established

that     they     have     eradicated        the      effects       of    the

constitutional violations found by the district court.”

Id. at 1321 (internal citations omitted).

       Applying these precepts, the court holds that the

plaintiffs’       claims    for     relief      are    not     moot.       As

elaborated      below,     unlike   in    the    cases    cited      by    the




the same mootness standard as the Cty. of Los Angeles
case that the defendants cite. See 440 U.S. at 631.
                           65
defendants, it is not clear here that the challenged

practices have ceased; in other words, the defendants

have not satisfied their “heavy burden” of establishing

that the steps they have taken have “completely and

irrevocably    eradicated   the   effects   of   the   alleged

violations.”   Thomas, 614 F.3d at 1321 (quoting LaMarca,

995 F.2d at 1542); see also Cty. of Los Angeles, 440 U.S.

at 631.    Because the practices have not ceased, the

defendants are not entitled to a rebuttable presumption

that those practices will not recur.        However, even if

the court were to conclude that the unconstitutional

conditions had ceased, and the rebuttable presumption

therefore applied, the court would still find that it is

reasonably likely that those conditions will recur.        The

voluminous evidence of ADOC’s repeated failures to comply

with its own policies and the court’s orders, and of

ADOC’s lack of substantial progress in addressing its

severe understaffing problem--which lies at the root of

its   inadequate   suicide-prevention   measures--overcomes




                             66
the   “rebuttable        presumption         that   the    objectionable

behavior will not recur.”             Troiano, 382 F.3d at 1283.

      Throughout this case and in the suicide-prevention

trial, the court has seen time and again compelling

evidence     of    ADOC’s    inability         to   ensure       that     its

ground-level staff comply with directives from the top,

not to mention with the orders of this court.                          In the

suicide-prevention trial, the court saw ample evidence

that the noncompliance continues, as demonstrated by the

circumstances      surrounding        the     recent    suicides.         The

history    of     this   case    is    replete      with       evidence    of

directives given and corrective action plans created that

have been doomed to irrelevance because of a lack of

follow-through to ensure the directives were obeyed and

the plans put into action.                 The heart of the matter is

understaffing--the overriding problem that makes all of

ADOC’s other problems so difficult to solve.                       Without

sufficient      staff,    ADOC   will        continue     to    have    great

difficulty both with carrying out all of the changes it




                                      67
needs   to   make,    and   with    adequately   supervising   its

staff’s compliance with its directives.

     The court now turns to the defendants’ specific

mootness and Ex parte Young-based challenges to Drs.

Burns and Perrien’s immediate relief recommendations.



1.      The Defendants’ Efforts to Eliminate Improper Use
                of Mental-Health Observation

     The defendants argue that it is unnecessary for the

court to include in its remedial order the experts’

recommendation that mental-health observation (MHO) not

be used as a part of suicide prevention, because there

is no ongoing and continuous violation of federal law to

address, and because ADOC and Wexford voluntarily ceased

the practice.        See Defendants’ Response to Plaintiffs’

Proposed Opinion and Order (doc. no. 2499) at 18-21. They

argue that ADOC policy does not authorize the use of MHO

for suicidal prisoners and that the policy is being

revised to make this clearer; that they have expressed

concern about the issue with their vendor and the vendor

has taken action; and that some data indicates that the

                                   68
use of MHO for suicide watch is declining.    See id.   They

also point to testimony they contend shows that the use

of MHO for suicide watch has ended.

    ADOC’s actions, while commendable, are insufficient

to show that the use of MHO for suicidal inmates has been

completely and irrevocably eradicated.     Furthermore, the

court finds that, even if the use of MHO for suicidal

inmates has abated to some extent, there is still a

significant threat--and it is reasonably likely--that the

dangerous practice will continue.

    First, the testimony as to whether MHO has stopped

being used for suicidal prisoners is far from conclusive.

On February 15, 2019, Crook wrote a letter to Wexford,

ADOC’s vendor, notifying it of the improper use of MHO,

among other “systemic failures to comply with court

orders.”   Pls. Ex. 2710 at ADOC0475738.   Crook testified

that, since sending the letter, she has not received any

reports suggesting that MHO is being used for suicidal

inmates. See Crook Apr. 4, 2019, Trial Tr. (doc. no.

2487) at 34.    However, it is not clear that she would


                           69
receive such reports if this were happening.         Crook also

testified to seeing an increase in the number of people

in acute suicide watch and a decrease in those in MHO.

See id. at 33.    She concluded from those numbers “that

MHO is being utilized less as a first placement for crisis

cell.”   Id. at 34 (emphasis added).       Notably, she stopped

short of saying the practice had ended.          The defendants

also point to ADOC Psychiatry Director Kern’s belief that

MHO is no longer being used for suicide watch.           See Kern

Mar. 29, 2019, Trial Tr. (doc. no. 2483) at 112.          But the

court does not credit this testimony because the only

basis he provided for it was his and his colleagues’

verbal communications with Wexford personnel.            See id.

at   112-16.     Kern   admitted   that,    in   spite    of   the

seriousness of the matter, he had not verified his belief

by looking at the appropriate logs.           See id. at 113.

Although Wexford’s Program Director for Mental Health

Barbara Coe testified that her company would not put

suicidal prisoners on MHO, see Coe Apr. 4, 2019, R.D.

Trial Tr. at 199, the court cannot rely on her promise,


                             70
particularly when Wexford was not supposed to be using

MHO in that way in the first place, see LaMarca, 995 F.2d

at 1542 (“[D]efendants must offer more than their mere

profession that the conduct has ceased and will not be

revived.”).

       The defendants argue that Wexford has implemented a

formal corrective action plan regarding the misuse of

MHO.     See Defendants’ Response to Plaintiffs’ Proposed

Opinion and Order (doc. no. 2499) at 19.                     Yet, the

corrective      action   plan    the    defendants    submitted     as

evidence does not even mention MHO.           See Defs. Ex. 3657

at ADOC0475742-46 (Wexford Suicide Prevention Corrective

Action    Plan,    Initiated     January    17,     2019).      Crook

testified that to fix the MHO problem identified in her

letter, Wexford has “given an absolute directive to [its]

staff that people will no longer be on MHO if they are

declaring suicidality.”         Crook, Apr. 3, 2019, Trial Tr.

(doc. no. 2486) at 51.          But she also testified that she

had not seen a copy of Wexford’s directive.              See id. at

52.      More   generally,      Crook    admitted    that    she   has


                                  71
insufficient staff to keep up with all of the monitoring

of court orders that ADOC needs to do.   See id. at 68-69;

Crook Apr. 1, 2019, Trial Tr. (doc. no. 2485) at 11-12.

Thus, the court cannot conclude at this time that she

will be able to ensure compliance with the directive.

    Finally, the court rejects the defendants’ argument

that there is no longer a violation because their policy

does not authorize the use of MHO for suicidal prisoners.

Crook testified that ADOC’s policy prohibiting the use

of MHO for suicidal prisoners has been in place since

2005.   See Crook Apr. 4, 2019, Trial Tr. (doc. no. 2487)

at 32-33.   As ADOC’s repeated and admitted placement of

suicidal prisons on MHO shows, however, the existence of

that policy did nothing to stop the practice.   While Dr.

Kern testified that ADOC is currently updating the policy

to make it clearer that MHO should not be used for suicide

watch, he said the update was not yet finalized.      See

Kern Mar. 29, 2019, Trial Tr. (doc. no. 2483) at 108-09.

Even after the updated policy is finalized, it will

provide little assurance that the practice will not


                            72
recur:      Noncompliance      with    ADOC   policy   has    been   a

recurring theme for MHO use and other areas throughout

this case, as shown in many of the suicides discussed

above.

       In sum, the court concludes that there is a continued

significant threat of placement of suicidal inmates in

MHO that could be remedied by injunctive relief; that the

defendants have not established that they have eradicated

the effects of the constitutional violations found by the

court; and that to the extent ADOC’s recent remedial

efforts have eliminated the use of MHO for suicidal

prisoners, it is reasonably likely that those conditions

will recur.      Therefore, the requested relief is not moot.



  2.        The Defendants’ Efforts to Eliminate Transfers
                from Suicide Watch to Segregation

       In   a   March    21,   2019,    memorandum,    ADOC    Deputy

Commissioner of Operations Daniels announced a directive

prohibiting the transfer of prisoners from suicide watch

to segregation “unless there is no alternative due to

well-documented         exceptional    circumstances    or    exigent

                                  73
circumstances arising from an inmate’s behavior.”                      Pls.

Ex. 2706. The memorandum states that, if an inmate cannot

be safely discharged to a unit other than segregation,

Daniels    or       his   designee    must    approve     the   temporary

segregation placement.            See id.       The defendants argue

that this directive moots and renders unnecessary the

entry     of    a    remedial    order       enforcing    the    experts’

recommendations regarding prisoners in segregation who

have been placed on suicide watch.

    While       promising,      the     memorandum       announcing     the

directive       is    insufficient         evidence     that    ADOC    has

completely      and       irrevocably      eradicated     the   practices

addressed by the experts’ recommendation, or that the

practices will not recur.               If followed, the directive

could largely address the experts’ recommendation on this

issue.     But it is too soon to tell how well it will be

followed: Daniels issued the memorandum just a week

before the start of the suicide-prevention trial.                       The

defendants will need to present evidence of sustained

compliance with the directive over a longer period of


                                      74
time to convince the court that ADOC has successfully

ended the practice. 13

      Moreover, as stated earlier, this case is replete

with examples of directives and policies being issued but

not followed.      So long as the correctional understaffing

problem continues, measuring and ensuring compliance with

directives will remain difficult for ADOC.                  In addition,

the   continuing      severe   correctional         staffing   shortage

creates   pressure      to   use    segregation       for   potentially

violent   prisoners.           Without        adequate      correctional

staffing, fights and misconduct will continue unabated,

and segregation will continue to be the first option for

managing such prisoners.           See Vail Dec. 22, 2016, Trial

Tr.    (doc.   no.     1207)       at   81,    90     (discussing    how

overcrowding and understaffing lead to more violence and

misconduct, creating a higher need for segregation; and

testifying     that    segregation       is    “the    typical    prison

response” to violence and misconduct).



    13. The court would be willing to reconsider the
continued need for this relief upon such a showing after
a significant period of time has passed.
                           75
      In sum, the court is not at all convinced that the

directive has succeeded in eliminating the problem it

seeks    to   address,      and   finds      that    the   problem   is

reasonably likely to recur. 14



                  3.    Training for Nursing Staff

      The defendants contend that the court should not

enter an order on the experts’ recommendation to train

all     nursing    staff    on    how   to    complete     segregation

pre-placement          screenings.        See       Immediate   Relief




    14. During the suicide-prevention trial, Drs. Burns
and Perrien testified that Daniels’s directive appeared
to render “moot” their recommendation on the placement
of inmates after their discharge from suicide watch. See
Burns and Perrien Apr. 9, 2019, R.D. Trial Tr. at 185-86.
Of course, mootness is a legal concept upon which the
experts are not qualified to opine; whether a claim is
moot is a legal decision for the court.        The court
interprets their statements to mean that Daniels’s
directive addresses the concern raised in their
recommendation, and that it was an appropriate way to
act, but not as an opinion that the directive has already
eradicated the problem it addresses.       Since Daniels
announced the directive after they submitted their report
and recommendations to the court, and shortly before
their testimony, the experts could not have meant to
express an opinion as to the directive’s actual impact
on practices at the facilities.
                            76
Recommendations    (doc.     no.    2416-4)       at    3.     While    the

defendants do not object to the experts’ recommendation,

they argue that they are already providing comprehensive

training to nurses conducting pre-placement screenings,

and that a previously issued remedial order already

requires such training.            See Defendants’ Response to

Plaintiffs’ Proposed Opinion and Order (doc. no. 2499)

at 39-40.    They also assert that they issued a new policy

in December 2018 on segregation pre-placement screenings

that contains detailed instructions.                   See id. at 40.

Accordingly,     they   contend,          there        is    no   ongoing

constitutional violation in this area.                      See id.     The

court disagrees.

    As discussed above, the Ex parte Young analysis looks

at whether there is a threat of future harm from the

challenged prison conditions that may be remedied by

prospective relief.     The answer here is clearly yes.                The

parties’ experts undertook an extensive and thorough

investigation of the state of suicide prevention in ADOC,

looking     at   thousands    of        documents,          touring    four


                                   77
facilities, and interviewing prisoners as well as ADOC

and     Wexford    staff.       See     Joint   Expert     Report   and

Recommendations (doc. no. 2416-1) at 4.                Based on their

study, they concluded that training for nurses assessing

prisoners       going    into   segregation       is     insufficient.

Specifically, they found that training “should provide

greater detail about indicators to look for as well as

include how to place someone on immediate watch after

hours     and     how   to   initiate     an    emergent    referral.”

Immediate Relief Recommendations (doc. no. 2416-4) at 3.

Nurses should be trained on an “easy in” model, meaning

that, if a nurse is “uncertain in any way about a case,

the inmate is placed on watch.”                  Id.     The existing

remedial order does not address these issues; it simply

says that nurses shall be “trained in the screening

process.”       Order and Injunction on Segregation Remedy

(doc. no. 1815-1) at 2.

      Moreover, Drs. Burns and Perrien’s findings about

ADOC’s deficient preplacement screenings show that, well

after the 2017 liability opinion and 2018 segregation


                                  78
remedy order, nurses still are not well-trained enough

to adequately screen inmates.              See Joint Expert Report

and Recommendations (doc. no. 2416 1) at 14-15 (finding

“[n]o   instances      of    prisoners       being       diverted       from

[segregation]     or   placed    on    watch        as    a    result     of

pre-placement screening ... despite multiple subsequent

placements on suicide watch and mental health observation

from    [segregation]”).        Perhaps          most     notably,       the

fact--recognized by ADOC--that the majority of suicides

by prisoners in its custody are men released from suicide

watch   into    segregation     is    compelling         circumstantial

evidence   that   nurses     need     to    be    better       trained    in

screening inmates before they are placed in segregation.

See Pls. Ex. 2706 (Mar. 21, 2019, Daniels’s memorandum

announcing     directive).      For    example,          Matthew    Holmes

killed himself within roughly 12 hours of being placed

in segregation, after ADOC “fail[ed] to generate an

emergency referral to mental health in response to a

positive   pre-placement       screen.”           Joint       Expert    Case

Summaries (doc. no. 2416-2) at 4.


                                 79
    Finally, while the defendants note that they have

promulgated a new policy on preplacement screening, the

policy    they     cited    nowhere          references   any     required

training. See Defs. Ex. 3647. Even if it did, the record

has repeatedly shown that ADOC’s enactment of a policy

often does not translate to ground-level compliance.

    In sum, the court concludes that there remains a

significant       threat    of     nurses       conducting      inadequate

pre-placement       screening           of    prisoners      going     into

segregation, and that injunctive relief could remedy this

threat.



             4.    Security Checks in Segregation

    The defendants argue that the court should not enter

an order implementing the experts’ recommendation that

“30-minute custody rounds in segregation must be enforced

consistent       with   existing        policy,”     Immediate       Relief

Recommendations (doc. no. 2416-4) at 4, because the

plaintiffs    failed       to    show    an    ongoing    constitutional

violation regarding security checks in segregation,                    see


                                    80
Defendants’ Response to Plaintiffs’ Proposed Order and

Opinion (doc. no. 2499) at 40.           The court disagrees. 15

      An   ongoing    and    continuous      violation   exists    for

purposes of Ex parte Young when there is a threat of

future harm from the challenged prison condition that may

be remedied by prospective relief.            As discussed earlier,

the   court   has    found,    based    on   the   evidence   at   the

suicide-prevention trial, that inadequate monitoring of

prisoners in segregation continues to be a substantial

problem in ADOC, so there is a threat of future harm.

      To   support   their    ongoing-violation       argument,    the

defendants    point    to     their    existing    policy   requiring

30-minute checks on prisoners in segregation, see Pls.

Ex. 1399, which, they note, the plaintiffs’ experts agree

is an appropriate policy, see Vail Apr. 3, 2019, R.D.

Trial. Tr. at 141; Burns Apr. 9, 2019, R.D. Trial Tr. at

37-38.     However, as the evidence has shown, like other

policies in ADOC, the existence of the 30-minute policy



    15. The defendants also argue that relief would
violate the PLRA. That argument is addressed in the PLRA
section below.
                           81
does not mean that it will be followed. 16   Indeed, the

whole purpose of the experts’ recommendation is that the

policy be enforced.

    The defendants also cite evidence presented at the

suicide-prevention trial that several wardens and their

staff have taken steps to ensure that 30-minute checks

are regularly conducted in their facilities, and that



    16. Ross Wolfinger killed himself in segregation
during a shift in which the correctional officer assigned
to Wolfinger’s area of segregation failed to do any
30-minute checks. See Pls. Ex. 2403 at SPA_13487. An
ADOC memorandum about the suicide says the officer’s
actions “resulted in” Wolfinger’s death.      See id. at
SPA_13488.    Curiously, despite this admission, the
defendants highlight that Dr. Burns testified that she
did not determine whether 30-minute checks would have
prevented any of the suicides she reviewed in her
assessment. See Burns Apr. 9, 2019, R.D. Trial Tr. at
38.   This testimony proves little to nothing for the
defendants, given that Dr. Burns did not say whether she
even set out to determine whether there was a causal
connection between the failure to conduct rounds and
specific suicides, or that she had the necessary
information to make that determination. In any case, the
testimony of the defendants’ own expert, Dr. Perrien,
indicates that she believed such a causal connection
possibly existed in some suicides. She said that “there
were cases where it’s possible that if 30-minute rounds
were occurring, perhaps those individuals may have been
rescued.    May have been identified.      May not have
completed suicide.” Perrien, Apr. 9, 2019, R.D. Trial
Tr. at 193-94.
                            82
certain discovered violations have been corrected.                  This

evidence    falls   short      of   establishing     that    ADOC   has

“completely and irrevocably eradicated the effects of the

alleged violations,” let alone that there not a serious

threat of the problem recurring.             Thomas, 614 F.3d at

1321.   While it is undeniably important that wardens take

appropriate      disciplinary       action   when     they    discover

violations, the evidence did not convince the court that

ADOC is catching most violations.                 Instead, the court

came    away    convinced      that      ADOC’s     confirmation      of

compliance        remains       insufficient.                At      the

suicide-prevention trial, the court heard ample evidence

of substantial and pervasive problems in complying with

the policy to conduct security checks every 30 minutes.

For example, plaintiffs’ expert Vail testified that,

based on the segregation duty post logs that he has

reviewed, ADOC has not demonstrated a consistent and

sustained      practice   of    conducting    30-minute       security

checks.     See Vail Apr. 3, 2019, R.D. Trial Tr. at 156.

He said that of the six or seven facilities he reviewed,


                                    83
only one “passed muster.”        Id.   Most troublingly, the

logs from Holman prison showed two entire (eight- or

12-hour) shifts in which not a single security check was

logged, and other days in which more than two hours passed

before a security check was logged.         See id. at 155.

      Finally,   given    the      continuing      correctional

understaffing, the court finds that inadequate checks are

likely to be a recurring problem.           See Perrien Apr. 9,

2019, R.D. Trial Tr. at 195 (testifying that it is her

understanding that ADOC is unsure whether it can follow

its   own   segregation-rounds     policy     in   “particularly

understaffed facilities”).       The evidence fell far short

of showing that the problem of inadequate security checks

had been eradicated, that the problem poses no threat of

future harm to the plaintiffs, or that ADOC has developed

a functional system for ensuring that such checks occur

in    all   segregation   units.       As     explained   above,

substantial and pervasive inadequacies identified by the

court remain that may be remedied by injunctive relief.




                             84
            C.    The Prison Litigation Reform Act

    Under the Prison Litigation Reform Act (PLRA), a

court cannot order prospective relief addressing prison

conditions unless it “finds that such relief is narrowly

drawn, extends no further than necessary to correct the

violation    of    the     Federal   right,   and   is   the     least

intrusive means necessary to correct the violation of the

Federal right.”        18 U.S.C. § 3626(a)(1)(A).        Whether the

relief meets the PLRA’s “need-narrowness-intrusiveness”

requirement       is   “determined    with    reference     to    the

constitutional violations established by the specific

plaintiffs before the court.”          Brown v. Plata, 563 U.S.

493, 531 (2011).       In making the determination, courts are

required to “give substantial weight to any adverse

impact on public safety or the operation of a criminal

justice system.”         18 U.S.C. § 3626(a)(1)(A). 17



    17. These requirements are consistent with this
court’s previous statement that courts must remedy
constitutional violations, see Brown v. Plata, 563 U.S.
493, 511 (2011), even though prison officials in cases
challenging   prison   conditions   “should  be   given
considerable deference in determining an appropriate
remedy for the constitutional violations involved.”
                           85
    For    the    following       reasons,     and     based     on   a

comprehensive review of the record, 18 the court concludes

that virtually all of the immediate suicide-prevention

relief     requested       here        satisfies       the       PLRA’s

need-narrowness-intrusiveness           requirement.             Severe

inadequacies     in    ADOC’s      suicide-prevention          efforts

contribute to the ongoing Eighth Amendment violation that

the court originally found in the liability opinion, and

reaffirms today.      The relief ordered is narrowly tailored

to address these inadequacies, which relate to, among

other areas, identifying inmates at risk of suicide,

treating   and    monitoring       them,     and     providing     them

follow-up care.       Furthermore, as elaborated below, not



Laube v. Haley, 242 F. Supp. 2d 1150, 1153 (M.D. Ala.
2003) (Thompson, J.) (citing Bell v. Wolfish, 441 U.S.
520, 547-48 (1979)).

    18. The court reviewed the whole record, including
the evidence presented during the liability trial as well
as the additional remedial phase hearings up to this
point. The court has heard testimony from, among others,
mental-health experts selected by both parties, ADOC
officials, ADOC correctional staff, plaintiff class
members, and the defendants Commissioner Dunn and
Associate Commissioner Naglich.

                                  86
only do the opinions of both parties’ experts support the

need for the relief, but the defendants themselves have

at least agreed, or not objected, to many of the relief’s

provisions,    and        in   some    instances       have    themselves

suggested the relief.           See Interim Agreement (doc. no.

1106-1); Defendants’ Response to Plaintiffs’ Proposed

Opinion and Order (doc. no. 2499) at 13.



                  i.      Particularized Findings

      As required by the Eleventh Circuit Court of Appeals,

the   court   will     make    “particularized         findings,        on    a

provision-by-provision          basis,        that    each    requirement

imposed”           here               meets           the          PLRA’s

need-narrowness-intrusiveness              requirement.         Cason        v.

Seckinger, 231 F.3d 777, 785 (11th Cir. 2000); see also

United   States      v.    Sec’y,     Fla.    Dept.    of     Corrs.,    No.

12-22958-CIV, 2015 WL 4768247 at *1 (S.D. Fla. Aug. 12,

2015) (Seitz, J.) (interpreting Cason’s application of

the    “need-narrowness-intrusiveness”                 requirement           to

termination proceedings of consent decrees as requiring


                                      87
“a district court to make particularized findings as to

each element” of injunctive relief).             In discussing the

evidence    that   supports     these    findings,      the   court’s

analysis will largely focus on a single inquiry: is the

provision    necessary    to     correct    the       constitutional

violation established by the plaintiffs?                This is for

both practical and logical reasons.          Logically speaking,

if   the   court   determines   the     relief   is    necessary   to

correct the violation found by the court, it follows that

the relief is (1) “narrowly drawn,” (2) “extends no

further than necessary,” and (3) “is the least intrusive

means necessary to correct the violation.”                18 U.S.C.

§ 3626(a)(1)(A). 19    Relatedly, and practically speaking,




    19. To explain: if the ordered relief is necessary
to correct the violation, then--by definition--no other
form of relief would be sufficient to correct it. And
if no other form of relief is sufficient correct the
violation,    then    the    ordered    relief    is--by
definition--"narrowly drawn” and the “least intrusive
means necessary” to correct it; any narrower or less
intrusive relief would not be sufficient.      18 U.S.C.
§ 3626(a)(1)(A).   Similarly, if the ordered relief is
necessary, then it "extends no further than necessary,”
because any part of the relief extending further than
what is necessary would render it unnecessary. Id.
                           88
because the three components of the requirement (need,

narrowness, intrusiveness) really blend into a single

inquiry, evidence showing compliance with one component

often also shows compliance with the others.      It would

make for an excessively redundant and lengthy (more so

than it already is) opinion to analyze each component

separately and thus frequently repeat the same evidence

for why it is satisfied, especially given the redundancy

already    created     by         the   requirement    for

provision-by-provision findings.



               ii. The Interim Agreement

    The genesis of the interim agreement traces back to

the suicide of Jaime Wallace, a plaintiff class member

who had severe mental illnesses, as well as intellectual

and physical disabilities.    See Braggs, 257 F. Supp. 3d.




    However, the court offers these observations as
general ones, for the court is reluctant to be so
confident as to say there are no exceptions. What the
court can say is that there do not appear to be any
exceptions insofar as the comments apply here.

                             89
at 1184.      At the liability trial, he recounted the many

times he had tried to kill himself, showed the scars on

his arms where he made repeated attempts, and told the

court that he had not received enough treatment for his

illnesses.     Ten days after testifying, he hanged himself

in prison and died.       Wallace’s suicide prompted the court

to halt proceedings and allow the parties to mediate

immediate, interim measures to prevent future suicides.

The parties reached the interim agreement, which the

court adopted as an interim order.          See Interim Agreement

and Order (doc. nos. 1106, 1106-1).

      For the following reasons the court now finds that

the    vast    majority    of    the    terms   of    the     interim

agreement--as     modified      by   Drs.   Burns    and    Perrien’s

recommendations--are narrowly drawn, extend no further

than necessary to correct the defendants’ constitutional

violation, and are the least intrusive means necessary

to correct the violation.            In making this finding, the

court gives “substantial weight to any adverse impact on

public safety or the operation of a criminal justice


                                 90
system caused by the relief.”       18 U.S.C. § 3626(a)(1)(A).

       The court will next make particularized findings for

each provision, but three overarching reasons in support

of the PLRA findings bear emphasizing at the outset.

First, where, as here, the provisions of relief ordered

by a court are adopted from an agreement jointly drafted

and reached by the parties, it is compelling evidence

that       the      provisions        comply     with     the

needs-narrowness-intrusiveness criteria.          See Morales

Feliciano v. Calderon Serra, 300 F. Supp. 2d 321, 334

(D.P.R. 2004) (Perez-Gimenez, J.) (“The very fact that

the defendants chose to join the plaintiffs in selecting

this remedy would seem to mean--and must be taken to

mean--that they understood it to be precisely tailored

to the needs of the occasion, that it is narrowly drawn

and least intrusive—in fact not intrusive at all.”);

Benjamin v. Fraser, 156 F. Supp. 2d 333, 344 (S.D.N.Y.

2001) (Baer, J.) (reasoning that an agreement between the

parties that is incorporated into an order “constitutes

strong       evidence”    of        compliance    with    the


                               91
need-narrowness-intrusiveness requirement); cf. Cason,

231 F.3d at 785 n.8 (“Of course, we do not mean to suggest

that the district court must ... enter particularized

findings concerning any facts or factors about which

there is no dispute.”).         Indeed, common sense dictates

that, as a general proposition, a penal institution would

release to a court or other outside entity only as much

of its discretion and authority as it believes the law

and facts require.

    Second,     despite    agreeing      to   them,    ADOC   has

consistently failed to comply with the provisions of the

interim    agreement.     And more generally, the ongoing

inadequacies in ADOC’s suicide-prevention efforts show

that the agreement remains urgent and necessary.

    Third, in their briefing, the defendants make no

specific     objections    to     the     interim     agreement’s

requirements.     Their arguments against them relate to

only notice and mootness.            As explained above, those

arguments are meritless.




                                92
          1.    Licensed Mental-Health Professionals
                       at Treatment Hubs

    In the liability opinion, the court found that “[t]he

quality    of    psychotherapy ... suffers       due   to     use    of

unsupervised,        unlicensed    counselors,   referred     to    as

‘mental health professionals’ [(MHPs)].”           Braggs, 257 F.

Supp. 3d at 1211.       The lack of supervision for unlicensed

MHPs was found to be “a significant, system-wide problem

affecting      the   delivery     of   mental-health   care   within

ADOC.”    Id.

    The interim agreement addresses this problem.                   The

relevant provision requires that each “Major Facility” 20

have at least one full-time licensed MHP, 21 and that the



    20. “A Major Facility is defined as all ADOC
facilities except any designated community based facility
(“work release”) or community work center.”       Interim
Agreement (doc. no. 1106-1) at 1 n.2.

    21. The agreement defines a licensed MHP as “any
individual who has satisfied the licensing requirements
promulgated by the Alabama Board of Examiners in
Counseling” and “currently holds a valid license from the
Alabama Board of Examiners in Counseling.”        Interim
Agreement (doc. no. 1106-1) at 1 n.1. Although the court
ordered that, as of June 4, 2018, the term “MHP” in this
case “shall refer only to a licensed mental-health
professional,”   and   that    “unlicensed  mental-health
                            93
treatment hubs--Bullock, Donaldson, and Tutwiler--have

at   least    two   full-time      licensed   MHPs.      See    Interim

Agreement (doc. no. 1106-1) at 1.             The agreement further

requires that two licensed MHPs be on site for at least

eight hours per day every business day at each treatment

hub, and that at least one MHP be at each treatment hub

on the weekends and holidays.            See id.

      The     court    finds      that   ordering     immediate    and

permanent implementation of this provision constitutes

relief that is narrowly drawn, extends no further than

necessary to correct the defendants’ constitutional

violation, and is the least intrusive means necessary

to     correct        the   violation.           See     18     U.S.C.

§ 3626(a)(1)(A).

     In     addition   to   the    original    liability      findings,

evidence      presented     at    the    suicide-prevention       trial

further demonstrates that the provision is necessary.




providers may receive other titles, but will no longer
be referred to as ‘MHPs,’” Order (doc. no. 1864), this
opinion uses the term “licensed MHP” to be abundantly
clear that these positions should be licensed.
                           94
Dr. Burns testified that the required numbers of licensed

MHPs in major facilities and treatment hubs are the

“minimum numbers of people” that must be available “to

provide an adequate suicide prevention program.”                 Burns

Apr. 8, 2019, R.D. Trial Tr. at 133.             In her view, there

is no less intrusive requirement that would still be

effective.        See id.        Crucially, MHPs must have the

required licensing to be able to work independently,

without supervision.          Id. at 129-30.          According to Dr.

Burns,    they    must   be      available    every    day,   including

weekends, to check on inmates, including those who have

been placed on suicide watch.            See id. at 130.       Adequate

licensed MHP staffing is also needed to complete the

suicide    risk    assessments       and     follow-up    appointments

required    elsewhere       in    this   opinion.        Finally,   the

defendants agreed to include this requirement in the

interim    agreement, which is strong evidence that it

satisfies    the    need-narrowness-intrusiveness             criteria.

See, e.g., Fraser, 156 F. Supp. 2d at 344.




                                    95
   2.     Who May Present a Prisoner for Suicide Watch

    The     liability    opinion      found     that    ADOC   fails    to

“provide suicide-prevention services and crisis care to

many prisoners who need it,” in part due to “inadequate

identification of those who are at heightened risk of

suicide.”      Braggs,    257    F.     Supp.      3d   at   1221.      The

systemwide    understaffing        of   both       mental-health     care

providers and correctional officers contributes to this

problem.    See id. at 1193.

    Against       this   backdrop,       the       interim     agreement

provides that all employees of ADOC and its mental-health

and medical-care contractor (currently Wexford) have the

authority    to   “present   a     person     to    mental     health   or

medical staff for assessment for suicide watch.”                 Interim

Agreement (doc. no. 1106-1) at 1.                  Whoever places the

inmate on watch must notify appropriate Wexford staff. 22

See id.      If the inmate is identified when no Wexford

staff is on-site, the appropriate Wexford on-call staff




    22. References to Wexford apply to any subsequent
mental-health care contractor that may replace Wexford.
                           96
must be notified.       See id.

     The     court     finds   that    ordering     immediate       and

permanent implementation of this provision constitutes

relief          that           satisfies           the         PLRA’s

need-narrowness-intrusiveness           requirement.          See    18

U.S.C. § 3626(a)(1)(A).

    Dr. Burns testified that this provision is necessary,

given that an adequate suicide-prevention program must

have “a low threshold” for putting someone on suicide

watch until their risk is fully assessed.                Burns Apr. 8,

2019, R.D. Trial Tr. at 134.           To have the required “low

threshold”      for       suicide-watch       placement,            both

correctional    and     mental-health      staff    must     have    the

authority to initiate the referral process by presenting

them to mental-health or medical staff for assessment.

    Furthermore,         correctional        and         mental-health

understaffing remains a serious problem.             As of December

2018, ADOC reported that 62 % of correctional officer

positions were vacant, see March 2019 Quarterly Staffing

Report (doc no. 2386-1) at 3, and as of September 2018,


                                  97
23.6 % of the mental-health positions were vacant, see

December 2018 Quarterly Staffing Report (doc. no. 2378-1)

at 9.   The more understaffed ADOC is, the fewer the eyes

on prisoners, and the more necessary it is that the

broadest possible scope of employees at the facilities

be   authorized   to    identify      inmates    for    a   potential

placement on suicide watch.

     The need to clearly authorize correctional staff to

refer inmates for suicide watch is also demonstrated by

recent instances in which correctional officers should

have referred inmates to mental-health, but did not.               For

example, as detailed above, less than two weeks after

cutting his wrist, being placed on suicide watch, and

then returning to segregation, Kendall Chatter loudly

yelled and banged on his segregation cell for a sustained

period.   In response, the correctional shift supervisor

instructed his subordinate to let him keep banging and

yelling   until   he    tired   himself   out.         Shortly   after

Chatter   started      making   the   noise--according        to   one

record, less than an hour later--he was found hanging.


                                 98
    Finally,       the    defendants        agreed    to    include       this

requirement in the interim agreement, which is strong

evidence            that              it           satisfies                the

need-narrowness-intrusiveness               standard.           See,     e.g.,

Fraser, 156 F. Supp. 2d at 344.



      3.     Constant Watch Until Initial Assessment
                      for Suicide Watch

    As found in the liability opinion, ADOC’s monitoring

of suicidal prisoners is “woefully inadequate.”                        Braggs,

257 F. Supp. 3d at 1229.                   Unsafe features of crisis

cells--such        as    physical          structures      that        provide

opportunities to commit suicide, obstacles to visibility

into a cell, and access to dangerous items such as sharp

implements--“heighten           the    importance          of    monitoring

prisoners     for       signs   of     decompensation           or     suicide

attempts.”    Id.

    The interim agreement provides that, “[u]pon being

presented     to    mental      health        or   medical       staff      for

assessment    for       suicide      watch,    each     person       will   be

maintained under ‘constant watch’ at least until they

                                      99
have been evaluated” using a suicide risk assessment.

Interim Agreement (doc. no. 1106-1) at 1.                          “Constant

watch”    is     a    procedure       defined    in     the    agreement    as

ensuring one-on-one visual contact at all times, except

to the extent the physical design of the cell gives the

observer a continuous unobstructed view of up to two

people on watch.            See id.

     The        court       finds   that      ordering      immediate      and

permanent implementation of this provision constitutes

relief               that           satisfies            the         PLRA’s

need-narrowness-intrusiveness                  requirement.         See    18

U.S.C. § 3626(a)(1)(A).

    Dr.          Burns         testified         that         an    adequate

suicide-prevention program requires that once a prisoner

is identified to be assessed for suicide watch, he must

remain     on     constant      watch        until    the     assessment    is

completed.        See Burns Apr. 8, 2019, R.D. Trial Tr. at

133-34.     As she explained, a less intrusive requirement

would be insufficient, because if a person is at risk,

he must be subject to continuous watch until someone can


                                       100
“truly assess” the level of risk.           Id. at 134.      Along

similar lines, Dr. Raymond Patterson, the defendants’

correctional mental-health care expert, opined at the

liability trial that suicidal prisoners should be under

direct, constant watch while in suicide-watch cells.           See

Braggs, 257 F. Supp. 3d at 1228. He testified that camera

observation by an officer at a control station “may not

be sufficient, because by the time that officer notices

a suicide attempt, it might be too late,” and that, in

any case, “the officer likely has other responsibilities

that would preclude careful monitoring of any single

cell.”   Id.

     Furthermore, the defendants agreed to include this

provision in the interim agreement, which also shows that

it satisfies the need-narrowness-intrusiveness standard.

See, e.g., Fraser, 156 F. Supp. 2d at 344.          At the same

time, however, ADOC has repeatedly failed to comply with

the spirit of the provision, demonstrating the need to

order its immediate implementation.         As detailed above,

in   several   of   the   recent    cases   of   suicides,   ADOC


                              101
responded to the men’s expressed suicidality by placing

them on MHO instead of constant watch.             See also Pls. Ex.

2710     at     ADOC0475738        (Crook’s    letter     to     Wexford

identifying the systemic “[f]ailure to place an inmate

on acute suicide watch with constant observation (rather

than MHO) when risk factors for potential suicidality are

present       until     a    psychologist     or      psychiatrist     is

consulted”).

  4.     Suicide Risk Assessment After Initial Placement
                      on Suicide Watch

       Previously this court found that ADOC’s “failure to

perform       proper   suicide     risk   assessments     to   identify

prisoners with a heightened risk of suicidal behavior

places seriously mentally ill prisoners at an ‘obvious,’

substantial risk of serious harm.”             Braggs, 257 F. Supp.

3d at 1221.

       The interim agreement addresses inadequate suicide

risk assessments.           The relevant provision requires that

once an inmate is placed on constant, he must receive a

suicide       risk    assessment    to    determine    whether    he   is

“acutely” or “nonacutely” suicidal.                Interim Agreement

                                    102
(doc. no. 1106-1) at 1-2.   Specifically, the suicide risk

assessment must (1) be conducted in an out-of-cell,

confidential   setting,     either       by   (2)   licensed

psychiatrists or psychologists (with specific provisions

applying if via telepsychiatry), 23 or (3) by Certified

Registered Nurse Practitioners (CRNPs) or licensed MHPs

if they are in person and afterwards confirmed with a

psychiatrist or psychologist, and (4) only if the CRNPs

and licensed MHPs have first completed approved training

on suicide prevention, assessing suicidality, and suicide

watch procedures.   See id. at 1-2. 24



    23. It goes without saying that when ADOC uses
telepsychiatry for any of the treatment provided pursuant
to the ordered provisions of the interim agreement, it
must comply with the telepsychiatry requirements set
forth in the Psychotherapy and Confidentiality Remedial
Order (doc. no. 1899-1) at 8. That is, in advance of the
telepsychiatry session, the psychiatric provider shall
be provided with the “inmate-patient’s most recent mental
health   treatment    plan,   laboratory    reports   (if
applicable), physician orders, problem list, and mental
health progress notes for the past six (6) months.” Id.

    24. The required qualifications for personnel
conducting suicide risk assessments will be considered
further in the course of the remedial proceeding on
suicide-prevention measures for which the plaintiffs do
not seek immediate implementation.    See Joint Expert
                          103
    The     court      finds     that   ordering    immediate     and

permanent implementation of this provision constitutes

relief          that            satisfies          the       PLRA’s

need-narrowness-intrusiveness            requirement.       See    18

U.S.C. § 3626(a)(1)(A).

    As    explained     in     the   liability   opinion,   adequate

mental-health       care        requires     face-to-face         risk

assessments by appropriately qualified practitioners:

    “[T]he     administration     of     a    suicide
    risk-assessment and management tool by a
    qualified provider is widely recognized to be an
    essential part of mental-health care: it should
    be used as a part of the intake screening process
    and whenever a prisoner threatens or attempts to
    harm himself or actually does so. ... As defense
    expert Dr. Patterson explained, the suicide
    risk-assessment tool must be completed in a
    face-to-face encounter by a high-level provider
    or   a   mid-level   provider   with   high-level
    supervision, because the tool comes with
    clinical   guidelines   and   requires   clinical
    judgment.”

Braggs, 257 F. Supp. 3d at 1221.



Report and Recommendations (doc. no. 2416-1). While the
court herein orders these qualification and training
requirements   for  persons   conducting  suicide  risk
assessments, such requirements may be altered in light
of evidence presented at the proceeding on the
non-immediate remedies.
                          104
       Consistent   with       this    finding   in    the    liability

opinion, Dr. Burns more recently testified that the

provision in the interim agreement is necessary for an

adequate suicide-prevention program, because it ensures

standardized,       accurate      assessments,        and     that      the

evaluators are properly trained--as well as licensed and

approved by law--to conduct independent assessments. See

Burns Apr. 8, 2019, R.D. Trial Tr. at 135.                  Furthermore,

both    Drs.    Burns    and    Perrien    testified        that   it    is

important to have these kinds of mental-health contacts

in an out-of-cell, confidential setting, see Burns and

Perrien Apr. 9, 2019, R.D. Trial Tr. at 11, 199-201, and

both recommend that ADOC be required to immediately

adhere to confidentiality requirements, see Immediate

Relief Recommendations (doc. no. 2416-4) at 4.

       Director of Mental Health Services Crook testified

that    she    agrees    with    the    provision’s     qualification

requirements, as well as its requirement that the MHPs

and    CRNPs   receive     training     prior    to   completing        the

assessments.     See Crook Apr. 2, 2019, Trial Tr. (doc. no.


                                  105
2488) at 17.    Indeed, as with the other provisions in the

interim agreement, the defendants agreed to include this

provision in the interim agreement, which also supports

the       finding          that             it        satisfies          the

need-narrowness-intrusiveness               standard.          See,   e.g.,

Fraser, 156 F. Supp. 2d at 344.

      Critically, however, ADOC has repeatedly failed to

comply with the provision. Crook specifically identified

the systemic “[f]ailure to complete the Suicide Risk

Assessment      (SRA)      by     a     Qualified       Mental        Health

Professional (QMHP) when an inmate is placed in a crisis

cell.”   Pls. Ex. 2710 at ADOC0475738.               As detailed above,

in    several   of   the   recent       15       suicides,   ADOC     either

inadequately conducted risk assessments or altogether

failed to do them.         Another compliance problem is that,

as Drs. Burns and Perrien found, mental-health staff

began    providing      suicide       risk       assessments     prior   to

receiving the requisite training.                     See    Joint Expert

Report and Recommendations (doc. no. 2416-1) at 10.

Indeed, Dr. Burns was never asked to review and approve


                                      106
the training, as required by the interim agreement.             See

Burns Apr. 8, 2019, R.D. Trial Tr. at 114.


  5.     Applying Definitions of “Acutely Suicidal” and
                   “Nonacutely Suicidal”

    The interim agreement provides that, when conducting

the suicide risk assessment to determine if an inmate is

“acutely      suicidal”        or      “nonacutely      suicidal,”

mental-health staff must apply those terms as they are

defined by the National Commission on Correctional Health

Care standard MH-G-04. 25

       The   court     finds   that    ordering    immediate    and

permanent implementation of this provision constitutes

relief          that           satisfies          the      PLRA’s

need-narrowness-intrusiveness          requirement.       See   18

U.S.C. § 3626(a)(1)(A).



    25. The NCCHC defines “acutely suicidal” prisoners
as “those who are actively engaging in self-injurious
behavior and/or threaten suicide with a specific plan.”
Pls. Ex. 2658 at 39. It defines “nonacutely suicidal”
prisoners as “those who express current suicidal ideation
(e.g., expressing a wish to die without a specific threat
or plan) and/or have a recent history of self-destructive
behavior.” Id.

                                 107
     The defendants agreed to include this provision in

the interim agreement, which shows that it satisfies the

need-narrowness-intrusiveness             standard.       See,   e.g.,

Fraser,   156    F.    Supp. 2d     at    344.26      Indeed,    ADOC’s

contract with Wexford requires it to comply with NCCHC

standards--providing          further        evidence     that     the

provision is not intrusive.              See Pls. Ex. 1302 at 3.

Finally, the court heard overwhelming evidence that ADOC

has placed prisoners on levels of watch and observation

that are incommensurate to their risk of self-harm, and

that these erroneous placements affect the level of

treatment     and     monitoring    that     the    inmates   receive.

Applying these definitions going forward is necessary

to   ensure     consistency       and    accuracy    in   identifying

suicide   risk,       so   that    inmates    receive     appropriate

treatment and monitoring.




    26. The 2015 NCCHC standards in effect when the
interim agreement was reached do not significantly differ
from the current standards. Compare Pls. Ex. 1463 at 110
(2015 NCCHC standards), with Pls. Ex. 2658 at 39 (2018
NCCHC standards).
                           108
   6.     Constant Watch for Acutely Suicidal Prisoners

    Previously this court found that, “[f]or the most

acutely           suicidal,         constant--rather          than

staggered-interval--watch is necessary.”          Braggs, 257 F.

Supp. 3d. at 1229.        As the court explained, “correctional

systems    must    have     a   constant-watch    procedure   for

individuals whose risk of suicide is the highest, due to

their engagement in self-injurious behavior or threat of

suicide with specific plans: if a prisoner is waiting for

an opportunity to kill himself, it is too dangerous to

walk away, and he must be constantly observed.          For this

reason,    the    NCCHC    standards   classify   constant-watch

procedures as an ‘essential’ standard.”           Id.

    The interim agreement says that “any person who is

determined to be acutely suicidal shall be monitored

through a constant watch procedure.”         Interim Agreement

(doc. no. 1106-1) at 2. 27       The court finds that ordering




    27.    As mentioned above, the interim agreement
defines the “constant watch” procedure as ensuring
one-on-one visual contact at all times, except to the
extent the physical design of the cell gives the observer
                           109
immediate and permanent implementation of this provision

constitutes     relief     that     satisfies     the   PLRA’s

need-narrowness-intrusiveness requirement. See 18 U.S.C.

§ 3626(a)(1)(A).

    To start, the court already concluded that constant

watch is “necessary” for inmates who are at the highest

risk of suicide.     Braggs, 257 F. Supp. 3d. at 1229.

“Acutely     suicidal”--   as      opposed   to   “nonacutely

suicidal”--inmates are the ones who have the highest

risk.      The court also makes the PLRA findings here

largely for the same reasons that the court identified

above in finding that requiring constant watch until a

person receives a suicide risk assessment satisfies the

PLRA.      If constant watch is necessary to protect a

potentially suicidal person whose risk level is not yet

determined, a fortiori constant watch is necessary when

they have already been determined to have the highest

possible risk of suicide.



a continuous unobstructed view of up to two people on
watch. See Interim Agreement (doc. no. 1106-1) at 1 n.3.

                             110
    The defendants and both parties’ experts have widely

recognized the necessity of the requirement, given that

acutely suicidal individuals are at “imminent risk of

self-harm.”   Perrien Apr. 9, 2019, R.D. Trial Tr. at 82;

see Burns Apr. 8, 2019, R.D. Trial Tr. at 136 (testifying

that constant watch is necessary for acutely suicidal

inmates); Kern Mar. 28, 2019, Trial Tr. (doc. no. 2482)

at 116 (testifying that an acutely suicidal inmate must

be placed on constant watch); Naglich Dec. 20, 2016,

Trial Tr. at 232-34 (acknowledging during the liability

trial that ADOC’s failure to provide constant watch to

acutely suicidal inmates was a problem that needed to be

addressed immediately--“th[at] afternoon” even--because

their lives were at risk).       Dr. Burns testified that

these same procedures “have been in place in multiple

systems for decades.”   Burns Apr. 8, 2019, R.D. Trial Tr.

at 137.   And Dr. Perrien testified that it was her

understanding that certain components of the interim

agreement, including acute watch, “would forever remain

in place ... [b]ecause those just are a function of any


                           111
suicide prevention program.”          Perrien Apr. 9, 2019, R.D.

Trial Tr. at 58-59.

       Furthermore, the defendants agreed to include this

provision in the interim agreement, which also shows that

it satisfies the need-narrowness-intrusiveness standard.

See, e.g., Fraser, 156 F. Supp. 2d at 344.           Nevertheless,

ADOC     still   has   not    revised    its   suicide-prevention

policies to require constant watch for acutely suicidal

prisoners. See Jt. Ex. 132 (ADOC Admin. Reg. 629); Jt.

Ex. 133 (ADOC Admin. Reg. 630).          Worse yet, ADOC has not

adequately complied with the requirement, demonstrating

the need to order immediate implementation.           For example,

while “Person Incarcerated at Tutwiler” 28 was on constant

watch, she was seen placing an object in her mouth, and

shortly thereafter cutting herself--without any reported

intervention.      See Pls. Ex. 2323 (medical records of

Person    Incarcerated       at   Tutwiler).    In   none   of   the



    28. The parties and the court agreed to refer to this
individual as “Person Incarcerated at Tutwiler” rather
than by her initials due to the uniquely identifiable
nature   of   her   initials    and   to    protect   her
confidentiality.
                           112
facilities visited by Drs. Burns and Perrien “were the

‘watchers’      positioned     appropriately   to   permit    full

visibility into the safe cells or constant visibility of

the inmates being observed.”           Joint Expert Report and

Recommendations (doc. no. 2416-1) at 26.

     7. Close Watch for Nonacutely Suicidal Prisoners

     According to “the standard of care for mental-health

care in prisons, suicide-watch checks should take place

at staggered, or random, intervals of approximately every

15   minutes,    rather   than   exactly   every    15   minutes.”

Braggs, 257 F. Supp. 3d at 1229.

     Consistent with this standard of care, the interim

agreement requires that any inmate determined to be

nonacutely suicidal must be monitored through a “close

watch” procedure that “ensures monitoring by ADOC staff

at staggered intervals not to exceed every 15 minutes.”

Interim Agreement (doc. no. 1106-1) at 2.

     The court finds that ordering immediate and permanent

implementation of this provision constitutes relief that

satisfies       the   PLRA’s     need-narrowness-intrusiveness


                                 113
requirement.    See 18 U.S.C. § 3626(a)(1)(A).

    First,     as   the   court    explained     in   the   liability

opinion, “[s]taggered intervals prevent prisoners from

timing their suicide attempts, because otherwise they can

predict exactly when checks will occur. Such monitoring

procedures are all the more crucial when suicidal inmates

are housed in cells that have little visibility: as

plaintiffs’ expert Vail bluntly stated, without regular

checks, ‘[Y]ou have no idea if they’re alive or dead.’”

Braggs, 257 F. Supp. 3d at 1229.              The “unsafe features”

of ADOC’s suicide watch cells “heighten the importance”

of the close watch procedure.           Id.

    Second, Dr. Burns testified that the close-watch

procedures are a necessary component of an adequate

suicide-prevention program.         See Burns Apr. 8, 2019, R.D.

Trial Tr. at 136.          She said that same “close watch

procedures have been in place in multiple systems for

decades.”    Id. at 137.

    Third, the defendants agreed to include the close

watch provision in the interim agreement, which also


                                  114
shows              that           it         satisfies            the

need-narrowness-intrusiveness            standard.     See,   e.g.,

Fraser, 156 F. Supp. 2d at 344.

      Fourth, despite agreeing to the requirement, ADOC

repeatedly failed to comply with it.           Matthew Holmes was

placed in MHO instead of suicide watch even though, as

Mental Health Services Director Crook admitted, he met

the NCCHC’s definition of nonacutely suicidal.            Less than

a week later, he killed himself.               Similarly, Timothy

Chumney was placed in MHO instead of suicide watch,

despite being classified as having a moderate risk of

suicide.   Like Holmes, he killed himself less than a week

later.



              8.    Suicide Watch Observation Logs

      The interim agreement requires that both constant

and   close   watch       be   “contemporaneously    documented   at

staggered intervals not to exceed 15 minutes on a record

maintained on each individual cell door.             Upon discharge

from suicide watch, these records will be maintained in


                                   115
a facility-based suicide watch log and in the individual

prisoner’s medical record.”           Interim Agreement (doc. no.

1106-1) at 2.

    The court finds that ordering immediate and permanent

implementation of this provision constitutes relief that

satisfies     the      PLRA’s       need-narrowness-intrusiveness

requirement.         See     18    U.S.C.    § 3626(a)(1)(A).   This

provision     is    needed    to    ensure    that   ADOC   properly

implements the constant and close watch procedures, which

are essential protections for suicidal inmates.                   In

short, without the required documentation, there is no

way to know whether ADOC is carrying out the mandated

observation.       If the logs are pre-filled--as they have

been repeatedly during this litigation--it “makes it

impossible to ensure that staggered checks are actually

happening.”        Braggs, 257 F. Supp. 3d at 1229.          Such a

situation would be untenable.            ADOC cannot be left to its

own devices to comply with court orders.              As the court

monitoring section below demonstrates, ADOC officials and

staff must be held accountable--both internally and to


                                   116
the court--for carrying out remedial orders, especially

the suicide watch requirements, which can have life or

death consequences.

    That the defendants agreed to include this provision

in the interim agreement, yet have had problems complying

with it, also demonstrates the need for ordering its

immediate implementation.     Shortly after the parties

reached the agreement, the court found noncompliance:

    “Associate Commissioner Naglich admitted that
    staff are not permitted to use monitoring logs
    with pre-printed times, but that some continue
    to use them. She also testified that officers
    and staff are not permitted to handwrite times
    and signatures in advance of, or in lieu of,
    their actual checks.       However, during the
    post-trial prison tours, the court came across
    multiple logs where times at 15- or 30-minute
    intervals had been pre-filled, even though the
    parties had agreed during the trial to correct
    this practice, and the court had ordered
    compliance with the agreement several weeks
    before   the    tours.      This   evidence    of
    non-compliance greatly troubled the court, as it
    showed that policy changes are not being
    implemented on the ground even when a court order
    is involved.”

Braggs, 257 F. Supp. 3d at 1229.    Although the experts

recently reported “significant progress” in this area,

see Joint Expert Report and Recommendations (doc. no.

                            117
2416-1) at 26, 29 noncompliance has continued since the

liability opinion, see, e.g., Burns Dec. 6, 2018, Trial

Tr. (doc. no. 2254) at 144, 147, 165-67 (testifying about

unstaggered logs and precalculated times); Pls. Ex. 1823

at SPA_4177 (showing unstaggered logs on acute suicide

watch).



   9.     Administrative Regulations Regarding Suicide
                         Prevention

    The    interim   agreement   required   ADOC   to   revise

Administrative Regulation 630--which mandated 15-minute

intervals for monitoring on suicide watch--so that it

reflects the constant and close watch procedures set

forth in the agreement.    See Interim Agreement (doc. no.

1106-1) at 2.   Two years later, the defendants have still

not incorporated this requirement into Administrative

Regulation 630, which was last updated in 2005.         See Jt.




    29.   The experts recommend that “[a]ll facilities
should have their observation logs reviewed to ensure
that the progress observed during the site visits extends
beyond those facilities.” Joint Expert Report and
Recommendations (doc. no. 2416-1) at 27.
                           118
Ex. 133 (ADOC Admin. Reg. 630).

    The court finds that ordering immediate and permanent

implementation of this provision constitutes relief that

satisfies     the    PLRA’s       need-narrowness-intrusiveness

requirement.      See 18 U.S.C. § 3626(a)(1)(A).

    As      Dr.   Burns   testified,       “the     administrative

regulation is the department’s policy for all intents and

purposes ... and needs to contain the information that’s

also contained in this [interim agreement]               with the

different levels of watch.”          Burns Dec. 6, 2018, Trial

Tr. (doc. no. 2254) at 128.          Put simply, ADOC is more

likely to comply with the court’s orders if they are

incorporated into its own policies.              Furthermore, that

the defendants agreed to include this provision in the

interim     agreement     shows     that    it     satisfies     the

need-narrowness-intrusiveness         standard.       See,     e.g.,

Fraser, 156 F. Supp. 2d at 344.



    10. Monthly Evaluations of Suicide Risk Assessments

    The interim agreement requires that all suicide risk


                              119
assessments be reviewed monthly by certain clinical staff

at ADOC’s Office of Health Services (OHS)--which is

responsible for overseeing the provision of medical and

mental-health care to prisoners--and Wexford.                Based on

this review, the clinical staff “will issue immediate

corrective actions and training if necessary.”                  Interim

Agreement (doc. no. 1106-1) at 2.

    The court finds that ordering immediate and permanent

implementation of this provision constitutes relief that

satisfies       the     PLRA’s     need-narrowness-intrusiveness

requirement.        See 18 U.S.C. § 3626(a)(1)(A).

    Requiring senior clinical staff to review the quality

of suicide risk assessments is necessary given that, as

found   in    the     liability    opinion,    ADOC’s     “failure   to

perform      proper    suicide    risk   assessments      ...    places

seriously      mentally    ill     prisoners    at   an    ‘obvious,’

substantial risk of serious harm.”             Braggs, 257 F. Supp.

3d. at 1221.          More recently, Dr. Kern confirmed that

clinicians should exercise oversight of suicide risk

assessments      to    determine    that   clinical       judgment   is


                                   120
appropriate.    See Kern Mar. 28, 2019, Trial Tr. (doc. no.

2482) at 118.

    The defendants agreed to include this provision in

the interim agreement, showing that it satisfies the

need-narrowness-intrusiveness     standard.    See,   e.g.,

Fraser, 156 F. Supp. 2d at 344.    But Crook admitted that

OHS staff did not begin the required monthly reviews of

the suicide risk assessments until March 2019, more than

two years after the defendants agreed to do them. See

Crook Apr. 1, 2019, Trial Tr. (doc. no. 2485) at 43-44.

    Finally, the need for review of the assessments is

underscored by ADOC’s ongoing failure to properly conduct

them.   See, e.g., Burns Dec. 6, 2018, Trial Tr. (doc. no.

2254) at 134-35, 137-43, 146-47.        For example, Paul

Ford’s suicide risk assessment stated that he had no

recent “suicidal/self-injurious” behavior or ideation,

even though he had cut his wrist just eight days earlier.

See Pls. Ex. 2309 at SPA_9674.      Shortly after, he was

released back into segregation, and killed himself less

than a month later.


                            121
             11. Discharge from Suicide Watch

    In the liability opinion, the court concluded that

“[p]risoners are routinely released from suicide watch

improperly.”    Braggs, 257 F. Supp. 3d. at 1230.        As the

defendants’ and plaintiffs’ experts explained at the

time, “suicidal prisoners should be released only with

the approval of a psychiatric provider (psychiatrist or

nurse   practitioner)    who    has    made     a   face-to-face

assessment     that   their    condition      was   sufficiently

stabilized to warrant it.”           Id.   But that was not

occurring:

    “In 2016, [the then-mental-health care vendor]
    reported to ADOC that it was discharging
    patients    from   suicide    watch   without   a
    face-to-face assessment; the decisions were
    based    instead    on    whatever    information
    lower-level mental-health staff communicated
    over the phone to on-call doctors and nurse
    practitioners.   ...    Associate    Commissioner
    Naglich   admitted    that   this   practice   of
    authorizing suicide watch release without a
    face-to-face evaluation was not specific to any
    particular facilities, but that it reflected a
    general shortage of psychiatrists; she further
    agreed that it put the prisoners at risk of
    premature release. Evidence also showed that
    prisoners have, on occasion, been released from
    suicide watch by correctional staff without any
    mental health assessment at all; this is even

                               122
    more unacceptable.”
Id. at 1230-31.

    The    interim   agreement    provides   the   following

requirements for discharging a prisoner from suicide

watch (also referred to as “discharge protocols”):

        “10. A person may be discharged from suicide
    watch following an out of cell, confidential
    evaluation according to the following terms.

              a. Licensed psychiatrists or licensed
          psychologists may conduct these evaluations
          either in person or by telepsychiatry. In
          the event that they are conducted by
          telepsychiatry, the person being evaluated
          will be in a room with a mental health
          professional   (licensed   or   otherwise),
          psychological   associate    (licensed   or
          otherwise), or CRNP.

              b. CRNPs may conduct these evaluations
          but only if they are conducted in person.
          Upon conducting any such evaluation, a CRNP
          must confirm their assessment with a
          psychiatrist or psychologist either in
          person, by telepsychiatry, or over the
          phone. The psychiatrist or psychologist must
          be provided with and review the risk
          assessment and the notes of the mental
          health evaluations and counseling that have
          been conducted in the past 14 days.

              c. Once the licensed MHPs are in place
          at each facility, they may conduct these
          evaluations but only if they are conducted
          in person and confirmed with a psychiatrist
          or psychologist as described in [10].b.
                            123
        above.

            d. A person may not be discharged from
        suicide watch via telepsychiatry until the
        person conducting the evaluation has sought
        input from the MHP or counselor who has been
        primarily responsible for providing mental
        health services to the person on suicide
        watch, except in exceptional circumstances,
        which shall be documented.

             e. Prior to conducting any such
        evaluations, licensed MHPs and CRNPs must
        complete a training on suicide prevention,
        assessing suicidality, and procedures of
        suicide watch. This training must be
        approved by Associate Commissioner Ruth
        Naglich, Dr. David Tytell, Dr. Robert
        Hunter,   Dr.  Charles   Woodley   (or  any
        subsequent    replacements),     and    the
        agreed-upon monitor or Plaintiffs’ experts
        if the agreed-upon monitor has not yet been
        retained.

            f. Each patient placed on constant watch
        will be reduced to a close watch prior to
        release from suicide watch.”

Interim Agreement (doc. no. 1106-1) at 2-3.

    The court will adopt these requirements, with the

slight modification that Drs. Burns and Perrien must

approve the training for licensed MHPs and CRNPs. 30   The




    30. Drs. Burns and Perrien each testified that they
would be willing to assist ADOC with any additional
                          124
court     finds     that    ordering    immediate       and    permanent

implementation of these requirements constitutes relief

that satisfies the PLRA’s need-narrowness-intrusiveness

requirement.       See 18 U.S.C. § 3626(a)(1)(A).

       First, the findings and expert testimony from the

liability trial cited above concerning the failure to use

proper     discharge        practices    show    that    the     ordered

protocols    are     necessary.         Dr.   Burns     also    recently

testified    that     the     protocols   are    necessary       for    an

adequate    suicide-prevention          program,      explaining       that

suicide     risk     must     be   assessed     by    “someone     who’s

independently licensed to exercise their judgment using

a standardized assessment to make decisions about the

level of risk.”        Burns Apr. 8, 2019, R.D. Trial Tr. at

137.

       Second,     although    the   defendants’       agreed    to    the

protocols in the interim agreement, which in and of

itself is strong evidence of PLRA compliance, see, e.g.,




training that becomes necessary. See Burns and Perrien
Apr. 10, 2019, R.D. Trial Tr. at 24.
                          125
Fraser, 156 F. Supp. 2d at 344, they have repeatedly

failed to comply with them since the liability trial.

Indeed, Mental Health Services Director Crook identified

the systemic “[f]ailure to document consultation with a

psychiatrist or psychologist prior to discharging an

inmate     from    crisis     placement.”         Pls.   Ex.   2710     at

ADOC0475738.

      Third, ADOC’s acknowledgement that the majority of

suicides in its system have involved men released from

suicide watch to segregation is compelling evidence of

the   urgent      need   to   adopt     these     minimally    adequate

discharge protocols.          See Pls. Ex. 2706.



            12. Suicide Watch Follow-Up Appointments

      In   the    liability    opinion,     the    court   found    that

inmates “receive inadequate follow-up care after their

release     from     suicide     watch,”        contributing       to   a

“substantial risk of recurring self-injurious behavior

and suicide.”       Braggs, 257 F. Supp. 3d at 1230.

      To address this deficiency, the interim agreement


                                  126
requires that, upon release from suicide watch, each

inmate    will     have    at    least       three    confidential    and

out-of-cell        follow-up      appointments.           See     Interim

Agreement     (doc.    no.      1106-1)      at   3-4.     The    interim

agreement provides that “follow-up examinations do not

take    the   place   of     otherwise       scheduled    mental-health

appointments, though they may occur in connection with

or contiguous with such appointments.”                   Id. at 3.     The

interim agreement also allowed follow-up appointments to

be     conducted     either      by    licensed       psychiatrists     or

psychologists, or alternatively by CRNPs or licensed

MHPs.     See id. at 4.           If CRNPs or MHPs conduct the

evaluations, they must do so in person and confirm their

assessment with a psychiatrist or psychologist.                      Prior

to conducting any such follow-up examinations, licensed

MHPs and CRNPs must complete an approved training on

suicide       prevention,         assessing          suicidality,      and

procedures of suicide watch.                See id.

       The court finds that ordering immediate and permanent

implementation        of     these      requirements--as         slightly


                                      127
modified by the experts’ recommendations-- 31constitutes

relief          that           satisfies          the          PLRA’s

need-narrowness-intrusiveness requirement. See 18 U.S.C.

§ 3626(a)(1)(A).

       First, in the liability trial, experts on both sides

opined that “follow-up care is necessary upon release

from suicide watch.”         Braggs, 257 F. Supp. 3d at 1231.

As    the   court   found,     for   prisoners    already     on   the

mental-health caseload, follow-ups allow providers to

incorporate what they learned from the most recent crisis

into     the    inmate’s       treatment    plans       and   modify

interventions to “address the factors that contributed

to the self-injurious behavior or suicidal ideation.”

Id.      For   inmates   not    already    on    the   mental-health



    38. In the immediate relief recommendations, Drs.
Burns and Perrien recommend modifying the interim
agreement’s follow-up appointment requirements as to the
number and schedule of follow-ups. See Immediate Relief
Recommendations (doc. no. 2416-4) at 2. They recommend
that each person receive a minimum of four, rather than
three, follow-up appointments and recommend a different
timeframe in which these appointments must occur. See
id. These recommendations, which the plaintiffs seek to
adopt, are discussed below in the section on the
immediate recommendations’ compliance with the PLRA.
                           128
caseload, follow-ups allow “providers to assess whether

the prisoner's risk of self-injury remains low, and to

determine whether the prisoner should be added to the

mental-health    caseload         to        address     underlying

mental-health issues.”      Id.        The court credited Dr.

Burns’s testimony, as summarized by the court, that “the

failure to provide follow-up care that addresses the root

of self-injurious behavior creates a substantial risk

that the self-injurious behavior will continue and result

in serious injury or death.”       Id. 32

    Second,     credible          testimony           from     the

suicide-prevention trial also supports the need for the

follow-up requirements.    See, e.g., Perrien Apr. 9, 2019,

R.D. Trial Tr. at 113.     (testifying that follow-ups are

“absolutely necessary”); Naglich Apr. 5, 2019, R.D. Trial

Tr. at 99 (testifying that absent a significant security

reason, she supports the recommendation for confidential



    32. This substantial risk is exemplified by the
suicide of Jamie Wallace, who was released from suicide
watch, received no follow-up care, and committed suicide
two days later. Braggs, 257 F. Supp. 3d at 1231.

                            129
and out-of-cell mental health contacts); Burns Dec. 6,

2018, Trial Tr. (doc. no. 2254) at 130 (testifying that

follow-ups needed to be done out of cell and in a

confidential setting).

       Third, the defendants agreed to the requirements in

the interim agreement.          See Fraser, 156 F. Supp. 2d at

344.     Yet, they have repeatedly failed to comply with

them, which further shows that they must be implemented

immediately.        For example, as discussed above, in several

of the recent cases of suicides, ADOC failed to complete

required      follow-ups       following     release     from   crisis

placements.     Furthermore,      ADOC’s     February    2019   Holman

Self-Audit states that follow-ups were “completed late

due    to    Site    administrators     misunderstanding        of   the

frequency of follow-ups.”          Pls. Ex. 2616.

       In the next section, the court will discuss the

required      number     and     frequency     of      the   follow-up

appointments.



            iii. Expert Recommendations on Immediate
                   Suicide-Prevention Relief

                                  130
    The court now turns to making particularized PLRA

findings for each provision in Drs. Burns and Perrien’s

recommendations for immediate relief.         See Immediate

Relief   Recommendations   (doc.   no.   2416-4).   For   the

reasons that follow, the court, having given substantial

weight to any adverse impact on public safety or the

operation of the State’s criminal justice system as a

result of the requested relief, finds that the relief

based on these recommendations, as described below, is

narrowly drawn, extends no further than necessary to

correct the defendants’ constitutional violation, and is

the least intrusive means necessary to correct that

violation.   See 18 U.S.C. § 3626(a)(1)(A).

    Before turning to the individual recommendations, the

court pauses to note several factors that support the

determination that the relief complies with the demands

of the PLRA.    First, the recommendations were drafted

jointly by both parties’ experts, based upon an extensive,

thorough, and lengthy study of the state of suicide

prevention in ADOC.   At trial, the experts testified that

                            131
their    recommendations,        with     a    few     minor    exceptions

discussed      below,    are    necessary       for    adequate       suicide

prevention and are no more intrusive than necessary.

Lastly, the defendants for the most part do not take issue

with the substance of the recommendations, and often claim

to   already     be     implementing      them.         See    Defendants’

Annotations       to      the     Joint         Expert        Report      and

Recommendations         (doc.     no.      2451);        see        generally

Defendants’ Response to Plaintiffs’ Proposed Opinion and

Order (doc. no. 2499).          These factors strongly support a

finding    that    this    relief       complies       with    the     PLRA’s

need-narrowness-intrusiveness requirements.

          1.    Eliminating the Inappropriate Use of
                    Mental-Health Observation

     In the     liability       opinion,      the     court    found    that

ADOC’s monitoring of suicidal                 prisoners is “woefully

inadequate.”          Braggs, 257 F. Supp. 3d at 1229.                    As

discussed earlier, this failure has continued, in part

because     suicidal       prisoners       have       been     placed     in

mental-health      observation      (MHO)       rather       than    suicide

watch.    Drs. Burns and Perrien recommend eliminating the

                                   132
use of MHO as a component of suicide prevention.                      See

Immediate Relief Recommendations (doc. no. 2416-4) at 2.

The   doctors concluded that             “[t]he     only       acceptable

watches for       people    with    issues      related    to     suicide

and/or self-harm are acute and non-acute watch.”                     Id.

      The   court    finds     that      ordering       immediate     and

permanent implementation of a ban on the use of MHO for

suicidal inmates constitutes relief that satisfies the

PLRA’s need-narrowness-intrusiveness requirement.                     See

18 U.S.C. § 3626(a)(1)(A).

      First, both experts testified that this                     ban is

necessary.     As both Drs. Burns and Perrien testified,

placement of suicidal inmates on MHO status presents

several dangers.       See Burns and Perrien Apr. 9, 2019,

R.D Trial Tr. at 79-87.             First, prisoners in MHO are

monitored only every 30 minutes, as opposed to every 15

minutes     for     nonacute       suicide      watch     or    constant

observation for acute suicide watch. “[O]nce every half

an    hour, ... is    not    adequate      to    prevent       suicides.”

Burns Apr. 9, 2019, R.D. Trial Tr. at 79.                         Second,


                                   133
prisoners on suicide watch receive a number of critical

protections and assessments that those on MHO do not.

See Burns and Perrien Apr. 9, 2019, R.D Trial Tr. at

79-87.     For example, prisoners on suicide watch must be

assessed for continued suicidality and risk of self-harm

before they can be released from suicide watch, whereas

prisoners on MHO are not required to have such an

assessment before release.        Dr. Perrien explained that,

in   two   completed     ADOC   suicides   she   examined,   the

prisoner had been released from MHO within 12 hours or

a day before committing suicide, and there was no record

that a suicide risk assessment has been done. “Had they

not been placed on MHO status,” she explained, “the

suicide risk assessment would have been completed prior

to them being discharged.”            Id. at 85; see also id.

(explaining that, had they been on suicide watch, they

also would have received appropriate assessments during

the watch period, been considered for referral to higher

levels     of   care,   and   received   post-watch   follow-up

treatment); id. at 86 (explaining that prisoners on


                                134
suicide watch receive a specialized treatment plan to

reduce suicide risk).

   Furthermore, in the experts’ view, the practice of

placing suicidal prisoners on MHO was not limited to a

few instances.   As Dr. Burns testified for herself and

Dr. Perrien, “we were concerned about the numbers of

cases we saw in which people who should have been on a

more acute level of watch, such as acute suicide watch

or nonacute suicide watch, were actually just being

maintained on mental health observation status.”      Id.

at 79.   She also expressed concern that MHO was being

used as a proxy for suicide watch because of the lesser

requirements it imposes on staff.   Id.

   The defendants argue that the recommended action is

not necessary because they have already eliminated the

use of MHO for suicidal prisoners. For the same reasons

set forth in the earlier section on       mootness,   see

Section III(B)(ii)(1), the court rejects this argument.

   The court further finds that the relief at issue is

narrowly tailored and no more intrusive than necessary.


                          135
Both doctors testified that the recommended prohibition

could not be any more limited and still be effective

to address the identified risks, and that it was the

least intrusive option to address the concern.          See

Burns and Perrien Apr. 9, 2019, R.D Trial Tr. at 87.



         2.   Suicide Watch Follow-Up Examinations

    As    previously    discussed, “[t]he   follow-up   care

provided to many prisoners upon       their release from

suicide watch at ADOC is woefully inadequate.”       Braggs,

257 F. Supp. 3d at 1231.      During the liability trial,

both parties’ experts testified that “follow-up care

is necessary upon release from suicide watch both for

prisoners on the mental-health caseload and for those

who are not.”     Id.   The court found that “the failure

to provide follow-up care that addresses the root of

self-injurious behavior creates a substantial risk that

the self-injurious behavior will continue and result in

serious injury or death.”     Id.; see id. (discussing the

lack of follow-up care received by class member Jamie


                             136
Wallace).

    The parties’ interim agreement required at least

three    follow-up         examinations     by     mental-health         staff

within three, seven, and 30 days of an inmate’s release

from suicide watch.             See Interim Agreement (doc. no.

1106-1)        at     3.         In     their          immediate        relief

recommendations, the experts recommend changes to the

number and timing of follow-ups for people released from

suicide watch; whereas the interim agreement required

three follow-ups, the experts recommend a minimum of

four,    and    they    recommend      that      the    series     of    three

examinations restart if the prisoner is transferred

before    the       final    examination      in    the    series.         See

Immediate Relief Recommendations (doc. no 2416-4) at 2;

Burns and Perrien             Apr. 9, 2019,            R.D Trial        Tr. at

109-110.       In their written recommendation, the experts

proposed the following schedule for crisis placement

follow-up visits:

   “The first three follow-up examinations will
   occur upon release from watch and upon return
   to the sending facility or expected housing;
   these examinations will occur on the three

                                      137
      consecutive days upon release.      The fourth
      follow-up examination will occur on the tenth
      day following release from watch.       If the
      inmate is placed in temporary housing (e.g.,
      housed at Kilby for days one through three
      post-watch and then moved to the sending
      facility; moved to SLU [Structured Living Unit]
      for days one through three post-watch then
      moved to RHU [Restrictive Housing Unit, or
      segregation]),   that  will be noted as       a
      significant post-watch transition impacting the
      inmate’s post-watch adjustment and risk level,
      requiring the post-watch follow-up examination
      schedule to be reset; another round of the four
      follow-up examinations will take place starting
      the day following movement.”

Id.

      The   court   finds   that       ordering    immediate     and

permanent implementation of a modified version of the

experts’ recommendation on post-suicide-watch follow-up

examinations    constitutes       relief   that    satisfies     the

PLRA’s need-narrowness-intrusiveness requirement.                See

18 U.S.C. § 3626(a)(1)(A).

      Although the recommendation is quite specific, the

court   concludes   that    it   is    necessary    based   on   the

testimony of the parties’ experts.            The doctors based

their recommendation on the specific conditions they saw

in their examination of ADOC, particularly the frequent

                                 138
transfers    between    prisons   of   inmates   coming   off   of

suicide watch in ADOC.       Id. at 112.    The recommendation

was designed to address the pattern of “suicides that

occurred shortly after releases from watch, and the need

to be sure in a system in which people frequently move

that there is adequate follow-up during transitions.”

Burns Apr. 8, 2019, R.D. Trial Tr. at 114.

    As Dr. Burns explained, the first three follow-ups

need to occur on a daily basis after release from suicide

watch due to the elevated risk of suicide during that

time period.    See Burns Apr. 109, 2019, R.D. Trial Tr.

at 10.      It is also necessary to reset the clock and

provide an inmate with another three consecutive days of

evaluations if the inmate is transferred again before

the final evaluation: As Dr. Perrien explained, “the

period post watch is a vulnerable time” and when “someone

is being moved, that increases the stress that an already

vulnerable person experiences.”        Id. at 112.

    According to Dr. Burns, the prior policy of three

follow-ups     was     insufficient    in   practice,     because


                               139
prisoners were frequently transferred to one prison for

suicide watch, then transferred to another prison before

the required follow-ups had been completed; upon arrival

at the new facility, the inmate would not be seen by

mental health for another three weeks--too long given the

vulnerability of the inmate.           Id.   See also Burns Apr.

10, 2019, R.D. Trial Tr. at 29 ( “We know more than we

did   two   years   ago   when    the    [Interim]    [O]rder     was

initially agreed upon with respect to transition times

and how dangerous and vulnerable people are during that

time.”).      Dr.     Burns   credibly       testified     that   the

recommended    four    follow-up        evaluations      and   repeat

follow-ups after transitions are necessary to “to save

patient lives.”     Burns Apr. 9, 2019, R.D Trial Tr. at 28;

see also Burns Apr. 8, 2019, R.D. Trial Tr. at 140-41

(explaining t h e recommendation for four follow-ups and

that some correctional systems require more follow-ups).

      Although the court is convinced of the necessity of

the recommended four follow-up examinations to prevent

suicide and self-harm, the court concludes that it is


                                 140
not necessary that the fourth evaluation occur 10 days

after release from suicide watch.        Both experts agreed

that the fourth examination need not occur on the tenth

day; all that is needed is to check back in on the

prisoner’s mental health after the immediate transition

period.   Accordingly, the court leaves the determination

of how many days after release from suicide watch the

fourth examination should occur up to ADOC, based on

consultation with Dr. Perrien.

    With that modification, the court finds that the

recommended relief is narrowly tailored and no more

intrusive   than   necessary.     As   discussed   above,   the

experts tailored their recommendation to the particular

practices they found in ADOC.          During Drs. Burns and

Perrien’s joint testimony, Dr. Burns testified that the

follow-up requirements could not be any more limited and

still effectively address the suicide risk that was

identified by the court in the liability opinion, and

that the proposal was the least intrusive recommendation

that would be appropriate “[i]n this situation”; Dr.


                            141
Perrien did not disagree on either point.       See Burns and

Perrien Apr. 10, 2019, R.D. Trial Tr. at 115.

   The defendants argue that this requirement is overly

intrusive because it mandates the precise number and

timing of follow-up appointments, and they contend it

leaves no room for clinical judgment. However, the court

finds that a minimum number of follow-up examinations

needs to be set based on the testimony of the experts.

Dr. Perrien testified that, based on her experience and

expertise a correctional psychologist, “there needs to

be a minimum number” of follow-ups set “in the ADOC.”

See id. at 114.     Furthermore, as Dr. Burns testified,

ADOC   frequently   did   not   comply   with   the   earlier

requirement of three follow-ups--thus, the court cannot

simply trust that ADOC will provide an adequate number

of follow-ups without a court order. As for the clinical

judgment issue, both experts rejected the idea that the

proposed relief unduly interferes with the providers’

clinical judgment; they noted that their proposed policy

requires the exercise of clinical judgment in deciding


                            142
what actions to take based on the examinations.           In sum,

the     recommended    relief,      as   modified,     meet    the

requirements of the PLRA.


            3.    Referrals to Higher Level Care

      In the liability phase, the court observed that

suicidal ADOC prisoners were frequently “kept in crisis

cells for much longer than 72 hours,” and that these very

long stays “illustrate that prisoners are not getting the

treatment they need to stabilize and be moved out of

crisis cells, or that ADOC and [the private mental-health

care provider] are leaving these mentally ill prisoners

in    extremely   isolated   environments    for     longer   than

appropriate.”     Braggs, 257 F. Supp. 3d at 1226.            The

court found that “crisis-cell placement is meant to be

temporary and should not last longer than 72 hours,

because the harsh effects of prolonged isolation in a

crisis cell can harm patients’ mental health.”            Id. at

1226.    However, only a small fraction of the prisoners

in crisis placements that last longer than 72 hours are



                              143
transferred to treatment units.         See id.

       To   address   this   issue,   Drs.   Burns   and   Perrien

recommend the following:

       “We recommend compliance with existing policy
       requiring inmates on watch for 72 hours be
       considered for referral to higher levels of
       care. If not referred, the clinical rationale
       should be documented in the medical chart, at
       minimum, and tracked in the crisis utilization
       log or similar. If the inmate remains on watch
       for 168 hours, the treatment team should meet to
       review a referral to a higher level of care. If
       the inmate is not referred to a higher level of
       care, the rationale should be documented in the
       medical chart, at minimum, and tracked in the
       crisis utilization log. If the inmate remains on
       watch for 240 hours or longer, referral to a
       higher   level   of   care   shall   occur   with
       notification of referral to OHS and vendor
       regional mental health management. In addition,
       inmates who are returned to watch status within
       30 days of release from a watch and/or who have
       three watch placements within six months shall
       be referred to a higher level of care; OHS should
       be immediately notified of any inmates who meet
       these criteria but are not referred and provided
       with the clinical rationale.”

Immediate Relief       Recommendations (doc. no. 2416-4) at

2-3.

       The court finds that ordering immediate and permanent

implementation of this recommendation constitutes relief

that satisfies the PLRA’s need-narrowness-intrusiveness

                                144
requirement.     See 18 U.S.C. § 3626(a)(1)(A).

      As   the   experts   explained,    the    purpose     of   the

recommendation is to ensure that ADOC and mental-health

providers consider providing a higher level of mental

health care when placement in suicide watch does not

resolve a problem over a lengthy period of time, or when

a prisoner repeatedly becomes suicidal over a longer

period.    The experts’ testimony and other evidence in the

record establish a clear need for implementation of this

recommendation.       Both     experts         identified        this

recommendation as needing to be addressed urgently to

reduce the risk of suicide in ADOC.        In their assessment

of suicide prevention in ADOC, Drs. Burns and Perrien

came across multiple instances in which people remained

on suicide watch for longer than 72 hours without any

indication that they were considered for a higher level

of care; this issue appeared repeatedly amongst inmates

who   subsequently    committed     suicide.      See   Burns    and

Perrien Apr. 9, 2019, R.D. Trial Tr. at 139-40, 148.

      While ADOC already has a policy requiring referral


                              145
to a higher level of care for prisoners on suicide watch

for 72 hours, relief from the court is still necessary.

As shown by the experts’ findings and other evidence in

the record, there is frequent noncompliance with the

policy.     See Pls. Exs. 2371 (Jan. 2019 Bullock Crisis

Cell Utilization Log), 2419 (Jan. 2019 St. Clair Crisis

Cell Utilization Log) (showing crisis placements longer

than 72 hours); Kern Mar. 29, 2019, Trial Tr. (doc. no.

2483) at 84-85 (testifying about crisis cell utilization

log showing placements longer than 72 hours).

       The court further finds that relief proposed is not

unnecessarily intrusive.         Dr. Burns credibly testified

that the recommendation could not be narrower and still

be effective in terms of suicide prevention.         See Burns

and Perrien Apr. 9, 2019, R.D. Trial Tr. at 146-47.

Furthermore, the experts’ recommendation appears to be

less    intrusive   than   the    ADOC’s   own   administrative

regulation    in    most   respects. 33    The   current   ADOC



    33. Indeed, defendant Naglich testified that she
does not disagree with the recommendation of an
evaluation after 72 hours on watch for referral to a
                         146
regulation states: “If placement on Suicide Watch does

not begin to resolve the inmate crisis within 72 hours,

the inmate will be transferred to a SU [stabilization

unit].”).   See Jt.   Ex. 133 (Admin. Reg. 630) at 4.     In

other words, the ADOC policy imposes a mandatory referral

to a higher level of care at 72 hours unless the prisoner

was already assigned to the stabilization unit prior to

being placed on suicide watch. In contrast, the experts’

recommendation merely requires consideration of referral

to a higher level of care, and documentation if the

treatment   team   decides   against   the   referral.   The

experts’ recommendation would not mandate referral to a

higher level of care until the inmate has been on suicide

watch for a full 10 days.

    The experts’ recommendation would go beyond ADOC’s

policy in that it would impose a new requirement of a

consideration of referral for a prisoner who has been



higher level of care. See Naglich, Apr. 5, 2019, R.D.
Trial Tr. at 89 90.  As explained above, the defendants’
agreement to a policy weighs in favor of finding that it
is narrowly tailored and is no more intrusive than
necessary.
                          147
sent to suicide watch three times in the prior six months

or returned to suicide watch within 30 days of release.

Although the recommendation as written appears to require

referral to a higher level of care for such prisoners,

the experts both explained in their testimony that the

referral should not be mandatory; if the inmate is not

referred, the clinicians would merely need to document

their reasoning and inform the Office of Health Services.

As the recommendation does not require a referral, the

court finds that it is narrowly drawn and not more

intrusive than necessary.

    At trial, Dr. Burns and Dr. Perrien’s testimony

differed on one issue: whether, after an inmate has

remained on suicide watch for 240 hours, ADOC must refer

or merely consider referring the inmate to higher level

care.      Consistent   with      the   immediate   relief

recommendations, Dr. Burns testified that there should

be a mandatory referral to a higher level of care if an

individual remained on suicide watch for 240 hours.    See

Burns Apr. 9, 2019, R.D. Trial Tr. at 134.     Dr. Perrien


                            148
testified that she would recommend that at 240 hours,

ADOC be required to again consider a referral to a higher

level of care; she would not impose a mandatory referral.

See Perrien Apr. 9, 2019, R.D. Trial Tr. at 134-35.               The

court accepts the expert opinion of Dr. Burns as to the

need for mandatory referral at 240 hours on suicide

watch, because her opinion takes into account the actual

conditions     in    suicide   watch    in   ADOC.   Based   on   the

conditions of some of the ADOC suicide watch cells she

had seen, she explained, an extended stay in some ADOC

suicide watch cells is “frankly, punitive” with “very

limited opportunity for mental health treatment.”             Burns

Apr. 9, 2019, R.D. Trial Tr. at 136.            An inmate who has

been on suicide watch for 240 hours has already spent ten

days   “with    no     clothes,    on   limited      diet,   limited

opportunity for out-of-cell time, and just individual

interventions daily for now ten days and ha[s]n’t gotten

better. ... [T]he point is to either discharge them or

to get them to a higher level of care,” she explained.




                                  149
Id. at 135-36. 34       Based on the testimony the court has

heard over the course of this case, and the court’s own

prior observation of ADOC suicide watch cells, the court

agrees.



     4.    Preventing Discharge from Suicide Watch to
                        Segregation

    ADOC routinely discharges inmates from suicide watch

directly to segregation.         For instance, in the month of

January    2019    at   Easterling   prison,   15   inmates   were

discharged from suicide watch to segregation.           See Pls.

Ex. 2396 at 4-5 (Jan. 2019 Suicide Watch Report).              Most

suicides   in     correctional   facilities,   including      ADOC,

occur in segregation.       See Pls. Ex. 2706 (Mar. 21, 2019,

Daniels’s memorandum announcing directive); Perrien Apr.



    34. Because Dr. Perrien’s opinion did not directly
address the impact of the poor conditions in ADOC suicide
watch cells, the court gave it less weight than that of
Dr. Burns. Dr. Perrien’s disagreement was based on her
observation that in some other prison systems she has
seen, a 10-day stay in suicide watch might not be unusual.
However, she acknowledged that such a stay would be a
long time in the ADOC, because the conditions in ADOC
cells she saw were “not a great place to be.” Perrien
Apr. 9, 2019, R.D. Trial Tr. at 136.
                            150
9, 2019, R.D. Trial Tr. at 151 (testifying that most

suicides     in      correctional         facilities      occur    in

segregation).

      To address the problem of inmates being discharged

from suicide watch directly to segregation, Drs. Burns

and     Perrien   recommend       a     “multi-pronged     approach.”

Immediate Relief Recommendations (doc. no. 2416-4) at 3.

First, they recommend that prisoners placed on watch who

might be discharged to segregation “be evaluated not only

for suicide risk, but also re-evaluated for the presence

of a serious mental illness.”              Id.    If the person is

found to have a serious mental illness (SMI), he or she

should be evaluated for referral to higher-level care and

sent to the SLU on an expedited basis if mental-health

staff    determine    that    a       referral   to   a   Residential

Treatment Unit (RTU) or Stabilization Unit (SU) is not

clinically indicated.        See id.       Second, they recommend

that even if an inmate is not on the mental-health

caseload but is “determined to be at or above moderate

acute or chronic risk of self-harm,” he or she “should


                                  151
be   placed   on     the    mental-health          caseload     to    provide

increased clinical monitoring and intervention.”                        Id.

     On     March     21,        2019,       the       week    before       the

suicide-prevention           trial,            newly      hired        Deputy

Commissioner of Operations Charles Daniels announced a

directive     prohibiting        the     discharge       of   inmates    from

suicide   watch      to    segregation,         “unless       there    is     no

alternative         due     to      well-documented            exceptional

circumstances or exigent circumstances arising from an

inmate’s behavior.”          See Pls. Ex. 2706 (Mar. 21, 2019,

Daniels’s memorandum announcing directive).                       “Instead,

these individuals will be placed, based on clinical and

security considerations, into a setting where they are

less isolated and will be afforded an increased level of

mental health services.”                 Id.       Daniels’s memorandum

announcing the directive further states that, “If an

inmate cannot be safely discharged to any housing unit

other than [segregation], the Deputy Commissioner of

Operations (or his designee) must approve the temporary

[segregation] placement.”              Id.


                                    152
     As Daniels’s memorandum shows, ADOC recognizes that

it is inappropriate to discharge prisoners from suicide

watch to segregation absent exceptional circumstances.

See id.     The court appreciates Daniels’s initiative on

this matter and is hopeful that his directive will begin

to address some of the systemic problems associated with

this risk of harm.

     The court will combine Deputy Commissioner Daniels’s

directive with the experts’ recommendations and order the

following:

     (1)   Prisoners discharged from suicide watch shall

not be transferred to a segregation unit unless there is

no   alternative    due   to    well-documented   exceptional

circumstances or exigent circumstances arising from an

inmate’s behavior.

     (2)   All inmates who have been placed on suicide watch

who are being considered for discharge to segregation

shall be evaluated not only for suicide risk, but also

evaluated for the presence of a serious mental illness.

If found to have a SMI, they must be evaluated for


                               153
referral to a higher level of care (RTU or SU). If not

referred to the RTU or SU, the clinical rationale must

be   documented       in   the   medical      record    and   the   inmate

transferred on an expedited basis to a Structured Living

Unit (SLU).      If the inmate is not on the mental-health

caseload but is determined to be at or above moderate

acute or chronic risk of self-harm, the inmate must be

placed     on   the    mental-health          caseload    and    provided

increased clinical monitoring and intervention.

     (3) Any transfer from suicide watch to segregation

must be approved by the Deputy Commissioner of Operations

or his designee.

     The    court      finds     that    ordering        immediate     and

permanent       implementation           of     these      requirements

constitutes       relief         that     satisfies        the      PLRA’s

need-narrowness-intrusiveness criteria.                  See 18 U.S.C.

§ 3626(a)(1)(A).

     The court makes these findings based on the continued

serious risk of harm faced by prisoners discharged to

segregation from suicide watch, the immediacy of which


                                   154
is evident in the recent rash of suicides in ADOC prisons.

As Daniels’s memorandum recognizes, “[t]he majority of

inmates who committed suicide within ADOC have been men

who were alone in a restrictive housing cell, after being

released from suicide watch.” Pls. Ex. 2706.

    Sections    (1)       and (3)    of   the ordered relief are

already required by Daniels’s announced directive.                 The

defendants argue that the directive therefore renders the

relief unnecessary.         The court rejects this argument for

essentially    the    same     reasons,      detailed    in     Section

III(B)(ii)(2), that the court rejected the defendants’

mootness    contention.         These     reasons   include,      among

others, that it is far from safe to assume that the

directive   will     be    followed,      especially    given    ADOC’s

continued understaffing and its repeated failures to

effectively implement its own policies at the ground

level.     Moreover, that the defendants agree with the

directive’s requirements weighs in favor of finding that

they meet the needs-narrowness-intrusiveness criteria.

    As for section (2) of the ordered relief, it is


                                    155
critical that, in the limited cases where a prisoner is

being considered for discharge from suicide watch to

segregation,     that     prisoner     be    provided         with    extra

protection, including re-evaluation and placement on the

mental-health caseload if necessary.                Furthermore, Dr.

Burns and Dr. Perrien testified that this relief is

necessary to address ADOC’s constitutional violations.

See Burns and Perrien Apr. 9, 2019, R.D. Trial Tr. at

149-56.     Dr. Burns specifically testified that this

relief could not be narrower or less intrusive and still

address the constitutional violations found by the court.



   5.     Training for All Nursing Staff on Segregation
                   Preplacement Screenings

    In    the   liability     opinion,      the    court      found    that

“ADOC’s     current       segregation        practices         pose     an

unacceptably high risk of serious harm to prisoners with

serious mental-health needs,” and that “ADOC lacks a

functioning     process    for   screening        out   prisoners      who

should    not   be   placed   in   segregation          due    to    mental



                                 156
illness.”      Braggs, 257 F. Supp. 3d at 1236.

      On May 3, 2018, the court issued an order that

addressed segregation preplacement screenings. See Order

and   Injunction    on    Segregation   Remedy   (Pre-Placement,

Mental-Health Rounds, Periodic Evaluations) (doc. nos.

1815, 1815-1).      It required ADOC to screen all inmates

prior to placement in segregation in order to determine

“[w]hether the inmate can be placed into restrictive

housing or must be diverted to another location such as

placement on crisis status and placement in an infirmary

or other diversionary placement.”         Id. (doc. no. 1815-1)

at 2.

      To address the preplacement screening issues, Drs.

Burns    and    Perrien     recommend   the   following     relief:

“training for all nursing staff completing [segregation]

pre-placement screenings.         While the forms indicate when

crisis   watch     should    be   considered,    training    should

provide greater detail about indicators to look for as

well as include how to place someone on immediate watch

after hours and how to initiate an emergent referral.


                                  157
The model should be ‘easy in;’ this means that it should

not be difficult to place an inmate on watch.           An example

would be if nursing is uncertain in any way about a case,

the   inmate   is   placed    on   watch.”     Immediate    Relief

Recommendations (doc. no. 2416-4) at 3.

      The court will order preplacement-screening training

for all nursing staff who perform preplacement screenings

in    segregation      or     supervise      nurses     performing

preplacement      screenings.         This   training   shall    be

completed no later than 30 days after entry of this order

and nursing staff should be retrained on an annual basis.

The    training     shall    provide    granular   detail    about

indicators that nurses should look for and include an

explanation    of    the    process    for   placing    people   on

immediate watch after business hours, as well as how to

initiate an emergent referral.          The training shall also

ensure that suicide-watch placement is “easy in,” which

is to say that if a nurse is uncertain about a prisoner’s

need for watch, the inmate should be placed on watch

preventatively until further evaluation by mental-health


                                158
staff.    The   training    module    shall   be    reviewed    and

approved by Drs. Burns and Perrien, who testified that

they would be willing to assist ADOC with training.             See

Burns and Perrien Apr. 10, 2019, R.D. Trial Tr. at 24.

      The court finds that this relief satisfies the

PLRA’s need-narrowness-intrusiveness requirement.               See

18 U.S.C. § 3626(a)(1)(A). The ordered relief satisfies

the PLRA for essentially the same reasons, detailed

above in Section III(B)(ii)(3), that the court rejected

the defendants’ contention that there is no ongoing

constitutional violation in this area.              These reasons

include, among others, that Drs. Burns and Perrien’s

findings about ADOC’s deficient preplacement screenings

show that nurses still are not well-trained enough to

adequately screen inmates; see Joint Expert Report and

Recommendations (doc. no. 2416 1) at 14-15, as well as

the   fact--recognized     by   ADOC--that    the    majority   of

suicides by prisoners in its custody are men released

from suicide watch into segregation, see Pls. Ex. 2706

(Mar.    21,    2019,   Daniels’s     memorandum       announcing


                                159
directive).         These     suicides      in     segregation       are

compelling circumstantial evidence that nurses need to

be better trained.        For example, Matthew Holmes killed

himself within roughly 12 hours of being placed in

segregation,      after     ADOC    “fail[ed]      to    generate     an

emergency referral to mental health in response to a

positive     pre-placement     screen.”          Joint    Expert    Case

Summaries (doc. no. 2416-2) at 4.

       Additionally,   the     defendants        have     agreed    that

preplacement screenings and training are necessary.                  See

Defendants’ Response to Plaintiffs’ Proposed Opinion and

Order (doc. no. 2499) at 39-40.             Their agreement weighs

in favor of a finding that this relief meets the PLRA

requirements.

       Furthermore, Drs. Burns and Perrien agreed that the

training requirement could not be more limited and still

address     the   constitutional         violations      flowing    from

inadequate     preplacement        screenings.        See   Burns    and

Perrien Apr. 4, 2019, R.D. Trial Tr. at 192.


  6.     Security Checks in Segregation Every 30 Minutes

                                   160
       In the liability opinion, the court found that ADOC

conducted        deficient         correctional       monitoring      in

segregation units--also known as segregation checks or

rounds.       See Braggs, 257 F. Supp. 3d at 1244.

       To address this ongoing problem, Drs. Burns and

Perrien       recommend   that     “30-minute      custody   rounds    in

segregation must be enforced consistent with existing

policy.”        Immediate Relief Recommendations (doc. no.

2416-4) at 4.          Existing ADOC policy, in turn, provides

that    “[o]bservation        of    an    inmate     in   disciplinary

segregation shall be conducted at least every thirty (30)

minutes and shall be annotated on the duty post log.”

Pls. Ex. 1399 at 7 (ADOC Admin. Reg. 434(V)(J)(4)(b)).

As elaborated below, the court will order the defendants

to immediately implement the experts’ recommendation.

       Drs.    Burns   and   Perrien’s     recommendation      did    not

detail exactly how ADOC should go about enforcing its

existing segregation-rounds policy. See Immediate Relief

Recommendations (doc. no. 2416-4) at 4.               However, at the

suicide-prevention trial, they suggested two possible

                                    161
alternatives: (1) placing logbooks at opposite ends of a

unit in order to incentivize walking from one end to the

other to fill out the log for each security check, or (2)

a guard patrol system, whereby officers carry a device

that automatically records their presence at each door

as they approach it.    See Burns and Perrien Apr. 9, 2019,

R.D. Trial Tr. at 194-96.       As to the first option, Dr.

Perrien   admitted:    “[Y]ou   could   still ... pre[-]enter

times and cells. But the idea is to, as much as possible,

get people to complete logs and data, and then you have

supervisory staff at the facility who come through those

restrictive housing units and look at those logs to make

sure that they’re not being pre[-]filled out.”        Id. at

195. 35

     The experts’ suggestions of placing logs at either

end of the unit or utilizing a guard patrol system make




    35. Both correctional expert Vail and Deputy
Commissioner    Daniels    also    recommended     having
correctional supervisors make rounds in segregation units
to confirm whether security checks are happening. See
Vail Apr. 3, 2019, R.D. Trial Tr. at 162; Daniels Mar.
28, 2019, R.D. Trial Tr. at 200-01.
                           162
a great deal of sense, and the court hopes that ADOC will

seriously     consider     implementing         one   of     them.

Nevertheless, at this time, the court will not order the

defendants    to   implement   either      alternative,    because,

based on the current record, such a requirement would

excessively    intrude    into       the    details   of    prison

management.

    Instead, to ensure ADOC enforces its own policy, the

court will order the defendants to adopt the system of

supervisory review and confirmation that they proposed

in their post-trial brief.           See Defendants’ Response

(doc. no. 2249) at 45-46.        Specifically, the defendants

agreed to implement the following plan until the court

enters an order concerning global monitoring:

    “1. ADOC will require the restrictive housing
    commander over each restrictive housing unit at
    its major facilities to conduct unannounced
    rounds in each restrictive housing unit,
    including reviewing the duty post logs and other
    documentation attached to the duty post logs for
    the unit. Each restrictive housing commander
    must certify in writing on a quarterly basis
    that he or she conducted unannounced rounds in
    each restrictive housing unit for which he or
    she serves as the commander. The senior-ranking
    warden at each major ADOC correctional facility

                               163
       with a restrictive housing unit shall maintain
       the written certification from the restrictive
       housing commander at the warden’s facility.

       2. ADOC will require the immediate supervisor
       for each restrictive housing commander to review
       duty post logs on a quarterly basis for the
       restrictive housing units under the commander’s
       oversight to determine whether security checks
       occurred.

       3. Each major ADOC correctional facility will
       issue a written report on a quarterly basis to
       Deputy Commissioner Charles Daniels or, if the
       report is from Tutwiler, to Deputy Commissioner
       Wendy Williams summarizing the findings from the
       unannounced rounds in restrictive housing and
       the review of the duty post logs, as well as
       summarizing any corrective action with respect
       to a failure to complete security checks or
       properly document the checks in in the duty post
       log.”

Id. The defendants ask the court to approve the proposal.

       The court is willing to approve the defendants’

proposal.    That said, the court has serious concerns it

will    be   insufficient   to     ensure   that   overstretched

officers do their rounds correctly.          The proposal does

not contain the experts’ suggested measures of placing

logs on both ends of the unit or utilizing an electronic

guard patrol system.    Also troublingly, the proposal does

not require review of video evidence where available.

                                 164
    Despite these concerns, the court will defer to the

defendants in giving them an opportunity to show that

their   approach    works.       In     adopting     the   defendants’

proposal,     the   court    relies      in   good    faith    on     the

assumption that ADOC will conduct unannounced rounds on

a sufficiently frequent basis to catch noncompliance, and

will review logs for irregularities that reveal potential

noncompliance,      such    as   30-minute    checks       recorded    at

identical intervals, or time entries added to the same

line as another entry, rather than to its own line.                   The

court relies on the wardens and supervisors to address

such red flags aggressively.

    The court finds that ordering the defendants to

immediately     implement        Drs.     Burns      and     Perrien’s

recommendation--and to adopt the system of supervisory

review and confirmation that they proposed in their

post-trial brief--constitutes relief that satisfies the

PLRA’s need-narrowness-intrusiveness requirement.                     See

18 U.S.C. § 3626(a)(1)(A).




                                  165
    Two years have passed since the liability opinion

found    that    inadequate     monitoring       of   prisoners    in

segregation       contributes      to      the        constitutional

violations.       Substantial     evidence      presented    at    the

suicide-prevention trial shows that the problem persists.

As discussed above, Ross Wolfinger killed himself in

segregation during a shift in which the correctional

officer assigned to his area of segregation failed to do

any 30-minute checks.         See Pls. Ex. 2403 at SPA_13487.

An ADOC memorandum says the officer’s actions “resulted

in” Wolfinger’s death.          See id. at SPA_13488.             Dr.

Perrien’s testimony indicates that the failure to conduct

30-minute rounds may have also led to suicides in other

cases.     She said that “there were cases where it’s

possible that if 30-minute rounds were occurring, perhaps

those individuals may have been rescued.              May have been

identified.      May not have completed suicide.”           Perrien

Apr. 9, 2019, R.D. Trial Tr. at 193-94.

    Many    of   the   duty    post     logs    presented   at     the

suicide-prevention     trial     show    long    periods    of    time


                                166
without security checks.           Plaintiffs’ security expert

Vail reviewed nearly one thousand pages of duty post logs

from Holman, Kilby, Fountain, Easterling, Bullock, and

Tutwiler        prisons   that     were    produced    for     the

suicide-prevention remedial trial.           See Vail, Apr. 3,

2019, R.D. Trial Tr. at 145.            Based on his review, he

concluded that, as a system, ADOC continues to struggle

to conduct adequate security checks.         See id. at 147.    At

Holman prison, Vail identified entire shifts in which not

one security check was logged; on other days, there were

delays of two to more than three hours between logged

checks.    See id. at 155.    Moreover, he testified that the

logs from every facility that he reviewed, save for

Bullock, had “plenty of problems.”           Id. at 147-48; see

also id. at 149-59 (explaining the problems he identified

at each facility).

    A number of logs contained evidence of inaccuracy at

best and falsification at worst, indicating that security

checks    may    be   happening    much   less   frequently   than

written.     Particularly concerning are security checks


                                  167
documented as occurring at exact 30-minute intervals, as

they were on the night Ross Wolfinger committed suicide.

Vail testified that such checks would give him concern

because   checks    are    supposed    to    be   staggered   and

unpredictable.     See id. at 154.    Warden Wright testified

that, if she came across logs that listed security checks

occurring every 30 minutes on the hour and 30 minutes

past the hour, she would definitely need “to check to

verify that the rounds were made.”          Wright Apr. 4, 2019,

R.D. Trial Tr. at 101.        Nevertheless, the court heard

substantial evidence that, between February and late

March   2019,   security    checks    repeatedly    were   logged

exactly every 30 minutes to the minute.           See, e.g., id.

at 101-03; Gordy Apr. 5, 2019, R.D. Trial Tr. at 158-59;

see also Pls. Ex. 2552 (Aug. 16-22, 2018, Fountain Duty

Post Logs showing multiple officers on multiple days

filling in security logs at :00 and :30 hours).

    The court also saw clear evidence of logs being

pre-filled.     The duty-post log from a segregation unit

at Kilby showed security checks at exact intervals, line


                              168
after line.    On one line, where a 4:30 security check had

already been filled in, someone added to the same line a

different event at 4:19; later, someone recorded an 8:15

event on the same line showing a security check at 8:00.

The most likely explanation is that 30-minute security

checks on the half-hour were pre-filled, so there was no

room to add other events to the log on their own lines.

See Price, Apr. 12, 2019, R.D. Trial Tr. at 110-13

(testifying about Pls. Ex. 2588 at ADOC0468652 (Feb. 12,

2019, Kilby Duty Post Logs).

    In addition, ADOC has not yet corrected the severe

correctional staffing shortage that has been a primary

cause   of   the   inadequate   monitoring   of   prisoners   in

segregation.       See March 2019 Quarterly Staffing Report

(doc. no. 2386-1) at 3 (showing that, as of December 31,

2018, the defendants reported that only 1,083 of the

3,326 assigned correctional officer positions at ADOC

were filled).       During the liability trial, the court

heard extensive evidence tying the inadequate monitoring

of prisoners in segregation to ADOC’s severe staffing


                                169
shortage.    When correctional officers have too many

responsibilities     due   to   understaffing,   corners    will

inevitably be cut.    Given that the staffing shortage has

not significantly changed since entry of the liability

opinion, and indeed may have gotten worse, the court is

confident that the examples of inadequate segregation

monitoring presented to the court in the remedial trial

are only the tip of the iceberg.      See, e.g., Perrien Apr.

9, 2019, R.D. Trial Tr. at 195 (testifying that it is her

understanding that that ADOC is unsure whether it can

follow its own segregation-rounds policy in “particularly

understaffed facilities”).

      Finally, the court disagrees with the defendants’

argument that a remedial order requiring them to comply

with their segregation-rounds policy or to implement

their proposed oversight is unnecessary because they are

willing to do so voluntarily.         As illustrated by the

evidence discussed above, ADOC’s oversight to date has

failed to ensure that officers consistently comply with

the   department’s   segregation-rounds     policy,   and    the


                                170
plaintiffs continue to be exposed to an immense threat

of   future     harm   due       to     inadequate    monitoring    in

segregation.     Moreover, that the defendants voluntarily

agree to enforce and implement oversight of their own

policy is further evidence that ordering them to do so

satisfies the PLRA’s need-narrowness-intrusiveness test.

Cf. Morales Feliciano, 300 F. Supp. 2d at 334 (“The very

fact that the defendants chose to join the plaintiffs in

selecting this remedy would seem to mean--and must be

taken to mean—that they understood it to be precisely

tailored to the needs of the occasion, that it is narrowly

drawn and least intrusive--in fact not intrusive at

all.”).



                       7.    Confidentiality

     In   the   liability     opinion,      the   court   found    that

“ADOC’s    provision        of        psychotherapy    often      lacks

confidentiality.”      Braggs, 257 F. Supp. 3d at 1210.            The

“lack of confidentiality [] undermine[s] the efficacy and

frequency of psychotherapy for mentally ill prisoners


                                  171
within ADOC.     These conditions have created a substantial

risk    of   serious    harm    for   those   who      need   counseling

services.”     Id. at 1212.      In June 2018, the court entered

two remedial orders incorporating stipulations by the

parties      intended    to     address    this     problem.        See

Psychotherapy and Confidentiality Remedial Order (doc.

no. 1899-1) at 4; Order and Injunction on Confidentiality

(doc. nos. 1900, 1900-1).               Those orders were to be

implemented by September 2018.                In addition to those

remedial orders, the interim agreement provides that

suicide risk assessments and suicide watch follow-up

appointments      must     be     conducted       in     confidential,

out-of-cell settings.           See Interim Agreement (doc. no.

1106-1) at 1-3.

       Evidence presented at the suicide-prevention trial

confirmed that the defendants are not in compliance with

the obligations in the two remedial orders and interim

agreement.       Drs.    Burns    and   Perrien     found     “repeated

examples of custody staff intrusions into the provision

of mental health contacts through their presence during


                                  172
clinical encounters and pressure on clinical staff that

minimized inmate concerns and reports of suicidality.”

Joint Expert Report and Recommendations (doc. no. 2416-1)

at 16.

    To     address   this    issue,    Drs.       Burns    and   Perrien

recommend    that    ADOC    adhere        to    the    confidentiality

requirements to which it has already agreed, including:

(1) “clinical contacts should be confidential without the

presence of custody staff unless there is a significant

security reason as determined by the clinician,” (2)

“[e]valuations must be conducted in person, out of cell

and in a place offering sound confidentiality,” and (3)

“[d]ocumentation (e.g. suicide risk assessment, progress

note) should clearly indicate that the contact was in a

confidential space, conducted at cell front, or other

specific non-confidential setting.”                    Immediate Relief

Recommendations (doc. no. 2416-4) at 4.

     The    court    finds    that     ordering         immediate   and

permanent      implementation         of        this    recommendation

constitutes      relief      that      satisfies          the    PLRA’s


                                173
need-narrowness-intrusiveness             requirement.        See    18

U.S.C. § 3626(a)(1)(A).

       The defendants agree with this recommendation but

argue that this relief is unnecessary because previous

remedial     orders     already     cover       this    issue.       See

Defendants’ Response to Plaintiffs’ Proposed Opinion and

Order (doc. no. 2499) at 47.               The court rejects this

argument.      The     record   shows     that   ADOC    continues    to

violate the terms of previous remedial orders covering

this     issue.         ADOC    fails      to     provide    adequate

confidentiality during clinical encounters to inmates,

comply with the agreements they made with the plaintiffs,

and comply with court orders regarding confidentiality.



                  8.   Immediate Life-Saving Measures

       Rapidly responding to a suicide attempt can make the

difference between life and death.           The experts recommend

“IMMEDIATE    intervention        (upon    appropriate      number    of

security staff present; this should be two officers) in

the event of suicide in progress--cut down, remove noose,


                                  174
and begin life-saving measures and continue until a

physician      declares       death.”               Immediate      Relief

Recommendations (doc. no. 2416-4) at 4.

     The    court    finds     that        ordering     immediate      and

permanent      implementation             of     this    recommendation

constitutes        relief     that         satisfies       the    PLRA’s

need-narrowness-intrusiveness                  requirement.      See   18

U.S.C. § 3626(a)(1)(A).

    The 15 recent suicides include multiple instances in

which   ADOC   correctional         officers        discovered   inmates

hanging in their cells, yet failed to immediately cut

them down, remove the noose, and initiate CPR.                         For

example,    when    ADOC    staff    discovered         Robert   Martinez

hanging from a sheet tied to a vent in his cell, they

waited more than 30 minutes before cutting him down, a

delay that, in the experts’ words, was “inexcusable and

inhumane.” Joint Expert Case Summaries (doc. no. 2416-2)

at 1; see also Joint Expert Report and Recommendations

(doc. no. 2416-1) at 8 (“[T]here are very serious delays

in the response time of custody and medical staff to


                                    175
begin    CPR,    first   aid,    or     to   take    other    life-saving

actions    (such    as    cutting     down    an     inmate   discovered

hanging and removing the noose from around his neck).

Delays of 10 minutes or more to respond and take action

were not uncommon in the cases reviewed and that is simply

too long for preservation of life.”)

       ADOC’s Dr. Kern and Crook testified that they agree

with the recommendation.          See Kern Mar. 29, 2019, (doc.

no. 2483) at 132; Crook Apr. 3, 2019, R.D. Trial Tr. at

20.     The defendants argue, however, that this relief is

not necessary because they already agreed to implement

it. The court rejects this argument. As discussed above,

that    the     defendants      agree    with       the   recommendation

supports the finding that it is not intrusive and meets

the PLRA test.           Furthermore, despite the defendants’

agreement with the recommendation, ADOC has repeatedly

failed to timely intervene with life-saving measures.



                           D.     Monitoring

       In late 2018, the defendants and the plaintiffs each


                                   176
proposed global monitoring schemes--comprised of both

internal     and   external      monitors--to      assess    ADOC’s

compliance with the remedial orders in this litigation.

Both parties agreed that court monitoring is necessary.

The court is considering the parties’ proposals and has

not   yet   resolved   the    issue.    In   the    meantime,   the

plaintiffs    request    that     the   court      impose   interim

monitoring limited to the immediate suicide-prevention

relief.     For the reasons elaborated below, the court

finds that both internal and external monitoring of the

immediate relief is urgently needed and will therefore

order it here.



             i.    The Need for Court Monitoring

      There is a dire need for court monitoring of ADOC’s

compliance with the immediate suicide-prevention relief.

      First, this need is demonstrated by the finding in

the liability opinion that ADOC fails to self-monitor its

provision of mental-health care.             See Braggs, 257 F.

Supp. 3d at 1257-60.         As the court explained, ADOC “has


                                177
done vanishingly little to exercise oversight of the

provision of care to mentally ill prisoners”.            Id. at

1257.

     Second, the need for monitoring is shown by the fact

that, since the liability opinion, ADOC has consistently

failed    to    identify   and    correct   problems   with   its

suicide-prevention system, including its noncompliance

with remedial measures that the defendants agreed to

implement.       As Dr. Burns testified at the monitoring

trial in December 2018, the interim agreement “hasn’t

been reviewed or acted upon or self-monitored, to my

knowledge, in any way in the two years that it’s been in

place.”      Burns Dec. 6, 2018, Trial Tr. (doc. no. 2254)

at 170. 36     She testified that none of the documents she

had thus far received as part of her and Dr. Perrien’s

assessment of suicide prevention indicated that ADOC had



    36. Dr. Burns similarly testified that “there isn’t
anything to make me think that [ADOC has] done what’s
required to, for example, implement the suicide interim
order--the suicide prevention interim order fully or to
self-monitor it in any way.” Burns Dec. 7, 2018, Trial
Tr. (doc. no. 2256) at 209 (emphasis added).

                                 178
studied   whether      it   was    complying     with    the   interim

agreement, and that she was generally not aware of ADOC’s

having identified any instances of noncompliance with the

agreement.   See id. at 169.        As of April 2019, Drs. Burns

and   Perrien   said    that      they    had   not    yet   seen   ADOC

meaningfully self-monitor its ability to comply with its

suicide-prevention policies.             See Burns and Perrien Apr.

9, 2019, R.D. Trial Tr. at 214-15. 37

      One glaring example of ADOC’s failure to self-monitor

is its inadequate reviews of prisoners’ suicides.                     In

December 2018, Dr. Burns testified that ADOC’s reviews

of suicides and serious suicide attempts that she had

received were not adequate.               See Burns Dec. 7, 2018,

Trial Tr. (doc. no. 2256) at 102. This made her concerned

that “things that might have been found and corrected

still exist and put people at risk.”             Id.    Her fears were

borne out: Six prisoners killed themselves since she




    37. Dr. Perrien said that ADOC recently hired staff
who she believes can meaningfully monitor, but that she
had not yet seen them do it. See Perrien Apr. 9, 2019,
R.D. Trial Tr. at 214-15.
                          179
testified; and, as detailed above, their cases were rife

with inadequacies in suicide prevention.         As of March

2019, three months after her testimony, both she and Dr.

Perrien reported that ADOC’s reviews of suicides remained

deficient.   See Joint Expert Report and Recommendations

(doc. no. 2416-1) at 7, 34-35 (noting, for example, that

“[p]erhaps   even   more   disturbing   than   [the]   delayed

response to suicide attempts in progress, was the lack

of any documentation that ADOC or the vendor identified

this very serious problem or took any steps to address

it); 38 Joint Expert Case Summaries (doc. no. 2416-2) at



    38.   Drs. Burns and Perrien further reported: “We
received no reviews completed by custody or medical
addressing the clinical mortality and administrative
reviews necessary for suicides. ... There was also no
documentation that any formal discussion occurred between
custody, medical, and mental health (ADOC and their
vendor) to review the review by mental health and
identify improvements for implementation.     In general,
QI program reviews were cursory and summarized personal
and correctional history but didn’t look at or critique
the mental health care provided.       Even when medical
response was untimely (or non-existent), the conclusion
was that medical and security responded ‘according to
policy and standards’ and there were no recommendations.”
Joint Expert Report and Recommendations (doc. no. 2416-1)
at 34-35.      They also reported that “there were
significant areas for improvement” in the “psychological
                           180
1-3.

       Drs. Burns and Perrien’s report also specifically

identified problems with internal oversight by Wexford,

ADOC’s mental-health vendor.            See Joint Expert Report and

Recommendations (doc. no. 2416-1) at 3.                      For example,

they found that Wexford audited “the presence or absence

of     documents    rather   than       any      measure     of    quality,

completeness or accuracy.”           Id.        In this same vein, the

court was troubled by the testimony of Barbara Coe,

Wexford’s     Program    Director         for    Mental      Health,      who

admitted     that    none    of     the    vendor’s        auditors       are

clinicians, and who was not entirely sure whether Wexford

was auditing compliance with the court’s orders.                     See Coe

Apr. 5, 2019, R.D. Trial Tr. at 14-18.

       Perhaps most notably, the testimony of senior ADOC

officials     confirmed      that       ADOC      is   not        adequately

monitoring suicide-prevention measures.                ADOC Psychiatry

Director    Kern    oversees      the     clinical     aspects       of   the



autopsies/reconstructions,” as they were “completed in a
cursory manner, did not contain a summary narrative, and
contained no findings.” Id. at 35.
                           181
department’s mental-health program, and his duties on the

OHS team include providing “a clinical perspective” in

working to ensure remedial orders are implemented.                 Kern

Mar. 28, 2019, Trial Tr. (doc. no. 2482) at 10, 25.                  He

testified     that,    to   his      knowledge,     OHS     had    “not

specifically      audited   the    suicide     prevention    process”

since he had become Director of Psychiatry approximately

one year ago.       Id. at 44.      Dr. Kern is on a task force

charged    with    implementing      the     remedial    orders,    but

testified that the last time that team met was early in

the fall of 2018.        See id. at 26.         Despite the recent

spike in suicides, he said that, overall, in 2019, he had

participated in just one formal meeting that was devoted

specifically to reviewing suicides and discussing suicide

prevention.       See id. at 29.

    ADOC    Mental    Health      Services    Director    Crook    also

described deficiencies in internal monitoring of suicide

prevention.       Quality assurance is a significant aspect

of her job.        Crook Apr. 1, 2019, Trial Tr. (doc. no.

2485) at 40.      Yet, she testified that, prior to February


                                  182
2019, she had not done anything to determine whether MHO

was being used in place of suicide watch.    See Crook Apr.

4, 2019, Trial Tr. (doc. no. 2487) at 72.           She also

testified that OHS staff did not begin monthly reviews

of suicide risk assessments until March 2019, even though

the interim agreement adopted more than two years earlier

required such reviews.   See Crook Apr. 1, 2019, Trial Tr.

(doc. no. 2485) at 43-44. 39   Crook further testified that

she   has   not   done   anything    to   monitor    whether

mental-health staff is exercising its authority to tell

correctional staff to remove someone from segregation,

and whether correctional staff is heeding mental-health

staff when asked.     See Crook Apr. 3, 2019, Trial Tr.

(doc. no. 2486) at 9-10.



     39. In December, Dr. Burns testified that she had
not seen any evidence that OHS staff was reviewing the
risk assessments.    See Burns Dec. 7, 2018, Trial Tr.
(doc. no. 2256) at 283-84. She said: “I haven’t seen,
even though the interim order is a year and a half, almost
two years old, evidence that there’s been corrective
action to ensure that the risk assessments are being done
at the appropriate times and that they’re being reviewed
and implemented. And I would have expected at this point,
after a couple of years, that those things would be
prioritized.” Id. at 283.
                           183
      Crook candidly admitted she does not have the staff

to monitor all areas of the remedial orders entered thus

far in this litigation.           See Crook Apr. 1, 2019, Trial

Tr. (doc. no. 2485) at 11-12; Crook Apr. 3, 2019, Trial

Tr. (doc. no. 2486) at 68-69 (“Our team is not large

enough to go to every single facility and look at every

single aspect of the remedial orders.”).                  As elaborated

below,     Crook’s     testimony       is   consistent       with   the

defendants’ proposed global monitoring scheme for all the

remedial orders, a separate matter the court is currently

considering.         Namely,     in    their    global       monitoring

proposal, the defendants concede that ADOC does not have

the   internal      resources    or     capacity     to     effectively

monitor, which is why their plan “necessarily requires

the initial assistance of” an external monitoring team.

Defendants’ Proposed Monitoring Plan (doc. no. 2115) at

2.       Critically,    the     defendants’     global       monitoring

proposal     also    explicitly       recognizes     that      external

monitoring               meets                 the               PLRA’s

need-narrowness-intrusiveness requirement, an admission


                                 184
that further supports finding that external monitoring

is necessary for the immediate relief ordered here.                See

Defendants’ Pretrial Monitoring Brief (doc. no. 2145) at

36.

       To her credit, faced with inadequate resources, Crook

said she has prioritized monitoring suicide prevention.

See Crook Apr. 3, 2019, Trial Tr. (doc. no. 2486) at 10.

For example, she testified that, in December 2018 and

February 2019, OHS conducted audits of, among other

areas,      suicide        watch   assessments,     suicide     watch

discharge, and suicide watch monitoring.               See Crook Apr.

4, 2019, Trial Tr. (doc. no. 2487) at 67-68.              Also to her

credit, as mentioned above, on February 15, 2019, she

sent    a   letter    to    Wexford   notifying   it    of   “systemic

failures to comply with court orders in Braggs.”                  Pls.

Ex. 2710 at ADOC0475738.           She testified that her letter

led Wexford to take action.              See Crook Apr. 4, 2019,

Trial Tr. (doc. no. 2487) at 74.          Crucially, however, she

also recognized that she sent the letter only after 14

suicides had occurred in 14 months.               See id.     It also


                                   185
bears emphasizing that she sent the letter a month after

the   plaintiffs   filed    their    emergency    motion       seeking

immediate relief on suicide prevention, which raises

questions about whether ADOC would have acted when it did

without pressure from the plaintiffs and the likelihood

of immediate court review.          In fact, an inference could

be drawn that the timing of Crook’s letter is additional

proof that outside oversight increases the likelihood of

swift compliance with court orders.

      Furthermore, while Crook is to be commended for

audits   related   to    suicide    prevention,      it   is   deeply

troubling   that   Dr.     Kern,    who   provides    a   “clinical

perspective” in monitoring remedial orders, apparently

was not even aware that the audits occurred.              Kern Mar.

28, 2019, Trial Tr. (doc. no. 2482) at 25, 44.                  It is

also deeply concerning that, as Crook testified, she does

not know the degree to which ADOC is currently following

the policies it adopted to implement remedial orders--

policies that she agreed are “necessary” for suicide

prevention.    Crook Apr. 4, 2019, Trial Tr. (doc. no.


                               186
2487) at 62-63.

    In   short,   the    monitoring   efforts   have   been   too

little, too late. 40

    Third, the need for monitoring is demonstrated by

ADOC’s failure to comply with the interim agreement and

other remedial measures related to suicide prevention

that they also agreed to implement.         ADOC’s pervasive

noncompliance     is    detailed   throughout   this   opinion,

including in the section summarizing recent suicides.

Strikingly, ADOC itself has recognized “systemic failures

to comply with court orders in Braggs.”          Pls. Ex. 2710

at ADOC0475738; see also Burns Dec. 7, 2018, Trial Tr.

(doc. no. 2256) at 282-84 (explaining how failures in the

area of suicide prevention led her to conclude that she

had not seen evidence that ADOC was using its best efforts

to comply with remedial orders).          Noncompliance with



    40. See, e.g., Thomas, 614 F.3d at 1320-21 (stating
that when defendants rely on intervening events occurring
after a suit has been filed to argue that injunctive
relief is not warranted, they “must satisfy the heavy
burden of establishing that these such events have
completely and irrevocably eradicated the effects of the
alleged violations”).
                           187
remedial     requirements       supports        the   need      for    court

monitoring.        See Benjamin v. Fraser, 343 F.3d 35, 49 (2d

Cir.    2003)   (upholding        district      court’s    finding      that

external           monitoring        satisfied            the         PLRA’s

need-narrowness-intrusiveness requirement, “particularly

in light of the district court’s finding that the City’s

compliance with its remedial responsibilities has been

consistently incomplete and inadequate”), overruled on

other grounds by Caiozzo v. Koreman, 581 F.3d 63 (2d Cir.

2009).      This makes sense: The more someone fails to do

something     he    agreed   to    do,    the    bigger    the       need   to

supervise whether he does it in the future.

       It    bears       highlighting            that        correctional

understaffing        significantly        contributes           to    ADOC’s

noncompliance with remedial measures, and thus the need

for    monitoring.       The      liability      opinion      found     that

“persistent and severe” correctional understaffing was

an      “overarching”        issue         permeating           inadequate

mental-health care.          Braggs, 257 F. Supp. 3d at 1268.

Almost two years later, the problem remains dire: As of


                                    188
December 31, 2018, the defendants reported that only

1,083   of     the    3,326    assigned       correctional          officer

positions at ADOC were filled.             See March 2019 Quarterly

Staffing     Report    (doc.       no.    2386-1)   at   3.         As    the

plaintiffs’      expert        Eldon       Vail     testified,           this

understaffing        means    that       “there’s   just      not    staff

available to move [an] offender from a cell to the

[mental-health] treatment environment.”                  Vail Apr. 3,

2019,   R.D.    Trial.       Tr.     at    113.     Because         ongoing

understaffing continues to contribute to inadequate care

and noncompliance with remedial measures, understaffing

also shows that monitoring is needed.

    Fourth and finally, both Drs. Burns and Perrien

testified that it is important for the court to know

whether ADOC is implementing the immediate relief.                        See

Burns and Perrien Apr. 9, 2019, R.D. Trial Tr. at 206-07.



             ii. Parties’ Positions on Monitoring

    The plaintiffs propose that the court appoint an

interim external monitor to assess ADOC’s implementation


                                    189
of     the   immediate      suicide-prevention      relief.        See

Plaintiffs’ Proposed Opinion and Order (doc. no. 2478)

at 128-29.     They further propose that the monitor conduct

both document review and site visits, as well as use any

other method of gathering information that the monitor

deems necessary.          Id.   Finally, the plaintiffs propose

that the monitor be Dr. Perrien, who is the defendants’

expert consultant.

       By    contrast, the defendants oppose monitoring for

immediate relief, essentially arguing that the court

should wait to impose a global monitoring scheme that

covers all remedial orders.          See Defendants’ Response to

Plaintiffs’ Proposed Opinion and Order (doc. no. 2499)

at 48-50.      The defendants previously proposed a global

monitoring plan, which the court is currently considering

alongside the plaintiffs’ proposed plan.

       The    court   rejects      the    defendants’      arguments.

Monitoring of the immediate relief ordered here can no

more    wait    for   a   global   monitoring     scheme    than   the

immediate       relief      can    wait     for    the      remaining


                                   190
suicide-prevention relief to be resolved.                 Both are

needed now, as they both go together.             For the reasons

discussed below, the court will establish an interim

external     monitor   of   the     immediate     relief,    whose

monitoring    activities    will   consist   of    both   document

review and site visits.     The court will also require ADOC

to institute an internal monitoring scheme dedicated to

the immediate relief.



                iii. The PLRA and Monitoring

    The parties disagree about whether court monitoring

is “prospective relief” and therefore subject to the

PLRA’s need-narrowness-intrusiveness requirement.               18

U.S.C. § 3626(a)(1)(A).      The defendants contend that it

is. By contrast, the plaintiffs argue that, to the extent

monitoring is limited to informing the court whether the

defendants comply with court orders, the requirement does

not apply, because such monitoring constitutes a means

to relief, as opposed to “prospective relief” within the




                              191
meaning of the PLRA.      Id.

    The   caselaw    is     unclear       as   to    whether    the

need-narrowness-intrusiveness          requirement    applies   to

court monitoring.    Some district courts have held that

monitoring is a means to relief, rather than “prospective

relief,” and therefore is not subject to the requirement.

See, e.g., Carruthers v. Jenne, 209 F. Supp. 2d 1294,

1300-01   (S.D.   Fla.    2002)       (Hoeveler,    J.)   (“Clearly

monitoring is not an ‘ultimate remedy’ and only aids the

prisoners in obtaining relief.”); Fraser, 156 F. Supp.

2d at 342-43 (holding that monitoring “cannot be relief”

and to find otherwise “would conflate relief with the

means to guarantee its provision”).            On the other hand,

the Second Circuit stated in dictum that it was “somewhat

problematic” for the district court in the case before

it to conclude that monitoring is not relief within the

meaning of the PLRA.       Fraser, 343 F.3d at 48-49.           The

appellate court reasoned that placing the monitoring body

beyond the reach of the PLRA would “frustrate[e] one of

the Act’s broad goals of limiting ‘the micromanag[ing]


                                192
[of] State and local prison systems.’” Id. at 49 (quoting

146   Cong.   Rec.     S    14611,     14626      (Sen.    Dole)     (1995)).

Additionally, because the monitoring body at issue had

“substantial        responsibilities,”            there    was      “no    easy

distinction between relief itself and the monitoring of

relief.”      Id.      After making these observations, the

Second     Circuit         refrained       from     resolving         whether

monitoring constituted prospective relief, because it

held that the district court had made the appropriate

need-narrowness-intrusiveness findings. See id.

      Ultimately,     this     court       need   not     resolve     whether

monitoring     is     “prospective         relief”        subject     to    the

need-narrowness-intrusiveness requirement, because, as

elaborated below, the monitoring ordered here satisfies

the requirement.       So, to the extent monitoring must meet

the requirement, it does.



                iv. Ordered Monitoring Relief

                      1.     External Monitoring

      The court will establish an external monitor.                          To


                                     193
the extent that the PLRA applies to court monitoring,

external                 monitoring                 meets                the

need-narrowness-intrusiveness requirement.                     The reasons

identified above for why monitoring is necessary also

show why external monitoring satisfies the requirement.

Those include the liability opinion’s finding of ADOC’s

inadequate       oversight       of    mental-health       care,     ADOC’s

failure    to    internally       monitor     problems      with   suicide

prevention and compliance with remedial orders, as well

as    ADOC’s     systematic       noncompliance         with     agreed-to

remedial measures related to suicide prevention.                         See

Fraser, 343 F.3d at 49 (rejecting the argument that

external,       rather    than    internal,      monitoring        did   not

satisfy    the    need-narrowness-intrusiveness                requirement

particularly given that the defendant’s “compliance with

its   remedial     responsibilities           has   been    consistently

incomplete and inadequate”).

      Furthermore,       Dr.     Burns      testified    that      external

monitoring of the immediate relief is necessary, given

that “suicide is the worst outcome and requires some


                                      194
immediate response and attempts to remedy.”                    Burns Apr.

9, 2019, R.D. Trial Tr. at 209.                  Waiting for ADOC to

create its own monitoring plan for immediate relief would

simply take too long, she opined.               See id. at 208.

       Granted, Dr. Perrien did not view external monitoring

as necessary, and instead endorsed the idea that ADOC

come up with its own plan to monitor the immediate relief,

potentially with the help of an outside consultant.                    See

Perrien Apr. 9, 2019, R.D. Trial Tr. at 211.                    Her main

reason for preferring internal monitoring, however, is

unconvincing.          Specifically, Dr. Perrien was concerned

with a potential lack of continuity between the interim

monitor ordered here, and the global monitoring scheme

that    the    court    is   considering       ordering   for    all    the

remedial orders--an issue that the court has yet to

resolve.       See id. at 210; Perrien Apr. 10, 2019, R.D.

Trial    Tr.    at     62.    Yet   Dr.    Perrien’s      concern      with

continuity       actually      weighs     in     favor    of     external

monitoring.      This is because under both the defendants’

and the plaintiffs’ proposed global monitoring plans,


                                    195
external monitors would begin the monitoring process,

which would then gradually transition to an internal

team.    Indeed, the defendants propose that all quarterly

evaluations during the first year of monitoring “shall

be conducted exclusively” by the external monitoring

team, as opposed to the internal team.                      Defendants’

Proposed       Monitoring    Plan      (doc.      no.    2115)   at    13.

Therefore, continuity of monitoring is best assured by

having an external interim monitor, just as there would

be external monitors when global monitoring begins under

both the defendants’ and the plaintiffs’ plans.                  Finally,

the court sees no reason why the interim monitoring plan

could    not    require,    to   the     extent    possible,     an    easy

transition to a global monitoring plan.

      The   defendants      have    conceded      that    the    external

monitoring proposed in their global monitoring plan meets

the     need-narrowness-intrusiveness             requirement,        which

provides further support for finding that the requirement

is met here with respect to external monitoring for

immediate relief.          See Defendants’ Pretrial Monitoring


                                   196
Brief (doc. no. 2145) at 36 (“The ADOC structured the

Plan ... so       that   each    requirement       meets”      the     PLRA

standard).         In    their   global      monitoring       plan,    the

defendants admit that ADOC does not have the internal

resources or capacity to effectively monitor, which is

why    their      plan   “necessarily        requires    the      initial

assistance of” an external monitoring team.                   Defendants’

Proposed Monitoring Plan (doc. no. 2115) at 2.                         This

admission is as much true about the immediate need for

interim external monitoring for suicide prevention as it

is about global external monitoring.

       Finally,    the    testimony     of    Crook     and    Dr.     Kern

specifically supports the need for external monitoring.

Both    admitted    that   OHS   does     not    currently      have    the

capacity to monitor compliance with all the remedial

orders.      See Crook Apr. 3, 2019, Trial Tr. (doc. no.

2486) at 68-69; Kern Mar. 29, 2019, Trial Tr. (doc. no.

2483) at 165.        Crucially, Crook said that, given this

lack    of   capacity,     the   external       monitoring      that   the

defendants proposed in their global monitoring plan is


                                  197
the “direction that we are looking towards.”         Crook Apr.

4, 2019, Trial Tr. (doc. no. 2487) at 60.                 Dr. Kern

similarly testified that, if there was an external and

internal compliance team, as proposed by the defendants

for the global scheme, it “would very much help us” to

ensure compliance with the remedial orders.           Kern Mar.

29, 2019, Trial Tr. (doc. no. 2483) at 165.               That two

senior ADOC officials charged with compliance oversight

view external monitoring as part of the solution to their

lack of monitoring capacity convincingly shows the need

for external monitoring here. Placing the responsibility

for monitoring additional remedial measures ordered here

exclusively on ADOC’s shoulders would only exacerbate its

lack of capacity.

    In    short,     external     monitoring     satisfies     the

need-narrowness-intrusiveness requirement because ADOC

has proven that it simply is not up to the task.



           2.     Site Visits and Document Review

    The   court    will   order   that   the   external    monitor


                                198
conduct     both    document       review       and    site     visits.      The

defendants shall timely furnish all documents and arrange

for all site visits requested by the external monitor in

the exercise of his or her professional judgment, unless

the defendants file an objection with the court to a

particular request based on extraordinary circumstances,

such as an extreme security risk.                     (The objection would

likely be handled by one of the two magistrate judges

involved in this case--the one handling mediation of

outstanding issues or the one helping the court handle

disputes.)

       To   the    extent       that     the    PLRA     applies    to     court

monitoring, the ordered site visits and document review

meet the need-narrowness-intrusiveness requirement.                          The

reasons identified above for why monitoring is necessary

also    show      why    both    document       review    and    site     visits

satisfy the requirement.

       Moreover,        both    Vail’s    and    Dr.     Burns’s    testimony

showed why site visits are essential.                         Vail testified

that, in monitoring, “there’s really no substitute for


                                       199
the ability to be on site.”          Vail Apr. 3, 2019, R.D.

Trial Tr. at 176.         Interviews with prisoners reveal

“[d]isconnects between what the documentation says and

what actually occurred.”     Id.    And when a monitor is able

to interview officers and prison administrators, “you get

a much better picture of what really happens versus what

the documentation in the policy says.”           Id.    Similarly,

Dr.   Burns   testified   that   site   visits    are   important

because they allow monitors to review many aspects of

compliance that pure paperwork does not capture, such as

the adequacy of the referral process, whether staff

received required training, how mental-health rounds are

conducted,     whether    treatment     team      meetings    are

structurally appropriate, and whether observation logs

comport with actual practice.         See Burns Dec. 6, 2018,

Trial Tr. (doc. no. 2254) at 52-56, 167.                Dr. Burns

specifically recommended site visits for monitoring of

the immediate relief.       See Burns Apr. 10, 2019, R.D.

Trial Tr. at 61-62.

      While Dr. Perrien testified that monitoring of the


                              200
immediate relief could be accomplished exclusively based

on document review, without site visits, see Perrien Apr.

10, 2019, R.D. Trial Tr. at 63, 41 this view is undercut

by   her     and    Dr.    Burns’s    joint    finding      that     ADOC’s

production     of    documents       for   their     suicide-prevention

assessment was plagued with problems, see Joint Expert

Report and Recommendations (doc. no. 2416-1) at 2-4.                    Dr.

Burns and Perrien’s report is worth quoting at length:

“Documents         produced       throughout    this       process     were

frequently         poorly        labeled    with      no    accompanying

description of why a particular document was provided or

to   which    request       it    pertained;   multiple       files   were

identified only with Bates numbers and may have been

inmate records, monthly reports, crisis logs, training

materials      or    any      one    of    several    other    materials

requested.”        Id. at 3-4.      Overall, “production was poorly

organized which we believe reflects a similar lack of




    41. Dr. Perrien acknowledged that “there is value
throughout a case in doing site visits as a course of an
overall monitoring program.” Perrien Apr. 10, 2019, R.D.
Trial Tr. at 63.
                           201
organization and consistency across institutions that

must be corrected to implement a suicide prevention

program.”       Id. at 4.          The experts’ observations are

consistent with what this court has observed to be ADOC’s

repeated       inability      to      timely     produce        requested

documentation       throughout      the   remedial      process,      which

strongly       indicates      a    lack   of     an     organized      and

well-functioning internal information system. See, e.g.,

Order Regarding Document Production (doc. no. 2345) at 2

(noting       the   defendants’      failure     to    timely    produce

required information about the reasons prisoners with

SMIs    are    placed   in    segregation       and    segregation-like

settings,       which   was       “surprising     in    light    of    the

importance of the issue”).

       In short, if ADOC’s document production for the

suicide-prevention assessment was so disorganized that

the experts found that it “must be corrected,” Joint

Expert Report and Recommendations (doc. no. 2416-1) at

4, and the court has similarly found serious problems

with ADOC’s document production, why should the external


                                    202
monitor be forced to exclusively rely on documents?

       Furthermore,           the    defendants’           proposed        global

monitoring plan provides for initial site visits by the

external monitoring team to all facilities not previously

visited,        and     allows      the     external       team     to    request

additional visits based on their professional judgement.

See Defendants’ Proposed Monitoring Opinion (doc. no.

2295) at 13.          The defendants’ proposed global monitoring

plan     also     gives       the    external          monitoring    team     the

authority to identify what documents to review, id., and

places within the external monitoring team’s discretion

how many documents to review, id. at 27.                      The defendants

conceded that both of these aspects of their proposed

global                monitoring                plan          meet             the

need-narrowness-intrusiveness                      requirement,              which

provides further support for finding that the requirement

is   met   here        with    respect      to    the     interim        monitor’s

activities.           See Defendants’ Pretrial Monitoring Brief

(doc. no. 2145) at 36.

       Finally, the court will impose certain limits on the


                                          203
site     visits      to    ensure    that      the   relief    is     narrowly

tailored.      The defendants can object to a particular site

visit (or document request, for that matter), based on

extraordinary circumstances.                   And site visits will be

limited to two days at each facility, which ensures they

are not overly intrusive.                See Vail Nov. 29, 2018, Trial

Tr. (doc. no. 2340) at 64 (testifying that a site visit

by   a   monitoring         team    for    a   few   days     would    not    be

unnecessarily disruptive, but that a visit for “weeks”

might be); Burns Dec. 7, 2018, Trial Tr. (doc. no. 2256)

at 242 (testifying that site visits would be disruptive

if they lasted 30 days, but not three or four days).



                3.     Periodic Reports to the Court

       The    court       will   order    that    the   interim       external

monitor periodically report to the court his or her

assessments       of      ADOC’s    compliance       with    the    immediate

suicide relief.            To the extent that the PLRA applies to

court        monitoring,         periodic        reporting      meets        the

need-narrowness-intrusiveness                    requirement.                 By


                                      204
definition, court monitors must periodically report their

findings        to   the     court;    without       communicating   the

information they obtain, they are not monitoring.



           4.    Duration of Interim External Monitor

     The    court     will    order     that   the    interim    external

monitor serve in his or her capacity of exclusively

monitoring the immediate suicide-prevention relief until

the monitor or monitors for a future global monitoring

scheme are operating.           Alternatively, if the court does

not order a global monitoring remedy, or if within two

years after the entry of this order the global monitoring

scheme has not begun implementation, the court will

simply rely on the process set forth by the PLRA for

determining when to end the monitoring ordered here.

This means that, at any point at least two years after

the entry of this order, any party or intervenor may move

to   terminate         the     monitoring.            See   18    U.S.C.

§ 3626(b)(1)(A)(i).             The    court     will    terminate   the

monitoring unless it finds, after an evidentiary hearing,


                                      205
that external monitoring remains necessary to correct a

current and ongoing constitutional violation, and that

the        monitoring         continues            to      meet          the

need-narrowness-intrusiveness               test.        See    id.       at

§ 3626(b)(3); see also Cason, 231 F.3d at 782-83.

      To   the    extent    that    the    PLRA     applies     to     court

monitoring, the ordered duration of monitoring here meets

the   need-narrowness-intrusiveness                requirement.          The

reasons identified above for why monitoring is necessary

also show why the duration ordered here satisfies the

requirement.      Furthermore, the duration provision simply

mirrors     the    processes       set    forth     in   the    PLRA    for

determining when to terminate relief.



                     5.    Internal Monitoring

      The court will require ADOC to establish a formal

internal    monitoring      scheme       focused    on    the   immediate

suicide-prevention relief ordered here.

      To   the    extent    that    the    PLRA     applies     to     court

monitoring,       the     requirement      to      establish     internal


                                    206
monitoring     meets     the    need-narrowness-intrusiveness

requirement.       The   reasons   identified     above    for   why

monitoring is necessary also show why internal monitoring

satisfies the requirement.

    Moreover, internal monitoring is a component of the

defendants’ proposed global monitoring structure.                The

defendants conceded that the internal monitoring in their

global         monitoring             plan        meets          the

need-narrowness-intrusiveness            requirement,         which

provides further support for finding that the requirement

is met here.      See Defendants’ Pretrial Monitoring Brief

(doc. no. 2145) at 36.



             6.    Open Components of Monitoring

    The monitoring relief described thus far provides a

general   structure      for   monitoring    of   the     immediate

suicide-prevention measures.          Virtually all the details

of the internal monitoring must be filled in.                    Many

details also still need to be filled in for external

monitoring, including but not limited to the frequency


                                207
with which the interim monitor will report to the court,

what performance measures and audit tools to use, whether

the monitor can make unannounced site visits, and the

monitor’s    authority      and     restrictions     relating      to

communicating      with   the      parties    and    ADOC    staff.

Crucially, the question of who will serve as the interim

external monitor also is not resolved here.

    The court will order that the parties have 14 days

from today’s date to meet with Magistrate Judge John Ott

to attempt to agree upon the remaining details of the

external and internal monitoring schemes. If they cannot

reach an agreement, then the defendants shall submit a

proposal within 21 days from today’s date that includes

both external and internal monitoring schemes, and the

plaintiffs   shall   have    28    days   from   today’s    date    to

respond.     The     proposal      and    response   may    include

candidates to serve as the interim external monitor.               The

plans for both external and internal monitoring shall be

crafted flexibly to allow, as much as possible, the

easiest transition to the anticipated global monitoring


                                  208
scheme.

    To    the    extent    that     the    PLRA    applies     to    this

provision,      the    ordered    process    for    filling     in   the

remaining       details      of         monitoring       meets        the

need-narrowness-intrusiveness requirement.               The reasons

identified above for why monitoring is necessary also

shows why the remaining details cannot simply be left up

to the defendants.

    Finally,      in    finding     that    each   of    the    ordered

monitoring             provisions             satisfies              the

need-narrowness-intrusiveness             requirement,    the       court

gave “substantial weight to any adverse impact on public

safety or the operation of a criminal justice system

caused by the relief.”           18 U.S.C. § 3626(a)(1)(A).           The

court finds that there is no such adverse impact; and

that in fact, the ordered monitoring provisions, by

helping to improve mental-health care for prisoners, will

serve only to enhance public safety and the operation of

a criminal justice system.




                                  209
                       IV. CONCLUSION

     The defendants argue that they cannot prevent all

suicides in ADOC.    It is true that, as in the free world,

not all suicides can be prevented.      But this reality in

no   way   excuses   ADOC’s   substantial   and   pervasive

suicide-prevention inadequacies.     Unless and until ADOC

lives up to its Eighth Amendment obligations, avoidable

tragedies will continue.

     DONE, this the 4th day of May, 2019.

                          /s/ Myron H. Thompson
                       UNITED STATES DISTRICT JUDGE
